          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 1 of 211



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 IRON WORKERS LOCAL 12 HEALTH
 INSURANCE FUND; and JOHN BISSAILLON,
 SCOTT ALLEN, HENRY DIGESER, and
 CHRISTINA AUDI, as Trustees of the IRON
 WORKERS LOCAL 12 HEALTH INSURANCE
 FUND,
                                                                              COMPLAINT
                                Plaintiffs,
                                                                                      1:19-cv-407 (FJS/CFH)
                                                                   Civil Action No.: ______________
                    v.

 HEALTHNOW NEW YORK INC., d/b/a
 BLUESHIELD OF NORTHEASTERN NEW YORK,

                                Defendant.



               Plaintiffs Iron Workers Local 12 Health Insurance Fund, and John Bissaillon, Scott Allen,

Henry Digeser, and Christina Audi, as Trustees of the Iron Workers Local 12 Health Insurance

Fund, by and through their undersigned attorneys, Blitman & King LLP, as and for their

Complaint, allege as follows:

                                                NATURE OF DISPUTE

               1.        This is an action for breach of fiduciary duty pursuant to Section 502(a)(2) of the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(a)(2), and for

breach of contract under New York law.

                                                       PARTIES

               2.        Plaintiff Iron Workers Local 12 Health Insurance Fund (“Fund”) is a self-funded

multi-employer employee benefit plan as defined by Section 3(3) of ERISA, 29 U.S.C. § 1002(3).



{B0092794.1}
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 2 of 211



               3.   The Fund is jointly administered by an equal number of union-appointed and

employer-appointed trustees in accordance with Section 302(c)(5) of the Labor-Management

Relations Act, 29 U.S.C. § 186(c)(5).

               4.   The Fund’s office is located at 17 Hemlock Street, Latham, New York 12110.

               5.   The Fund was established by and operates pursuant to a Restated Agreement

and Declaration of Trust last restated on May 25, 2007 (“Trust Agreement”), a true and correct

copy of which is attached hereto as “Exhibit A.”

               6.   Plaintiffs John Bissaillon, Scott Allen, Henry Digeser, and Christina Audi, as

Trustees of the Iron Workers Local 12 Health Insurance Fund (collectively “Trustees”), are

Trustees of the Fund in accordance with the Trust Agreement and are “fiduciaries” of the Fund

as defined by Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

               7.   Upon information and belief, Defendant HealthNow New York Inc., d/b/a

BlueShield of Northeastern New York, is a domestic not-for-profit corporation organized under

the laws of New York and engaged in the business of health plan administration and claims

adjudication, among other things.

               8.   Upon information and belief, Defendant’s principal place of business is located at

257 West Genesee Street, Buffalo, New York 14202.

               9.   Upon information and belief, Defendant also maintains a physical office at 40

Century Hill Drive, Latham, New York 12110.




{B0092794.1}                                          2
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 3 of 211



                                         JURISDICTION AND VENUE

               10.   Subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331 and Section

502(e)(1) of ERISA, 29 U.S.C. § 1132(e)(1). Supplemental jurisdiction exists pursuant to 28

U.S.C. § 1367 for claims arising under state law because such claims are so related to the

federal claims that they form part of the same case or controversy under Article III of the

United States Constitution.

               11.   Venue in this action lies in the Northern District of New York pursuant 28 U.S.C. §

1391(b) because it is a judicial district: (1) where the sole Defendant resides; and (2) a judicial

district in which a substantial part of the events or omissions giving rise to the claim occurred,

and a substantial part of property that is the subject of the action is situated.

               12.   Venue also lies in the Northern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), because it is the judicial district in which: (1) the plan

is administered; (2) the breach occurred; and (3) Defendant resides.

                                          FACTUAL ALLEGATIONS

               13.   The Fund is a self-funded multi-employer employee benefit plan that exists to

provide health care benefits to its participants and their eligible dependents.

               14.   The Fund’s participants are primarily persons represented by the International

Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers Local No. 12 who

are employed by a signatory to a collective bargaining agreement with the union.

               15.   The Fund provides health care benefits to its participants and their eligible

dependents pursuant to a written benefit plan known as the Restated Plan Document and




{B0092794.1}                                          3
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 4 of 211



Summary Plan Description (“Plan” or “Plan Document”). A true and correct copy of the Plan

Document in effect during all periods relevant to this action is attached hereto as “Exhibit B.”

               16.   Pursuant to the Plan Document, “[b]enefits WILL NOT be paid for . . . [a]ny

treatment, services or supplies not considered Medically Necessary . . . .” Ex. B (Plan

Document) at 68, 71 (emphasis in original).

               17.   Pursuant to the Plan Document:

                     The term “Medically Necessary” means only those services, treatments or
                     supplies provided by a Hospital, a Physician, or other qualified provider of
                     medical services or supplies that are required, in the judgment of the
                     Trustees based upon the opinion of a qualified medical professional, to
                     identify or treat a Covered Person’s Accident of Illness and which:

                     1.     Are consistent with the symptoms or diagnosis and treatment of
                            the eligible individual’s condition, disease, ailment or injury,

                     2.     Are appropriate according to standards of good medical practice,

                     3.     Are not solely for the convenience of the Covered Person,
                            Physician or Hospital,

                     4.     Are the most appropriate which can be safely provided to the
                            Covered Person,

                     5.     Are not deemed to be Experimental or Investigative, and

                     6.     Are not furnished in connection with medical or other research.

Ex. B (Plan Document) at 110.

               18.   On or about January 1, 2009, the Fund entered into a contract known as an

“Administrative Services Agreement” with Defendant (“Agreement”), a true and correct copy of

which is attached hereto as “Exhibit C.” The Agreement was in effect during all periods relevant

to this action.



{B0092794.1}                                          4
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 5 of 211



               19.   Pursuant to the Agreement, Defendant agreed to provide various administrative

and claims-processing services to the Fund.

               20.   Specifically, under Section 4.2 of the Agreement, Defendant “shall make the

initial determination as to whether benefit claims submitted by Participants qualify for payment

under the Plan and shall determine the amount of benefits due and payable pursuant to the

terms of the Plan. . . . If [Defendant] determines that a claim is payable under the terms of the

Plan, [Defendant] shall issue a check for payment or otherwise credit the appropriate party

with the amount of the benefit payable.” Ex. C (Agreement) § 4.2 (emphases added).

               21.   Consistent with the Agreement, Defendant had the authority to and did in fact

interpret the terms of the Plan, determine benefit claims, and pay benefit claims with the

Fund’s plan assets.

               22.   Thus, Defendant exercised discretionary authority and discretionary control

respecting management of the Fund; exercised authority and control respecting management

or disposition of the Fund’s assets; and also had discretionary authority and discretionary

responsibility in the administration of the Fund.

               23.   Indeed, Section 4.9 of the Agreement expressly states that the Fund delegated to

Defendant its fiduciary responsibilities concerning the determination and payment of benefit

claims submitted to the Fund:

                     Fiduciary Responsibilities. The Fund delegates to [Defendant] the
                     discretionary authority to make initial benefit claim determinations under
                     the Plan, including, but not limited to, the authority to interpret the terms
                     of the Plan Document, to make factual findings and to determine what
                     constitutes a reasonable and customary charge for benefits covered
                     under the Plan.

Ex. C (Agreement) § 4.9.

{B0092794.1}                                           5
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 6 of 211



               24.   In January 2016, an eligible dependent of a Fund participant (“Eligible

Dependent” or “E.D.”), was born at Children’s Hospital of Philadelphia (“Hospital”) in

Philadelphia, Pennsylvania, with a congenital diaphragmatic hernia, persistent fetal circulation,

and acute respiratory failure.

               25.   Upon information and belief, E.D. remained in the Hospital’s neonatal intensive

care unit for approximately 47 days after birth.

               26.   For approximately 33 days during her stay at the Hospital, E.D. was given

continuous Inhaled Nitric Oxide treatments.

               27.   In or about March 2016, Defendant, on behalf of the Fund, received a claim for

E.D.’s in-patient care at the Hospital for approximately $1,377,500 (“Claim”), which included

charges of approximately $407,000 attributable to the continuous Inhaled Nitric Oxide

treatments.

               28.   On or about April 18, 2016, Defendant approved the Claim and paid

approximately $753,000 of the Fund’s plan assets to the Hospital (or approximately 54.5% of

the Hospital’s billed charges), which was the contracted amount between Defendant’s host

plan and the Hospital. Approximately $221,000 of the $753,000 of the Fund’s plan assets that

Defendant paid to the Hospital constituted payment for the Inhaled Nitric Oxide treatments.

               29.   The Inhaled Nitric Oxide treatments were not “medically necessary” under the

terms of the Plan, and thus were not payable by the Fund.

               30.   Inhaled Nitric Oxide is medically necessary to treat hypoxic respiratory failure in

newborns, but only if the newborn does not have a congenital diaphragmatic hernia.




{B0092794.1}                                          6
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 7 of 211



               31.   Because E.D. was born with a congenital diaphragmatic hernia, the use of

Inhaled Nitric Oxide was not “consistent with the symptoms or diagnosis and treatment of the

eligible individual’s condition, disease, ailment or injury” under the Plan. Ex. B (Plan Document)

at 110.

               32.   Because E.D. was born with a congenital diaphragmatic hernia, the use of

Inhaled Nitric Oxide was not “appropriate according to standards of good medical practice”

under the Plan. Ex. B (Plan Document) at 110.

               33.   Because E.D. was born with a congenital diaphragmatic hernia, the use of

Inhaled Nitric Oxide was Experimental or Investigative under the Plan because its use was not

recognized as accepted medical practice under the Plan. Ex. B (Plan Document) at 110.

               34.   Because E.D. was born with a congenital diaphragmatic hernia, the use of

Inhaled Nitric Oxide was Experimental or Investigative under the Plan because it was not

supported by Reliable Evidence showing that, as applied to E.D.’s condition, it: (1) was generally

recognized as a safe and effective treatment of the condition by those practicing the

appropriate medical specialty; (2) had a definite positive effect on E.D.’s health outcome; (3)

over time led to improvement in health outcomes under standard means of treatment under

standard conditions of medical practice outside clinical investigatory settings; or (4) was at least

as effective as standard means of treatment in improving health outcomes, or is usable in

appropriate clinical contexts in which standard treatment is not employable under the Plan. Ex.

B (Plan Document) at 110-11.

               35.   The use of Inhaled Nitric Oxide to treat E.D. was therefore not “medically

necessary” under the terms of the Plan. Thus, when Defendant approved and paid that portion


{B0092794.1}                                          7
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 8 of 211



of the Claim attributable to Inhaled Nitric Oxide (approximately $221,000) it violated the

Agreement, the terms of the Plan, and its fiduciary duties under ERISA.

               36.   After Defendant paid the Claim with the Fund’s plan assets on or about April 18,

2016, the Fund submitted it to the Fund’s stop-loss insurance carrier for reimbursement.

               37.   In or about August of 2016, the Fund’s stop-loss insurance carrier denied

coverage for that portion of the Claim attributable to Inhaled Nitric Oxide treatments because

they were not medically necessary.

               38.   Thereafter, the Fund requested an explanation from Defendant as to its

determination that the Inhaled Nitric Oxide treatments were “medically necessary” under the

Plan.

               39.   In response to the Fund’s request for an explanation, Defendant sent a letter to

the Fund dated August 29, 2016, stating that it believed there was “coverage potential” for the

Inhaled Nitric Oxide treatments; however, Defendant did not meaningfully explain or provide

support for its position that such treatments were “medically necessary” under the Plan.

               40.   The Inhaled Nitric Oxide treatments provided to E.D. were in fact not medically

necessary under the Plan.

                                          FIRST CAUSE OF ACTION

                                         Breach of Fiduciary Duty
                             Section 502(a)(2) of ERISA, 29 U.S.C. § 1132(a)(2)

               41.   Plaintiffs restate and reallege the allegations made above in ¶¶ 1-40.

               42.   Under Section 502(a)(2) of ERISA, “[a] civil action may be brought . . . by the

Secretary, or by a participant, beneficiary or fiduciary for appropriate relief under section 1109

of this title . . . .” 29 U.S.C. § 1132(a)(2).

{B0092794.1}                                           8
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 9 of 211



               43.   Under Section 409(a) of ERISA, “[a]ny person who is a fiduciary with respect to a

plan who breaches any of the responsibilities, obligations, or duties imposed upon fiduciaries

by this subchapter shall be personally liable to make good to such plan any losses to the plan

resulting from each such breach, and to restore to such plan any profits of such fiduciary which

have been made through use of assets of the plan by the fiduciary, and shall be subject to such

other equitable or remedial relief as the court may deem appropriate . . . .” 29 U.S.C. § 1109(a).

               44.   Under Section 404(a)(1) of ERISA, “a fiduciary shall discharge his duties with

respect to a plan solely in the interest of the participants and beneficiaries and . . . (B) with the

care, skill, prudence, and diligence under the circumstances then prevailing that a prudent man

acting in a like capacity and familiar with such matters would use in the conduct of an

enterprise of a like character and with like aims; . . . and (D) in accordance with the documents

and instruments governing the plan insofar as such documents and instruments are consistent

with [ERISA].” 29 U.S.C. § 1104(a)(1).

               45.   During all periods relevant to this action, Defendant was a “fiduciary” of the

Fund within the meaning of Sections 3(21) of ERISA, 29 U.S.C. §§ 1002(21), because Defendant

had the authority to and did in fact interpret the terms of the Plan, determine benefit claims,

and pay benefit claims with the Fund’s plan assets. Thus, Defendant exercised discretionary

authority and discretionary control respecting management of the Fund; exercised authority

and control respecting management or disposition of the Fund’s assets; and also had

discretionary authority and discretionary responsibility in the administration of the Fund.

               46.   Defendant breached its fiduciary duty to the Fund when, on or about April 18,

2016, it approved and paid approximately $221,000 of the Fund’s plan assets for that portion of


{B0092794.1}                                          9
         Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 10 of 211



the Claim attributable to Inhaled Nitric Oxide treatments, which were not “medically

necessary” under the terms of the Plan, and thus not payable under the Plan.

               47.   As a result of Defendant’s breach of fiduciary duty, the Fund was damaged and

sustained losses to be determined at trial, and Defendant is liable to make good to the Fund all

losses to the Fund resulting from such breach, and to restore to the Fund all profits of

Defendant which have been made through use of assets of the Fund by Defendant, and shall be

subject to such other equitable or remedial relief as the Court may deem appropriate.

                                        SECOND CAUSE OF ACTION

                                            Breach of Contract
                                          New York Common Law

               48.   Plaintiffs restate and reallege the allegations made above in ¶¶ 1-47.

               49.   The Fund and Defendant were parties to a valid and enforceable contract, i.e.,

the Agreement.

               50.   Pursuant to Section 4.2 of the Agreement, Defendant was contractually

obligated to determine benefit claims submitted to the Fund and pay claims that were payable

under the terms of the Plan.

               51.   Pursuant to the Plan, “[b]enefits WILL NOT be paid for . . . [a]ny treatment,

services or supplies not considered Medically Necessary . . . .” Ex. B (Plan Document) at 68, 71

(emphasis in original).

               52.   Defendant breached the Agreement when, on or about April 18, 2016, it

approved a benefit claim and paid approximately $221,000 of the Fund’s assets for Inhaled

Nitric Oxide treatments that were not “medically necessary” under the terms of the Plan, and

thus not payable under the Plan.

{B0092794.1}                                         10
         Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 11 of 211



               53.    As a result of Defendant’s breach of the Agreement, Plaintiffs were damaged and

sustained losses to be determined at trial.

                                              PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs respectfully request that the Court:

                      a.      Enter judgment in favor of Plaintiffs on the First Cause of Action for

               breach of fiduciary duty under Section 502(a)(2) of ERISA, 29 U.S.C. § 1132(a)(2);

                      b.      Order Defendant to make good to the Fund all losses to the Fund

               resulting from its breach of fiduciary duty under ERISA, and to restore to the Fund all

               profits of Defendant which have been made through use of assets of the Fund by

               Defendant;

                      c.      Order Defendant to provide all equitable or remedial relief arising from

               its breach of fiduciary duty under ERISA as the Court may deem appropriate;

                      d.      Awarding reasonable attorney’s fees and costs of the litigation to

               Plaintiffs under Section 502(g) of ERISA, 29 U.S.C. § 1132(g);

                      e.      Enter judgment in favor of Plaintiffs on the Second Cause of Action for

               breach of contract under New York law;

                      f.      Order Defendant to pay to the Fund all damages and other losses

               resulting from its breach of the Agreement in an amount to be determined at trial, plus

               interest;




{B0092794.1}                                           11
         Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 12 of 211



                     g.   Granting such other and further relief as the Court may deem just and

               proper.


Dated: April 4, 2019
       Syracuse, New York                              BLITMAN & KING LLP

                                               By:     s/ Brian J. LaClair
                                                       Brian J. LaClair, Esq. (NDNY Bar No. 515995)
                                                       Nolan J. Lafler, Esq. (NDNY Bar No. 520005)
                                                       Office and Post Office Address
                                                       443 North Franklin Street, Suite 300
                                                       Syracuse, New York 13204
                                                       Telephone: (315) 422-7111
                                                       Facsimile: (315) 471-2623
                                                       Email: bjlaclair@bklawyers.com
                                                               njlafler@bklawyers.com

                                                       Attorneys for Plaintiffs Iron Workers Local
                                                       12 Health Insurance Fund, and John
                                                       Bissaillon, Scott Allen, Henry Digeser, and
                                                       Christina Audi, as Trustees of the Iron
                                                       Workers Local 12 Health Insurance Fund




{B0092794.1}                                      12
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 13 of 211




                               A
    Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 14 of 211




o




           RESTATED AGREEMENT AND DECLARATION OF TRUST


                                  of the


           IRON WORKERS LOCAL 12 HEALTH INSURANCE FUND




                                                      Effective: May 25, 2007




\
             Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 15 of 211



                                        TABLE OF CONTENTS



    Section                                                                Page


                                     ARTICLE I - DEFINITIONS

      1.01     Act                                                            3
      1 .02    Agreement and Declaration of Trust                             3
      1.03     Association                                                    3
      1.04     Beneficiary                                                    3
      1 .05    Benefits                                                       3
      1 .06    Collective Bargaining Agreement                                3
      1 .07    Contributions                                                 ,3
      1.08     Employees                                                     ,4
      1 .09    Employer Trustees                                              5
      1.10     Employers                                                      5
I
      1.11    Health Insurance Plan or Plan                                   6
      1.12    Trust, Trust Fund, Health Insurance Fund                        6
      1.13    Trustees                                                        7
      1.14    Participant                                                     7
      1.15    Policy or Policies                                              7
      1.16    Union                                                           7
      1.17    Union Trustees                                                  7



                 ARTICLE II - ESTABLISHMENT OF HEALTH INSURANCE FUND


      2.01    Establishment                                                   7



                ARTICLE EI - EMPLOYERS NOT MEMBERS OF THE ASSOCIATION


      3.01    Party to Trust                                                  8
      3 .02   Scope of Employer.                                              8



                                      ARTICLE IV - TRUSTEES

      4.01    Number                                                         9
      4.02    Acceptance of Trusteeship..                                    10
      4.03    Term of Trustees                                               10
      4.04    Resignation                                                   10
      4.05    Power to Remove Trustee...                                    10
      4.06    Vacancies                                                     10
      4.07    Power of Successor Trustee                                    11




                                                    i
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 16 of 211




Section                                                                  Page


  4.08       Successor Trustee Acceptance                                  11
  4.09       Power to Act in Case of Vacancy ...                           11
  4. 1 0     Power of Board to Remove Trustee                              11
  4. 1 1    Limitation of Liability of Trustees                            12
  4. 1 2    Plan Indemnification of Exonerated Fiduciary                  12
  4. 1 3    Office of the Fund                                             13
  4.14       Officers                                                      13
  4. 1 5     Meetings                                                      13
  4.16      Quorum                                                        13
  4.17      Voting                                                        13
  4. 1 8    Manner of Acting in the Event of Deadlock                     13
  4. 1 9    Action Without Meeting                                         14



                         ARTICLE V - POWERS AND DUTIES OF TRUSTEES


  5 .0 1     Conduct of Trust Business                                     15
  5.02      UseofFund for Expenses                                         15
  5.03      Use of Fund to Provide Benefits                               15
  5.04       Investments                                                  16
  5.05       Deposits and Disbursements                                    17
  5.06       Allocation and Delegation of Fiduciary Responsibilities       17
  5.07      Fund Manager                                                  17
  5.08      By-Laws, Rules and Regulations                                18
  5.09      Additional Authority                                          18
  5.10      Bonds                                                          19
  5.11       Insurance                                                    19
  5.12      Information to Participants and Beneficiaries                 19
  5.13      Accountants, Consultants and Actuaries                        19
  5.14      Trustees to Act Without Compensation                          ,20
  5.15      Reports                                                       ,20
  5.16      Records of Trustee Transactions                               ,20
  5.17      Liability                                                     20
  5.18      Reliance on Written Instruments                               21
  5.19      Reliance by Others                                            21
  5.20      Discharge of Liability                                        21
  5.21      Establishment of Iron Workers Local 1 2 Health Insurance
              Plan and Trust                                              .21
  5.22      Establishment of Claims Appeal Procedure                      22
  5.23      Plan Interpretations and Determinations                       22
  5.24      Amendment of Plan                                             23
  5.25      Attendance at Educational Seminars or Conferences             23




                                                   ii
         Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 17 of 211




Section                                                                Page


                                  ARTICLE VI - CONTRIBUTIONS


  6.01      Employer Contributions                                      .24
  6.02      Receipt of Payment and Other Property of Trust              ,25
  6.03      Collection and Enforcement of Payments                      ,25
  6.04      Production of Records                                       .25
  6.05      Effect of Employer's Failure to Maintain Records            26
  6.06      Delinquent Contributions; Expenses of Collection            26
  6.07      Non-Payment by an Employer; Others Still Obligated.         27
  6.08      Plan Assets - Withheld Contributions                        27
  6.09      Effect of This Trust Agreement                   ......     27



                       ARTICLE Vn - CONTROVERSIES AND DISPUTES


  7.01      Reliance on Records                                         .27
  7.02      Settling Disputes                                           .28



                                ARTICLE VIII - BENEFICIAL RIGHTS


  8.01      No Right, Title or Interest                                 28
  8.02      Assignment Prohibited                                       28
  8.03      Inurement Prohibited; Mistaken Contributions                .28



                                ARTICLE DC - ADDITIONAL PARTIES


  9.01      Additional Employers                                        29
  9.02      Mergers                                                     29



                                   ARTICLE X - AMENDMENTS


  10.01     Trust Agreement                                             29
  10.02     Compliance With ERISA                                       30



                             ARTICLE XI - TERMINATION OF TRUST


  11.01     Termination                                                 ,30
  11.02     Trustee Duties Upon Termination ,                           30
  1 1 .03   Trustee Powers After Termination,                           ,31




                                                 iii
      Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 18 of 211




Section                                                             Page


                                ARTICLE XII - MISCELLANEOUS


  12.01   Conclusive Evidence                                        31
  12.02   Reliance By Trustee                                        31
 1 2.03   Plan and Trust Provided Rights                             31
  12.04   Counterparts                                               32
  12.05   Enforceability of Trust Provisions                         32
  12.06   Designee for Service of Process ...                        32




                                                IV
      Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 19 of 211




               RESTATED AGREEMENT AND DECLARATION OF TRUST
                                             OF THE
                IRON WORKERS LOCAL 12 HEALTH INSURANCE FUND



       WHEREAS, there has heretofore been entered into an Agreement and Declaration of

Trust dated the 28th day of May, 1970, by and between the International Association of Bridge,


Structural, Ornamental and Reinforcing Iron Workers Local No. 12, the Upstate Ironworkers


Employers Association, Inc. and Eastern New York Construction Employers, Inc., the Union


Trustees and the Employer Trustees, pursuant to which a trust fund for the Iron Workers


Local 12 Welfare Fund was established; and


       WHEREAS, such Agreement and Declaration of Trust was amended by complete

restatement dated October 5th, 1973; and


       WHEREAS, by resolution dated July 1, 1987, the Trustees renamed the plan and trust as

the "Iron Workers Local 12 Health Insurance Plan and Trust"; and


       WHEREAS, such Agreement and Declaration of Trust was amended by complete

restatement dated September 21, 1989; and

       WHEREAS, under Article X of said Agreement and Declaration of Trust as restated, the

Trustees have the power and authority to amend such Agreement and Declaration of Trust from

time to time as therein provided; and


       WHEREAS, it is determined to be desirable to amend such Agreement and Declaration

of Trust and to restate the same once again, so as to incorporate therein all of the amendments


adopted heretofore or as part of this restatement;


       NOW, THEREFORE, the Trustees, designated and in office, as such, have executed this


Restated Agreement and Declaration of Trust as indicating their acceptance of the respective


duties imposed upon them as Trustees under the terms of this Agreement, to read as follows:
       Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 20 of 211




       WHEREAS, the Internationa] Association of Bridge, Structural, Ornamental and

Reinforcing Iron Workers Local No. 12, 890 Third Street, Albany, New York 12206 (hereinafter

referred to as the "Union") have now and will hereafter have in effect collective bargaining


agreements with the Upstate Ironworkers Employers Association, Inc., (hereinafter referred to as

the "Association") and with other employers who are not members of the Association (members


of the Association and al 1 other employers who have entered or shall hereafter enter into

collective bargaining agreements with the Union are hereinafter referred to as "Employers")

requiring payments by the Employers into a Trust Fund for the purpose of providing and


maintaining benefits for certain Employees pursuant to the Health Insurance Plan formulated and

adopted by the Trustees; and


       WHEREAS, the Union and Employers agree to be bound by the provisions hereof and

shall, upon acceptance of the Trustees, be deemed to be a party to this Agreement and

Declaration of Trust; and

       WHEREAS, to effect the aforesaid purpose it is desired to establish and maintain a Trust

Fund which will conform to the applicable requirements of the Labor-Management Act of 1947,

as amended, the Employees Retirement Income Security Act of 1 974, as amended, and as an


"Exempt Trust" pursuant to the Internal Revenue Code of 1986, as amended; and


       WHEREAS, the Trust Fund is to be known as the "Iron Workers Local 1 2 Health

Insurance Fund"; and


       WHEREAS, it is desired to set forth the terms and conditions under which the said Fund

is to be established and administered; and


       WHEREAS, the Trustees have been duly appointed in accordance with the provisions of

this Agreement;




                                                -2-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 21 of 211



            NOW THEREFORE, in consideration of the premises and mutual covenants and


    agreements herein contained, it is hereby agreed as follows:




                                               ARTICLE I
                                             DEFINITIONS


    1.01 - "Act" as used herein shall mean the Employee Retirement Income Security Act of 1974,

    any amendments as may from time to time be made and any regulations promulgated pursuant to


    the provisions of said Act.


    1.02 - "Agreement and Declaration of Trust" or "Trust Agreement" shall mean the terms


    "Restated Agreement and Declaration of Trust", "Agreement and Declaration of Trust" or "Trust


    Agreement" as used herein shall mean this instrument, including all amendments and


    modifications as may from time to time be made.



O   1.03 - Association - The term Association as used herein shall mean the Upstate Ironworkers


    Employers Association, Inc.


    1.04 - "Beneficiary" - shall mean a person designated by a Participant who is or may become


    entitled to a benefit.


    1.05 - "Benefits" shall mean the sickness, basic and major medical, life insurance and such other


    benefits provided in the Health Insurance Plan.


    1.06 - "Collective Bargaining Agreement" shall mean the collective bargaining agreements


    between Employers and the Union now or hereafter in effect and as hereinafter amended,


    supplemented or revised.


    1.07 - "Contributions" shall mean the contributions made or to be made by Employers to the


    Health Insurance Fund pursuant to the Collective Bargaining Agreements, and shall also include




                                                      -3-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 22 of 211



    contributions made by an Employer pursuant to a written participation agreement as hereafter

O   provided.


    1.Q8 - "Employees" shall mean


                   (a)    Any employee represented by the Union and working for an Employer as


    defined herein, and with respect to whose employment an Employer is required to make


    contributions into the Trust Fund.


                   (b)    Any employee employed by the Union as defined herein, or any officer of


    the Union, upon whom contributions are made by said Union, even though such employee is not


    covered by a collective bargaining agreement, provided the receipt of such contribution is


    pursuant to a participation agreement which is authorized and approved by the Trustees.


                   (c)    An employee of an Employer, as defined in subsection (c) of Section 1.10,


    on whose behalf such Employer is required to make payments or contributions to the Trust Fund

O   as provided in Section 1.12.


                   (d)    Any employee of this Trust Fund and any affiliated Annuity, Pension,


    Education and Training Fund, upon whom contributions are made by said Fund, even though


    such employee is not covered by a collective bargaining agreement, provided the receipt of such


    contributions is pursuant to a participation agreement which is authorized and approved by the


    Trustees.


                   (e)    Any officer or employee of an employer association which has


    contributory Employers as defined herein, upon whom contributions are made by said


    association, even though such officer or employee is not covered by a collective bargaining


    agreement, provided the receipt of such contributions is pursuant to a participation agreement


    which is authorized and approved by the Trustees.

O

                                                   -4-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 23 of 211



                    (f)        Any employee employed by an Employer as defined herein, or any officer

O   or shareholder of an Employer, upon whom contributions are made by said Employer, even


    though such Employee is not covered by a collective bargaining agreement, provided the receipt


    of such contributions is pursuant to a participation agreement which is authorized and approved


    by the Trustees.


           NOTE:               Contributions on behalf of non-bargaining unit employees must be on a

    non-discriminatory basis.


    1.09 - "Employer Trustees" shall mean the Trustees duly appointed by the Association and


    acting in that capacity.


    1.10 - "Employers" shall mean


                   (a)         An employer who is a member of, or is represented in collective


    bargaining by, an employer association and who is bound by a collective bargaining agreement

O   with the Union providing for the making of payments to the Trust Fund with respect to


    employees represented by the Union.


                   (b)     An employer who is not a member of, nor represented in collective


    bargaining by an employer association, but who has duly executed or is bound by a collective


    bargaining agreement with the Union providing for the making of payments to the Trust Fund


    with respect to employees represented by the Union.


                   (c)     The Union which, for the purpose of making the required contributions

    into the Trust Fund, shall be considered as the "Employer" of the Employees of the Union for


    whom the Union contributes to the Trust Fund.


                   (d)     An employer who does not meet the requirements of the definition of


    "Employer" as stated in subsections (a), (b) and (c) of this Section, but who is required to make

O

                                                       -5-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 24 of 211



    payments or contributions to the Trust Fund as a result of being a signatory to a national

o   agreement or to an international agreement with the International Association of Bridge,


    Structural and Ornamental Iron Workers.


                   (e)     The Trust Fund and any affiliated Annuity, Pension or Education and


    Training Fund shall be deemed to be an "Employer" within the meaning of this Trust Agreement.


                   (f)     Any employer association which has contributory "Employers" as defined


    herein and which is the employer of its Employees for whom it agrees to contribute to the Fund,


    provided the receipt of such contributions is authorized and approved by the Trustees.


                   (g)     Any employer who agrees to contribute to the Iron Workers Local 12


    Health Insurance Fund on behalf of non-bargaining unit employees. Such participating


    employers may voluntarily elect to contribute to the Fund on behalf of those corporate officers


    and/or shareholders, or on behalf of any clerical and/or other non-bargaining unit personnel,


o   subject to approval of such participation by the Trustees.


           NOTE:           Employers as described in this Section shall, by the making of payments


    to the Trust Fund pursuant to such collective bargaining or other written agreements, be deemed


    to have accepted and be bound by this Trust Agreement.


    1.11 - "Health Insurance Plan" or "Plan" as used herein shall mean the plan, program, method,

    rules and procedures for the payment of benefits from the Trust Fund established by this


    Agreement and Declaration of Trust and amendments thereto.


    1.12 - "Trust". "Trust Fund" and "Health Insurance Fund" as used herein shall mean the entire


    trust estate of the Iron Workers Local 12 Health Insurance Fund as it may, from time to time, be


    constituted, including, but not limited to all funds received in the form of contributions, together


    with all Policies and contracts (including dividends, interest, refunds, and other sums payable to




                                                    -6-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 25 of 211



    the Trustees on account of such Policies and contracts), all investments made and held by the

o   Trustees, all income, increments, earnings and profits there from, and any and all other property

    or funds received and held by the Trustees by reason of their acceptance of this Restated


    Agreement and Declaration of Trust.


    1.13 - "Trustees" shall mean the Trustees designated in this Trust Agreement, together with their

    successors designated and appointed in accordance with the terms of this Trust Agreement. The


    Trustees collectively, shall be the "Plan Administrator" of this Fund as that term is used in the


    Act.


    1.14 - "Participant" shall mean any Employee as defined herein who has satisfied the


    requirements for participation as defined in the Plan created pursuant to this Trust Agreement.


    1.15 - "Policy" or "Policies" as used herein shall mean the policy or policies of insurance issued

    pursuant to the provisions of the Health Insurance Plan and accepted by the Trustees as part of


o   the Trust Fund, and shall be deemed to include any amendments or riders attached to such Policy


    or Policies.


    1.16 - "Union" shall mean the International Association of Bridge, Structural, Ornamental and


    Reinforcing Iron Workers Local No. 12.

    1.17 - "Union Trustees" shall mean the Trustees duly appointed by the Union and acting in that


    capacity.




                                               ARTICLE II
                        ESTABLISHMENT OF HEALTH INSURANCE FUND


    2.01 Establishment - The Trust Fund is created, established and maintained, and the Trustees


    agree to receive, hold and administer the Trust Fund, for the purpose of providing such benefits


    as now are, or hereafter may be, authorized or permitted by law for Participants and their




                                                    -7-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 26 of 211



    Beneficiaries and in accordance with the provisions set forth herein and in the Iron Workers

O   Local 12 Health Insurance Plan. It is intended that the Iron Workers Local 12 Health Insurance

    Plan and Trust be a "multiemployer plan" as that term is defined in Section 3(37)(A) of the Act.




                                                ARTICLE III
                         EMPLOYERS NOT MEMBERS OF THE ASSOCIATION


    3.01 Party to Trust - Any employer who is not a member of the Association but who is obligated


    by a collective bargaining agreement with the Union to make contributions to a Health Insurance


    Fund under the same terms and conditions as those contained in the collective bargaining

    agreement between the Union and the Association may become a party to this Trust by executing


    in writing and depositing with the Trustees its acceptance of the terms of this Agreement and


    Declaration of Trust. This acceptance must be in a form approved by the Trustees and upon

    becoming a party to this Trust, such employer assumes all the obligations imposed by this Trust


    on the signatories thereof, and is entitled to all rights accruing there from to the signatories

    thereof, as if they had executed this Agreement on the date of their execution of their acceptance


    of its provisions.


    3.02 Scope of Employer - The Union shall be considered an Employer under this Trust solely


    and exclusively for the purpose of permitting the Union to contribute to the Health Insurance


    Fund on behalf of its full-time employees who are not represented for collective bargaining


    purposes by any labor organization other than the Union and to permit such employees to


    participate in the Health Insurance Plan. In this capacity as an Employer contributing to the


    Health Insurance Fund, the Union shall have no other rights, privileges or powers as an


    Employer under this Trust or the Health Insurance Plan. If any situation should arise in which the


    rules of the Health Insurance Plan are not applicable to the Union or its employees, the Trustees
O
                                                      -8-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 27 of 211



    shall have the power to make appropriate rules and regulations with respect to the Union and its

o   employees.




                                               ARTICLE IV
                                                TRUSTEES


    4.01 Number - The Trust Fund shall be administered by Trustees, two (2) of whom shall be


    appointed by the Union and shall act as Union Trustees, and two (2) of whom shall be appointed


    by the Upstate Ironworkers Employers Association, Inc. and shall act as Employer Trustees. The


    respective Trustees shall serve at the will of the Union or the Association, respectively,


    appointing them. Although the parties acknowledge that it is expected that there will be two (2)


    Employer Trustees and two (2) Union Trustees at all times, the failure of the Association or the


    Union to have two (2) Trustees in office at all times shall not be deemed a violation of this


    Restated Agreement and Declaration of Trust. It is further understood and agreed that any
O
    imbalance between the number of Employer Trustees and Union Trustees shall have no effect


    upon the majority voting system as described in Section 4.16 below.


           The Trustees are hereby authorized and empowered, in the event that in the opinion of the


    majority of the Trustees it shall become necessary to increase or decrease the number of


    Trustees, that in that event, the Board may be enlarged or reduced to such number as shall be


    deemed proper and sufficient to give adequate representation as in the opinion of the Board of


    Trustees shall be necessary. Whenever the Board of Trustees shall be enlarged or reduced it


    shall always be a requirement that equal representation on behalf of the Employer and the Union


    Trustees shall prevail. When this occurs, the appointment of additional Trustees shall be made


    as previously provided in this Section.




                                                    -9-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 28 of 211



    4.02 Acceptance of Trusteeship - The Trustees shall immediately meet and sign this Restated

o   Trust Agreement which maintains the Fund. The Trustees, by affixing their signatures at the end


    of this Restated Trust Agreement, agree to accept the Trusteeship and to act in their capacity


    strictly in accordance with the provisions of this Trust Agreement. The Trustees upon execution


    of this Agreement by all of the parties hereto, are vested with all right, title and interest in and to


    the Trust Fund.


    4.03 Term of Trustees - The Trustees shall serve for three (3) years or until a successor trustee


    shall be designated.


    4.04 Resignation - A Trustee may resign and become and remain fully discharged from all


    further duty or responsibility hereunder by filing with the remaining Trustees and the party by


    whom he was appointed a written notice to that effect ten (10) days in advance of the date on


    which the resignation is to take effect. Such resignation shall take effect on the date specified in


O   the notice unless a successor Trustee has been appointed, in which event such resignation shall


    take effect immediately upon the appointment of the successor Trustee.


    4.05 Power to Remove Trustee - The Association at any time may remove an Employer Trustee


    by filing with the remaining Trustees a written notice to that effect signed by the President of the


    Association. The Union may remove at any time a Union Trustee by filing with the remaining


    Trustees a written notice to that effect signed by the President of the Union. Such removed


    Trustee shall be fully discharged from all further duty and responsibility herein.


    4.06 Vacancies - In the event of the termination of the designation of a Trustee or the


    resignation, death, disqualification, disability or refusal of any Trustee to act, or of a successor to

    any of them, a successor Trustee shall be designated by the party which appointed his


    predecessor. In the case of an Employer Trustee, such appointment shall be evidenced by a




                                                     -10-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 29 of 211



    notice to that effect signed by the President of the Association. In the case of a Union Trustee,

o   such appointment shall be evidenced by a notice to that effect signed by the President of the


    Local Union. In the event the Association or Union fails to select a successor Trustee within the


    time period set forth above for the designation of a successor Trustee, any of the Trustees shall


    have the right to petition the District Court of the United States for the Northern District of New


    York for the appointment of a successor Trustee to fill the vacancy.


    4.07 Power of Successor Trustee - Any successor Trustee shall immediately upon his


    appointment as a successor Trustee and his acceptance of Trusteeship in writing, as provided in


    Section 4.08, become vested with all the property rights, powers and duties of a Trustee


    hereunder with like effect as if originally named as Trustee without the necessity of any formal


    conveyance or other instrument of title.


    4.08 Successor Trustee Acceptance - A Trustee shall execute a written acceptance in a form


O   satisfactory to the Trustees and consistent with the Act and thereby shall be deemed to have


    accepted the Trust created and established by this Trust Agreement and to have consented to act


    as Trustee and to have agreed to administer the Trust Fund as provided herein. Such written


    acceptance shall be filed with the Trust Fund's Fund Manager.


    4.09 Power to Act in Case of Vacancy - No vacancy or vacancies on the Board of Trustees shall


    impair the power of the remaining Trustees, acting in the manner provided by this Trust


    Agreement, to administer the affairs of the Trust Fund notwithstanding the existence of such


    vacancy or vacancies.


    4.10 Power of Board to Remove Trustee - The Board of Trustees shall initiate action to cause the


    removal of any fellow Trustee who may be serving as a Trustee in violation of the Act. The


    vacancy shall be filled in accordance with Section 4.06 of this Article TV.


O
                                                    -11-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 30 of 211



    4.11 Limitation of Liability of Trustees - No Trustee shall be liable or responsible For his own

O   acts except in accordance with applicable federal law. No successor Trustees shall in any way be


    liable or responsible for anything done or committed in the administration of the Trust prior to


    the date they became a Trustee. The Trustees shall not be liable for the act or omissions of any


    investment manager, attorney, agent or assistant employed by them in pursuance of this


    Agreement, if such investment manager, attorney, agent or assistant was selected pursuant to this


    Trust Agreement and such person's performance was periodically reviewed by the Trustees who


    found such performance to be satisfactory; provided that nothing herein shall relieve any


    Corporate Trustee of any liability with regard to the performance of its employees.


    4.12 Plan Indemnification of Exonerated Fiduciary - The Fund shall reimburse a "Covered


    Fiduciary" for the "Reasonable Litigation Costs" he incurred in "Breach Litigation", after there


    has been a final judgment on the merits of such litigation or after the litigation has been


O   dismissed for any reason (including settlement), provided the Covered Fiduciary prevailed in


    such litigation, but only to the extent the Reasonable Litigation Costs are not covered by the


    Fund's fiduciary liability insurance coverage policy. "Covered Fiduciary" means any present or

    former Trustee of the Fund and any present or former employee of the Fund who, at times


    relevant to the Breach Litigation, was and/or is an alleged or actual "fiduciary" relative to the


    Fund (as defined in ERISA). "Reasonable Litigation Costs" means the reasonable cost of


    appropriate legal representation of a Covered Fiduciary in Breach Litigation. "Breach


    Litigation" means one or more criminal or civil litigation claims (other than a claim that a


    Covered Fiduciary violated ERISA in a denial of a claim for benefits from the Fund), asserted by


    the U.S. Secretary of Labor or by any "participant", "beneficiary", or "fiduciary" of the Fund (as


    those terms are defined in ERISA) against a Covered Fiduciary in a pleading filed in a civil or


O
                                                    -12-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 31 of 211



    criminal action, which allege(s) that the Covered Fiduciary breached a fiduciary responsibility


    imposed upon him by ERISA and/or the Internal Revenue Code, or otherwise acted improperly


    in the performance of his duties with respect to the Fund.


    4. 1 3 Office of the Fund - The principal office of the Trust Fund shall, so long as such location is


    feasible, be located and maintained at 890 Third Avenue, Albany, NY 12206. The location of


    the principal office shall be made known to the parties interested in the Trust Fund. At such


    office, and at such other places as may be required by law, there shall be maintained the books


    and records pertaining to the Trust Fund and its administration.


    4.14 Officers - The Trustees shall select from among the Trustees a Chairman.


    4.15 Meetings - A Co-Chairman or any two Trustees may call a meeting of the Trustees at any


    time by giving at least five days' written notice of the time and place thereof to each Trustee.


    Meetings of the Trustees may also be held at any time without notice if all of the Trustees


o   consent thereto in writing.


    4.16 Quorum - A quorum for the transaction of business at any meeting of the Trustees shall


    consist of at least one Employer and one Union Trustee.


    4.17 Voting - Decisions of the Trustees shall be made by a majority vote of the Trustees present


    provided the said majority is comprised of at least one concurring vote by a Union Trustee and at


    least one concurring vote by an Employer Trustee.


    4.18 Manner of Acting in the Event of Deadlock -


                   (a)     A deadlock shall be deemed to exist whenever a proposal, nomination,


    motion or resolution made or proposed by any one of the Trustees is not adopted or rejected by


    both units of Trustees and the maker of the proposal, nomination, motion or resolution notifies


    the remaining Trustees in writing that a deadlock exists.




                                                    -13-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 32 of 211



                    (b)     In the event of such deadlock arising, the Trustees shall meet for the


    purpose of agreeing upon an impartial umpire to break such deadlock by deciding the dispute in


    question. In the event of the inability of the Trustees to agree upon the selection of such


    impartial umpire within a reasonable time, then, on the petition of either group of Trustees, the


    chiefjudge on duty of the District Court of the United States for the Northern District of New


    York shall appoint such impartial umpire. Such impartial umpire shall immediately proceed to

    hear the dispute between the Trustees and decide such dispute, and the decision and award of


    such umpire shall be final and binding upon the parties. The reasonable compensation of such

    umpire and the costs and expenses (including, without limitation, fees of professionals and other


    fees) incidental to any proceedings instituted to break a deadlock shall be paid by the Trust Fund.


                    (c)     Any impartial umpire selected or designated to break a deadlock shall be


    required to enter his decision within a reasonable time fixed by the Trustees. The scope of any

O   such proceeding before such impartial umpire shall be limited to the provisions of this Trust

    Agreement and to the provisions of the rules, regulations and by-laws adopted by the Trustees


    and to the plan of benefits established by them. The impartial umpire shall have no jurisdiction


    or authority to change or modify the provisions of this Trust Agreement or to decide any issue


    arising under or involving the interpretation of any collective bargaining agreements between the


    Union and the Employers, and such impartial umpire shall have no power or authority to change


    or modify any provisions of such collective bargaining agreements.


    4.19 Action Without Meeting - The Trustees may act on any matter which may properly come

    before them without a meeting, provided that such action is in writing and signed by four (4)


    Trustees after written notice to all of the Trustees.




                                                     -14-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 33 of 211



                                          ARTICLE V
                                 POWERS AND DUTIES OF TRUSTEES



    5.01 Conduct of Trust Business - The Trustees shall have general supervision of this Fund's

    operation and shall conduct the Fund's business and activities in accordance with this Trust

    Agreement and applicable law. The Trustees shall hold, manage and protect the Fund and

    collect the income therefrom and contributions thereto. The Trustees may, in the course of

    conducting the Fund's business, execute all instruments in the name of the Iron Workers Local

    12 Health Insurance Plan and Trust, which instruments shall be signed by at least one Employer

    and one Union Trustee, provided, however, any one Trustee may execute legal documents to

    commence and process lawsuits to enforce trust collections on the Trustees' behalf.

    5.02 Use of Fund for Expenses - The Trustees shall have the power and authority to use and

    apply the Fund to pay or provide for the payment of all reasonable and necessary expenses (i) of

    collecting the Employer contributions and payments and other moneys and property to which

    they may be entitled and (ii) of administering the Fund's affairs, including: the employment of
O
    administrative, legal, expert and clerical assistance; the purchase or lease of premises, materials,

    supplies and equipment; and, the performance of such other acts as the Trustees, in their sole

    discretion, find necessary or appropriate in the performance of their duties.

           The Trustees shall also have the discretion and authority to use Plan assets to pay for

    expenses related to activities that are typically considered settlor in nature, such as activities that

    relate to the establishment, design, and termination of the plan. Pursuant to U.S. DOL Field

    Assistance Bulletin 2002-2, in carrying out such settlor activities, the Trustees will act as

    fiduciaries and such activities will be governed by the fiduciary provisions of ERISA.

    5.03 Use of Fund to Provide Benefits - The Trustees shall also have the power and authority to

    use and apply the Fund to pay or provide for the payment of health and related benefits to

    eligible Participants and Beneficiaries in accordance with the terms, provisions and conditions of

    the Iron Workers Local 12 Health Insurance Plan and Trust formulated and agreed upon

    hereunder by the Trustees, and pursuant to the provisions of the Act.




                                                     -15-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 34 of 211




O
    5.04 Investments -

                    (a)     Investment-Related Authority - The Trustees shall have the power and

    authority, in their sole discretion, to invest and reinvest such funds as are not necessary for

    current expenditures or liquid reserves, as they may from time to time determine, in such

    investments as are legal investments under applicable State and Federal law relating to the

    investment of assets of multiemployer trust funds. The Trustees may sell exchange or otherwise

    dispose of such investments at any time and, from time to time, as provided in Section 5.09(f) of

    this Article. The Trustees shall also have power and authority (in addition to, and not in

    limitation of, common law and statutory authority) to invest in any stocks, bonds or other

    property, real or personal, including improved or unimproved real estate and equity interests in

    real estate, where such an investment appears to the Trustees, in their discretion and consistent

    with their fiduciary obligations, to be in the Fund's best interest, and in the best interest of its

    Participants and its Beneficiaries, judged by then prevailing business conditions and standards.

    The Trustees shall have the authority, in respect to any stocks, bonds or other property, real or

    personal, held by them as Trustees; to exercise all such rights, power and privileges as might be

    lawfully exercised by any person owning similar stocks, bonds or other property in his own right.

                    (b)     Delegation and Allocation of Investment Functions

                            (1)     The Trustees are authorized, in their discretion, by resolution, to

    allocate to a Finance Committee such duties and responsibilities to invest and reinvest such Fund

    assets as they shall specify in such allocation.

                            (2)     The Trustees shall have the power and authority to appoint one or

    more investment managers who shall be responsible for the management, acquisition,

    disposition, investment and reinvestment of such of the Fund's assets as the Trustees shall

    specify. Any such appointment may be terminated by the Trustees upon proper written notice.

    The fees of such investment manager, and its expenses to the extent permitted by law, shall be

    paid out of the Fund.




                                                       -16-
        Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 35 of 211




                       (3)     In connection with any allocation or delegation of investment

functions under paragraphs (1) and (2) of this subsection (b), the Trustees may, from time to

time, adopt appropriate investment policies or guidelines.

5.05 Deposits and Disbursements - All Fund assets not invested shall be deposited by the

Trustees in such depository or depositories as the Trustees shall from time to time select, and any

such deposit or deposits, or disbursements therefrom, shall be made in the Fund's name in the

manner designated by the Trustees and upon the signature(s) of persons designated and

authorized by the Trustees or by a custodian appointed in accordance with this Trust

Agreement's provisions.

5.06 Allocation and Delegation of Fiduciary Responsibilities - The Trustees may, by resolution

or by-law or by provisions of this Trust Agreement, allocate fiduciary responsibilities and

various administrative duties to committees or subcommittees of the Board of Trustees, and they

may delegate such responsibilities and duties to other individuals as they may deem appropriate

or necessary in their sole discretion and consistent with the Act.

5.07 Fund Manager - The Trustees may employ or contract for the services of an individual, firm

or corporation, to be known as "Fund Manager", who shall, under the Trustees' direction or

under the direction of any appropriate committee of the Trustees, administer the Fund's office,

coordinate and administer the accounting, bookkeeping and clerical services, provide for the

coordination of various services furnished by any consultants to the Fund, prepare (in

cooperation where appropriate with any consultant and independent auditor) all reports and other

documents to be prepared, filed or disseminated by or on behalf of the Fund in accordance with

law, assist in the collection of contributions required to be paid to the Fund by Employers and

perform such other duties and furnish such other services as may be assigned, delegated or

directed or as may be contracted by or on behalf of the Trustees. The Fund Manager shall be the

custodian on the Trustees' behalf of all documents and other records of the Trustees and of the

Fund.




                                                -17-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 36 of 211




o
    5.08 Bv-Laws. Rules and Regulations -

                   (a)     The Trustees are hereby empowered and authorized to adopt by-laws and

    to promulgate any and all necessary rules and regulations which they deem necessary or

    desirable to facilitate the Fund's proper administration, provided the same are not inconsistent

    with the terms of this Trust Agreement. All by-laws, rules and regulations adopted by action of

    the Trustees shall be binding upon all parties hereto, all parties dealing with the Fund and all

    persons claiming any benefits hereunder.

                   (b)     No by-law, regulation, rule, action or determination made or adopted by

    the Trustees, nor any decision or determination made by any impartial umpire appointed

    pursuant to Article IV, Section 4.18 of this Agreement, shall in any manner conflict or be

    inconsistent (1) with this Trust Agreement or (2) with any applicable Federal, State or local law.

    5.09 Additional Authority - The Trustees are hereby empowered, in addition to such other

    powers as are set forth herein or conferred by law,


o                  (a)     to enter into any and all contracts and agreements for carrying out the

    terms of this Trust Agreement and for the Fund's administration, and to do all acts as they, in

    their discretion, may deem necessary or advisable, and such contracts and agreements and acts

    shall be binding and conclusive on the parties hereto and on the Participants and Beneficiaries

    involved;

                   (b)     to keep property and securities registered in the name of the Trustees or of

    the Fund or in the name of any other individual or entity duly designated by the Trustees;

                   (c)     to establish and accumulate as part of the Trust Fund such reasonable

    reserve funds as the Trustees, in their sole discretion, deem necessary or desirable to carry out

    the Fund's purposes;

                   (d)     to pay out of the Trust Fund all real and personal property taxes, income

    taxes, and other taxes of any and all kinds levied or assessed under existing or future laws upon

    or in respect to the Fund, or any money, property, or securities forming a part thereof;




                                                    -18-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 37 of 211




o
                   (e)      to do all acts, whether or not expressly authorized herein, which the

    Trustees may deem necessary or proper for the protection of the property held hereunder;

                   (f)      to sell, exchange, lease, convey, mortgage or dispose of any property,

    whether real or personal, at any time forming a part of the Fund upon such terms as they may

    deem proper, and to execute and deliver any and all instruments of conveyance, lease, mortgage

    and transfer in connection therewith; and

                   (g)      to establish and carry out a funding policy and method consistent with the

    objectives of the Plan and with the Act.

    5.10 Bonds - The Trustees shall obtain from an authorized surety company such bonds as may be

    required by law, covering such persons and in such amounts (but not less than required by law)

    as the Trustees, in their discretion, may determine. The cost of premiums for such bonds shall be

    paid out of the Fund.

    5.11 Insurance - The Trustees may in their discretion obtain and maintain policies of insurance,

    to the extent permitted by law, to insure themselves, the Fund as such, as well as employees or

    agents of the Trustees and of the Fund, while engaged in business and related activities for and

    on behalf of the Fund (1) with respect to liability to others as a result of acts, errors or omissions

    of such Trustee or Trustees, employees or agents, respectively, provided such insurance policy

    shall provide recourse by the insurer against the Trustees as may be required by law and (2) with

    respect to injuries received or property damage suffered by them. The cost of the premiums for

    such policies of insurance shall be paid out of the Trust Fund.

    5.12 Information to Participants and Beneficiaries - The Trustees shall provide Participants and

    Beneficiaries with such information as may be required by the Act.

    5.13 Accountants. Consultants, and Actuaries - The Trustees may engage one or more

    independent qualified public accountants who shall be either a certified public accountant or a

    licensed public accountant as defined in the Act, and may engage one or more consultants or

    actuaries to perform all services as may be required by applicable law and such other services as

    the Trustees may deem necessary.



                                                     -19-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 38 of 211




    5.14 Trustees to Act Without Compensation - The Trustees shall act in such capacity without

    compensation, but they shall be entitled to reimbursement for the expenses properly and actually

    incurred in the performance of their duties with the Trust Fund, including, without limitation,

    attendance at meetings and other functions of the Board of Trustees or its committees or while on

    business of the Board of Trustees, attendance at institutes, seminars, conferences or workshops

    for or on behalf of the Trust Fund.

                   However, solely in the Trustees' discretion, any Trustee, who does not receive

    "full-time pay" (as defined in ERISA Regulation 29 C.F.R. §2550.408 c-2) from an Employer,

    any association of Employers or from the Union, and is not compensated for time spent at

    Trustee meetings or for time and services devoted to Fund business, shall be compensated for

    such time in such amounts which, in the Trustees' opinion, will adequately and reasonably

    compensate such Trustee for the time spent at Trustee meetings and/or the time and services

    devoted to Fund business.


o   5.15 Reports - All reports required by law to be signed by one or more Trustees shall be signed

    by all of the Trustees, unless otherwise required by applicable law or regulations. The Trustees

    may, however, by motion, authorize one or more of their members, or the Fund Manager, to

    execute documents on their behalf.

    5.16 Records of Trustee Transactions - The Trustees shall keep true and accurate books of

    account and a record of all of their transactions and meetings (including actions taken at such

    meetings and by informal action of the Trustees), which records and books shall be audited at

    least annually by an independent qualified public accountant. A copy of each audit report shall

    be furnished to the Union and Association and shall be available for inspection by interested

    persons at the principal office of the Trustees.

    5.17 Liability - The Trustees, to the extent permitted by applicable law, shall incur no liability in

    acting upon any instrument, application, notice, request, signed letter, telegram or other paper or

    document believed by them to be genuine and to contain a true statement of facts, and to be

    signed by the proper person.



                                                       -20-
      Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 39 of 211




5.18 Reliance on Written Instruments - Any Trustee, to the extent permitted by applicable law,

may rely upon any instrument in writing purporting to have been signed by a majority of the

Trustees as conclusive evidence of the fact that a majority of the Trustees have taken the action

stated to have been taken in such instrument.

5.19 Reliance bv Others - No party dealing with the Trustees shall be obligated (a) to confirm

that any Fund assets are applied for the stated Fund purposes, or (b) to confirm that the terms of

this Trust Agreement have been complied with, or (c) to inquire into the necessity or expediency

of any act of the Trustees. Every instrument executed by the Trustees shall be conclusive

evidence in favor of every person relying thereon (a) that at the time of the execution of said

instrument, the Trust was in full force and effect, (b) that the instrument was executed in

accordance with the terms and conditions of this Trust Agreement and (c) that the Trustees were

duly authorized and empowered to execute the instrument.

5.20 Discharge of Liability - The receipt by the Trustees for any money or property or checks

(after such checks are honored at the bank and paid to the Trust Fund) shall discharge the person

or persons paying or transferring the same.

5.21 Establishment of Iron Workers Local 12 Health Insurance Plan and Trust - The Trustees

shall formulate an Iron Workers Local 12 Health Insurance Plan and Trust for the payment of

such welfare benefits as are feasible and desirable (as determined by the Trustees, in their sole

discretion). Such Iron Workers Local 12 Health Insurance Plan and Trust shall at all times

comply with all applicable federal statutes and regulations and with this Trust Agreement's

provisions. The Trustees shall not be under any obligation to pay any benefits if the payment of

such benefits will result in loss of the Fund's tax exempt status under the then applicable Internal

Revenue Code and any regulations or rulings issued pursuant thereto. The Trustees shall draft

procedures, regulations, and conditions for the operation of the Iron Workers Local 12 Health

Insurance Plan and Trust, including, by way of illustration and not limitation: conditions of

eligibility for Participants and Beneficiaries; procedures for claiming benefits; schedules of type

and amount of benefits to be paid; and, procedures for the distribution of benefits. The Trustees



                                                -21-
       Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 40 of 211




may enter into agreements with other trustees of welfare and health insurance benefit plans

which conform to the applicable sections of the then applicable Internal Revenue Code for

purposes of tax deductions for the reciprocal recognition of work hour credits and payments of

benefits based upon such credits.

5.22 Establishment of Claims Appeal Procedure - The Trustees shall adopt an appropriate and

legal claims appeal procedure, such claims appeal procedure to provide adequate notice in

writing to any Participant or Beneficiary whose claim for benefits under the Plan has been

denied, setting forth the specific reasons for such denial, written in a manner calculated to be

understood by the claimant, and shall afford a reasonable opportunity to any claimant whose

claim for benefits has been denied for a full and fair review by the appropriately-named fiduciary

of the decision denying the claim in accordance with the Act, and in accordance with any

regulations promulgated there under.

5.23 Plan Interpretations and Determinations - Notwithstanding any other provision of this Trust

Agreement, the Trustees, or their designee, shall have exclusive authority and discretion to:

               (a)     Determine whether an individual is eligible for any benefits under the Iron

Workers Local 12 Health Insurance Plan and Trust;

               (b)     Determine the amount of benefits, if any, an individual is entitled to from

the Iron Workers Local 12 Health Insurance Plan and Trust;

               (c)     Determine or find facts that are relevant to any claim for benefits from the

Iron Workers Local 12 Health Insurance Plan and Trust;

               (d)    Interpret all of the provisions of the Fund's Summary Plan Description

booklet;

               (e)    Interpret the provisions of any Collective Bargaining Agreement or

written Participation Agreement involving or impacting the Iron Workers Local 12 Health

Insurance Plan and Trust;

               (f)    Interpret this Trust Agreement's provisions;




                                               -22-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 41 of 211




                   (g)     Interpret all the provisions of any other document or instrument involving

    or impacting the Iron Workers Local 12 Health Insurance Plan and Trust; and

                   (h)     Interpret all of the terms used in the Summary Plan Description booklet

    and all of the other previously mentioned agreements, documents, and instruments.

           All such determinations and interpretations made by the Trustees, or their designee: shall

    be final and binding upon any individual claiming benefits under the Plan and upon all

    Employees, all Employers, the Union, and any party who has executed any agreement with the

    Trustees or the Union; shall be given deference in all courts of law, to the greatest extent allowed

    by applicable law; and, shall not be overturned or set aside by any court of law unless the court

    finds that the Trustees, or their designee, abused their discretion in making such determination or

    rendering such interpretation.

    5.24 Amendment of Plan - The Iron Workers Local 12 Health Insurance Plan and Trust and the

    Fund's Summary Plan Description booklet may be amended by the Trustees from time to time,


O   provided that such amendments comply with all applicable federal statutes and regulations, the

    contract articles creating the Trust Fund, and this Trust Agreement's purposes. Additionally and

    not by way of limitation, the Trustees may amend the Iron Workers Local 12 Health Insurance

    Plan and Trust, in futuro, or retroactively, where they deem it necessary to maintain the

    continuation of the Trust Fund's tax exempt status or to preserve compliance with the then

    applicable Internal Revenue Code, applicable federal statutes, and/or any regulations or rulings

    issued with respect thereto.

    5.25 Attendance at Educational Seminars or Conferences - The Trustees are hereby authorized to

    attend meetings, seminars and/or educational conferences, the sole purpose of which shall be the

    disseminating and providing of information in educational matters for the benefit, instruction,

    aid, and guidance of employee benefit fund trustees, and it is expressly provided that Trustees

    attending such meetings or conferences shall be reimbursed for all necessary and proper

    expenses in connection with attending such meetings, seminars, or conferences.

o
                                                    -23-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 42 of 211



                                               ARTICLE VI

o                                          CONTRIBUTIONS


    6.01 Employer Contributions -


           (a)     Each Employer shall make prompt contributions or payments to the Trust Fund in

    such amount and under the terms as are provided for in the applicable collective bargaining


    agreement in effect from time to time between the Employer or his bargaining representative and


    the Union. An Employer may also be required to make contributions in such amount and under


    such terms as such Employer may be obligated, in writing, to make, provided that such


    contributions shall be subject to acceptance by the Trustees. The Employer agrees that such


    contributions shall constitute an absolute obligation to the Trust Fund, and such obligation shall

    not be subject to set-off or counterclaim which the Employer may have for any liability of the


    Union or of an Employee.


                   (b)     Contributions to the Fund shall be paid to the Trustees or to such
O
    depository as the Trustees shall designate, only by check, bank draft, money order or other


    recognized written method of transmitting money or its equivalent, made payable to the order of


    Iron Workers Local 12 Health Insurance Plan and Trust. The payment of contributions shall be


    made periodically at such times as the Trustees shall specify by rules and regulations or, if the


    Trustees so elect, as may be provided in the applicable collective bargaining agreement.


                   (c)     Each Employer shall be responsible only for the contributions payable by


    him on account of Employees covered by him, except as may be otherwise provided by law. The

    Employer shall not be responsible for the contributions, payments or other obligations of any


    other Employer, or otherwise.




O
                                                    -24-
       Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 43 of 211



               (d)     In the event an Employee employed by an Employer, as defined herein,


shall perform work outside of the geographical jurisdiction of the Union, the Employer may


continue to make payments to the Trust Fund and the Trustees may accept such payments.


6.02 Receipt of Payment and Other Property of Trust - The Trustees or such other person or


entity designated or appointed by the Trustees are hereby designated as the persons to receive the

payments heretofore or hereafter made to the Trust Fund by the Employers and Employees. The


Trustees are hereby vested with all right, title and interest in and to such moneys and all interest

which may be accrued thereon, and are authorized to receive and be paid the same.


6.03 Collection and Enforcement of Payments - The Trustees, or such committee of the Trustees


as the Trustees shall appoint, or the Fund Manager, if one has been appointed and when directed


by such committee or by the Trustees, shall have the power to demand, collect and receive


Employer payments and all other money and property to which the Trustees may be entitled, and


shall hold the same until applied to the purposes provided in this Trust Agreement. They shall


take such steps, including the institution and prosecution of, or the intervention in, such legal or


administrative proceedings as the Trustees in their sole discretion determine to be in the best


interest of the Trust Fund for the purpose of collecting such payments, money and property,


without prejudice, however, to the Union's rights to take whatever steps it deems necessary and


wishes to undertake for such purposes.

6.04 Production of Records - Each Employer shall promptly furnish to the Trustees, on demand,


the names of any and all of his employees, including union, non-union, bargaining unit and non-


bargaining unit employees, their Social Security numbers, the hours worked by each employee


and such other information as the Trustees may reasonably require in connection with the Fund's


administration and for no other purpose. The Trustees may, by their respective representatives,




                                                -25-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 44 of 211



    examine the pertinent employment, payroll and related records of each Employer at the

6   Employer's place of business whenever such examination is deemed necessary or advisable by


    the Trustees in connection with the Fund's proper administration. The Trustees may require, in


    the cases of Employers with offices outside the Union's geographical jurisdiction, that the


    Employer produce said records for examination at the Fund's Office. The Union shall, upon the


    Trustees' request, promptly furnish information regarding an Employee's employment status.


    An Employer's production of records shall be on such other terms as the Trustees may specify by


    rules and regulations, including payment of any costs and fees incurred in obtaining the audit,


    such as, without limitation, auditing fees, attorneys' and paralegal fees, and any other costs.

    6.05 Effect of Employer's Failure to Maintain Records - In the event the Employer does not


    maintain or otherwise does not have in its possession records of the number of hours worked by


    each covered Employee, the Employer agrees that in order to determine the number of hours for


O   which contributions are required to be submitted to the designated Fund, the covered Employee's


    gross wages shall be divided by the applicable hourly wage rate set forth in the collective


    bargaining agreement for the covered Employee's job classification, which classification shall be


    determined by the Trustees after consultation with the Union.


    6.06 Delinquent Contributions: Expenses of Collection - The Trustees, in their sole discretion,


    may require the payment by Employers of liquidated damages and interest (as provided in this


    Trust Agreement or the separate Collections Policy established by the Trustees) and of other


    costs and expenses (such as, without limitation, attorneys' fees, paralegals' fees, accountants' or


    auditors' fees, filing fees and costs of service of papers and all other costs and disbursements)


    incurred by the Trustees and arising out of the collection of an Employer's delinquent


    contributions.


O
                                                    -26-
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 45 of 211



    6.07 Non-Payment bv an Employer: Others Still Obligated - Non-payment by any Employer of
/

    any contribution or other moneys owed to the Fund shall not relieve any other Employer from his


    or its obligation to make required payments to the Trust Fund.


    6.08 Plan Assets - Withheld Contributions - Title to all the monies paid into and/or due and


    owing to the Iron Workers Local 12 Health Insurance Plan and Trust shall be vested in and


    remain exclusively in the Trustees of that Fund; outstanding and withheld contributions


    constitute Plan assets. All monies received by an Employer from any source for work performed


    by Employees represented by the Union shall be held in trust by the Employer. The Employer


    shall disburse the monies only for the purpose of paying wages owed to the Employees


    represented by the Union and fringe benefit contributions owed to the Fund on behalf of the


    Employees' labor. The Employer may not utilize the monies received by it in connection with


    its Employees' labor for its own obligations or those of its officers, shareholders or directors.


O   6.09 Effect of This Trust Agreement - To the extent this Trust Agreement conflicts with the


    terms and provisions of a collective bargaining agreement, the terms and provisions of this Trust


    Agreement shall govern. If this Trust Agreement conflicts with the terms and provisions of the
                                                                                                   _




    separate Collections Policy established by the Trustees, the terms and provisions of the separate


    Collections Policy shall govern.




                                         ARTICLE VII
                                  CONTROVERSIES AND DISPUTES

    7.01 Reliance on Records - In any controversy, claim, demand, suit at law or other proceeding


    between any Participant, Beneficiary or any other person and the Trustees, the Trustees shall be


    entitled to rely upon any facts appearing in the records of the Fund or the Trustees, any


    instruments on file with the Trustees, with the Union or with the Employers, any facts certified to




                                                    -27-
            Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 46 of 211



    the Trustees by the Union or the Employers, any facts which are of public record and any other


    evidence pertinent to the issue involved.

    7.02 Settling Disputes - The Trustees may in their sole discretion compromise or settle any claim


    or controversy in such manner as they think best, and any decision made by the Trustees in


    compromise or settlement of a claim or controversy, or any compromise or settlement agreement


    entered into by the Trustees, shall be conclusive and binding on all parties interested in this


    Fund.




                                                ARTICLE VIII
                                           BENEFICIAL RIGHTS


    8.01 No Right. Title or Interest - No Employer, nor any Employee of any such Employer, nor the


    Union, nor any member of the Union, nor any persons claiming by, through or under any of


    them, shall have any right, title or interest in or to the Trust Estate or any part thereof, except the
o
    right of a Participant or his Beneficiary who is covered by benefits in the amount (and subject to


    the terms and conditions) specified in the Iron Workers Local 12 Health Insurance Plan and


    Trust, or as may be specified and determined by the Trustees. No person shall have the option to


    receive instead of the benefits any part of the Employer contributions.


    8.02 Assignment Prohibited - No monies, property or equity of any nature whatsoever, in the


    Fund, or benefits or monies payable there from, shall be subject in any manner by an Employee


    or a person claiming through such Employee, to anticipation, alienation, sale, transfer,


    assignment, pledge, encumbrance, garnishment, levy, mortgage, lien or charge, and any attempt


    to cause the same to be subject thereto shall be null and void.


    8.03 Inurement Prohibited: Mistaken Contributions - The Fund's assets shall never inure to the


    benefit of any Employer. In the case of a contribution which is made by an Employer by a




                                                     -28-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 47 of 211



    mistake of fact or law, such contribution may be returned by the Trustees to such Employer


    within six months after the Trustees determine that the contribution was made by mistake but


    only if a claim is made by the Employer for a refund of such contribution within one year after


    the contribution was received by the Fund. This shall not entitle any Employer to unilaterally


    take a credit for any such alleged mistaken contribution. Such credit may only be taken if the


    Trustees, in their sole discretion, determine that such a mistaken contribution has, in fact, been

    made, and that such contribution should be returned.




                                               ARTICLE IX
                                        ADDITIONAL PARTIES


    9.01 Additional Employers - Additional Employers may be admitted to participation in this Fund


    upon the Trustees' approval. The participation of each additional Employer shall be subject to


    such terms and conditions as the Trustees may prescribe.
O
    9.02 Mergers - The Trustees are authorized to merge, combine and consolidate with other funds


    upon any terms and conditions mutually agreed upon by the Trustees of this Fund and such other


    fund, subject to ERISA's provisions.



                                               ARTICLE X
                                             AMENDMENTS


    10.01 Trust Agreement - This Trust may be amended at any time by an Instrument in writing

    duly executed by the Trustees, provided, however, in no event shall the Trust Fund be used for


    any purpose other than the purposes set forth in the Trust Agreement, and for the purposes of


    paying the necessary expenses incurred in the administration of this Trust.




o
                                                    -29-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 48 of 211



    10.02 Compliance With ERISA - Notwithstanding the foregoing, the Trustees shall have the

O   authority to amend this Trust Agreement in order to conform with the requirements of ERISA


    and/or the Internal Revenue Code.




                                               ARTICLE XI
                                      TERMINATION OF TRUST


    11.01 Termination - This Agreement and Declaration of Trust may be terminated by an

    instrument in writing duly executed by the Trustees.


    1 1.02 Trustee Duties Upon Termination - In the event of such termination the Trustees shall:


           (a) continue to pay or provide for the payment of any and all liabilities of the Fund,


    including expenses incurred up to the date of termination of the Trust and the expenses incidental

    to such termination;



O
           (b) arrange for a final audit and report of their transactions and accounts, for the purpose


    of termination of their Trusteeship;


           (c) give any notice and prepare and file any reports which may be required by law;


           (d) notify each Employer and insurance carrier or carriers of the Policy or Policies and


    continue as Trustees for the purpose of dissolution and taking any action with regard to any


    Policy or Policies which may be appropriate or required by the insurance earner or carriers. In


    any such action by the Trustees, the insurance carrier or carriers may rely upon the signature of a


    majority of all the Trustees, provided that a certified copy of the duly adopted resolution


    authorizing such action is promptly forwarded to the insurance carrier or carriers; and


           (e) distribute and apply any remaining surplus in accordance with the applicable


    provisions of ERISA.



O
                                                    -30-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 49 of 211



    11.03 Trustee Powers After Termination - The Trustees may continue to exercise all the title,

o   powers, discretions, rights and duties conferred or imposed upon them by law or by this Trust


    Agreement after the Fund's termination in whole or in part, until the final distribution of the

    assets thereof.




                                                  ARTICLE XII
                                               MISCELLANEOUS


    12.01 Conclusive Evidence - No party dealing with the Trustees shall be obligated to see to the


    application of any funds or property of the Health Insurance Plan or to see that the terms of the


    Trust or the Health Insurance Plan have been complied with or to inquire as to the necessity or


    propriety of any act of the Trustees, and every instrument executed by the Trustees shall be


    conclusive evidence in favor of any person who relies upon it that:


           (a)        At the time of the delivery of the instrument this Trust is in full force and effect;
o
           (b)        The instrument was executed in accordance with the terms and conditions of this


    Trust; and


           (c)        The Trustees were duly authorized and empowered to execute the instrument.


    12.02 Reliance Bv Trustee - Any Trustee, to the extent permitted by law, may rely and act in


    good faith upon any paper or document believed by him to be genuine and believed by him to


    have been made, executed or delivered by the party purporting to have made, executed and


    delivered the same, and may rely and act upon the opinion of legal counsel in connection with


    the administration or execution of this Trust or the Health Insurance Plan.


    12.03 Plan and Trust Provided Rights - No person shall have any legal or equitable right or claim

    under the Health Insurance Plan or against the Association, the Union, any Employer or the




O
                                                       -31-
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 50 of 211



    Trustees unless the right is specifically provided in this Trust or in the Health Insurance Plan, as


    they may be amended from time to time, or is conferred by affirmative action of the Trustees.


    12.04 Counterparts - This Trust is made in counterparts any of which shall be deemed the sole


    original if the others be not produced.


    12.05 Enforceability of Trust Provisions - In the event that any of the provisions herein contained


    shall be declared or held to be invalid or unenforceable, such declaration or adjudication shall not


    in any manner affect or impair the validity or the enforceability of the other and remaining


    provisions of this Trust Agreement and such other and remaining provisions shall remain in full


    force and effect as though such invalid or unenforceable provisions or clauses had not been


    herein included or made a part hereof.


    12.06 Designee for Service of Process - The Board of Trustees is designated as the agent of the


    Fund upon whom process against the Fund may be served. The address where any process


o   against the Fund may be served is:




                              Iron Workers Local 12 Health Insurance Fund
                                              890 Third Avenue
                                              Albany, NY 12206




                                                   -32-
            Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 51 of 211



                       IN WITNESS WHEREOF, the Trustees have executed this Restated Agreement


    and Declaration of Trust of the Iron Workers Local 12 Health Insurance Plan on the /3^> of


                    2007, and have evidenced their ratification and consent to be bound by the Trust


    Agreement created herein, effective as of the Si5^ay of         Maju       , 2007.


       _ V£-R TRUSTEF S:
    EMPLO                                           UNION TRUSTEES:



                              /
                                                          I    yi
                                                   <=




    tag/M RH/IW 12HF'ResLAgrDcclTrust-VERS ION2




o




                                                        -33-
              Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 52 of 211


                                        IRON WORKERS LOCAL NO. 12 HEALTH INSURANCE FUND


                                         RESTATED AGREEMENT AND DECLARATION OF TRUST
                                                         AMENDMENT




               In accordance with Article X, Section 10.01 of the Restated Agreement and Declaration of

    Trust of the Iron Workers Local No. 12 Health Insurance Fund, the Trustees of the Iron Workers Local

    No. 12 Health Insurance Fund hereby amend said Restated Agreement and Declaration of Trust by

    inserting the following in Article IV ["Trustees"], as new Section 4.20 ("Recusal Because of Conflict of

    Interest"):

                          "In the event that a Trustee is required to recuse himself or herself from
                          the consideration of a particular matter due to a conflict of interest, a non-
                          conflicted individual may be appointed, regardless of whether a quorum
                          otherwise exists, to serve in the recusing Trustee's place for the sole
                          purpose of addressing the matter for which recusal was required. If such
                          an appointment is desired, it shall be made by the recusing Trustee. If a
                           non-conflicted individual    is so appointed, that individual serves as a
                          fiduciary to the Plan solely with respect to the particular matter, and may
                          consider and vote on the matter as if he or she were a Trustee."


               THIS IS TO CERTIFY that the foregoing Amendment to the Iron Workers Local No. 12 Health

    Insurance Fund Restated Agreement and Declaration of Trust was adopted by the Board of Trustees

    on   the II *** day of July, 2013, to be effective as of that date.


                                                                TRUSTEES OF IRON WORKERS LOCAL NO.
                                                                12 HEALTH INSURANCE FUND


    DATED:                        7- //-/3                              1
                                                                UNION TRUSTEE
:                                                               Print
                                                                Name:       Garry Simmons



    DATED:                    T-//-/3
                                                                EMPLOYER TRUSTi
                                                                Print
                                                                Name:       Henry Digeser

    (rrtfh\IW12\HF\AUTrusteeAmd.docx)
               Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 53 of 211




n
V4
                             RESTATED AGREEMENT AND DECLARATION OF TRUST OF THE
                                   IRON WORKERS LOCAL 12 HEALTH INSURANCE FUND


                                                              Amendment



              In accordance with the provisions of Article X, Section 10.01, of the Restated Agreement and


     Declaration of Trust of the Iron Workers Local 12 Health Insurance Fund, the Trustees of the Iron


     Workers Local 12 Health Insurance Fund hereby amend Article V titled "POWERS AND DUTIES OF


     TRUSTEES" by adding paragraph (c) to the end of Section 5.04 titled "Investments" to read as follows:


                       "(c) Without limiting the authority of the Trustees, the Trustees (or an
                       investment manager appointed by the Trustees, subject to the terms
                       and conditions of such appointment} have the authority to invest all or
                       any part of the Fund in a group trust meeting the conditions of
                       Revenue Ruling 81-100, as modified (a "Group Trust"). To the extent
                       that any portion of the Fund is so invested in a Group Trust, the Group


Q
                       Trust is made a part of the Fund and is hereby incorporated by
                       reference into this Restated Agreement and Declaration of Trust."



              THIS IS TO CERTIFY that the foregoing Amendment was adopted by the Board of Trustees of


     the Iron Workers Local 12 Health Insurance Fund on the 17th day of January, 2013, to be effective as

     implemented.



     DATED:        J    11     \1                                                      /*?.
                                                                       UNION TRUSTEE


                                                                             V
     DATED:
                                                                       EMPLOYEFrTRUSTEE



     tbn\mrh\IW12Health lnsuranceFund\Amendments\TrustAgreement-GroupTrust
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 54 of 211




                               B
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 55 of 211




                  IRON WORKERS LOCAL 12




                 HEALTH INSURANCE FUND




                RESTATED PLAN DOCUMENT

                              AND

               SUMMARY PLAN DESCRIPTION




                       July 1,2011 Edition
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 56 of 211




                           COUNSEL
                      Blitman & King, LLP

                 ACTUARIAL CONSULTANT
                     United Actuarial Service


                        ACCOUNTANT
                     D' Acangelo & Co., LLP


              THIRD PARTY ADMINISTRATORS


                            Medical
                  Blueshield of Northeastern NY
                         1-888-840-6322
                        www.bsnenv.com


                          Prescription
                   Sav-Rx Prescription Services
                         1-800-228-3108


                             Dental
                        Delta Dentalof NY
                         1-800-932-0738
                www.MidAtlanticDeltaDental .com


         For Enrollment and Benefit Information contact:
          Iron Workers Local No. 12 Fringe Benefit Funds
                         890 Third Street
                        Albany, NY 12206
                          518-434-1206
                        5 1 8-434-3466FAX
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 57 of 211




                           A Letter From Your Trustees

Dear Participants and Beneficiaries:

We are pleased to distribute this new restated, Summary Plan Description (benefit
booklet) describing the Benefits provided under your Plan. The Trustees are proud of
their achievements in prudently managing the Fund and gratified by the scope of the
Benefits provided to Covered Employees and their families. They will continue to make
every effort to maintain the maximum Benefits within the limits of our income for the
greatest possible advantage of each Covered Employee and Eligible Dependent.

This booklet contains the general Plan provisions, Eligibility Rules for participation in
the Plan, the Benefits provided to those who are eligible, and the procedures which must
be followed when filing a claim for Benefits.


There have been a number of changes to the Plan since the last booklet was distributed.
As a result, you should READ THIS BOOKLET CAREFULLY so that you are up to
date on the current Plan rules and Benefits.

From time to time, other changes and improvements to the Plan may be made. When this
occurs, we will make every attempt to advise you of them. In order to assist us in
keeping you up to date, IT IS YOUR RESPONSIBILITY TO KEEP THE FUND
OFFICE INFORMED OF YOUR CURRENT HOME ADDRESS AT ALL TIMES.
This is the only way to be sure that you receive notice of any Plan changes.

This is your copy of the booklet describing your Plan. Please take the time to read it in
its entirety and refer to it when you have any questions about the Plan. You should keep
this booklet in a safe (but handy) place for future reference. If, at any time, you have
questions about the Plan, please feel free to call or write the Fund Office. If they do not
have the answer, they will be happy to get it for you.


We look forward to serving you.



       The Board of Trustees shall have full discretion and authority to inteipret,
       construe and apply all terms of the combined Plan Document and Summary
       Plan Description (SPD), the Amended Trust Agreement and/or any rules
       and regulations established by the Board of Trustees including, but not
       limited to, provisions concerning eligibility for, entitlement to and/or nature
       of amount and duration of benefits, in reaching a decision on the Claimant's
       request for review of the denial of the claim.
                            The decision of the Board is final.




                                              i
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 58 of 211



                              TABLE OF CONTENTS


A Letter From Your Trustees                                                     i

Board of Trustees                                                               1

Filing an Enrollment Statement                                                 2

A Word about Confidential Information                                          3

Section One - Eligibility                                                      4

  A.   Initial Eligibility                                                     4

  B.   Continuation of Eligibility                                             5

  C.   Eligibility for Active Disabled Employees                               7

  D.   Eligibility for Retired Employees                                       8

  E.   Eligibility Under the Family and Medical Leave Act.                     8

  F.   Effective Date of Dependent Coverage                                    9

  G.   Termination of Eligibility for Employees                               10

  H.   Reinstatement of Eligibility                                           10

  I.   Termination of Eligibility for Dependents                              10

  J.   COBRA Continuation Coverage                                            11

  K.   Service in the Armed Forces                                            16

  L.   Uniformed Services Employment and Reemployment Rights Act (USERRA) ... 1 6

Section Two - Life Events at a Glance                                         20

Section Three — Schedules of Benefits                                         21
       Survivor of Active Eligible Employee Only                              23

Section Four - Medical Benefits                                               39

  A.   Alcohol and Substance Abuse Benefit - In-Patient ...                   39

  B.   Alcohol and Substance Abuse Benefit - Out-Patient                      40

  C.   Ambulance Benefit                                                      40

  D.   Chiropractic Expense Benefit                                           40

  E.   Diagnostic X-Ray and Laboratory Benefit                                41

  F.   Durable Medical Equipment Benefit                                      41

  G.   Free Standing Surgical Facility Benefit                                42

  H.   Home Health Care Benefit                                               42

  I.   Hospice Benefit                                                        43

  J.   Hospital Benefit                                                       44

  K.   Hospital Emergency Care Benefit                                        45


                                           • +

                                           ti
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 59 of 211



  L.   Hospital Out-Patient Benefit                                      45

  M.   Hospital Out-Patient Non-Emergency Care Benefit                   45

  N.   Major Medical Benefit                                             45

  O.   Maternity Benefit - Hospital & Nursery                            46

  P.   Maternity Benefit - Physician Services                            47

  Q.   Mental Health Benefit - In-Patient                                47

  R.   Mental Health Benefit - Out-Patient                               47

  S.   Physical Therapy Benefit                                          48

  T.   Physician Hospital Visit Benefit                                  49

  U.   Surgery - Out-Patient Benefit                                     49

  V.   Surgery - Second Surgical Opinion Benefit                         49

  W.   Wellness Benefit                                                  49

Section Five - Prescription Drug Benefit                                 52

Section Six - Vision Benefit                                             55

Section Seven - Dental Benefit                                           57

Section Eight - Hearing Aid Benefit                                      60

Section Nine - Employee Life Insurance Benefit                           61

Section Ten - Accidental Death and Dismemberment Benefits                62

Section Eleven - Dependent Survivor Income Benefit                       64

Section Twelve - Employee Disability Income Benefits                     65

Section Thirteen - Benefit Exclusions and Limitations                    68

Section Fourteen - Claims and Appeal of Denied Claims Procedures....     74

Section Fifteen - Privacy and Security of Protected Health Information   82

Section Sixteen - Administrative Information                             85

  A.   Coordination of Benefits                                          85

  B.   Determination of Benefits                                         88

  C.   Employer Rights to Contributions                                  89

  D.   Encumbrance of Benefits                                           89

  E.   Facility of Payment                                               89

  F.   Reciprocity and Portability                                       89

  G.   Termination of Plan                                               89

  H.   Right to Release or Request Information                           90

  I.   Subrogation of Benefits                                           90

  J.   Communications                                                    92


                                             iii
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 60 of 211



  K.   Plan Interpretations and Determination                                        92

  L.   Important Notice                                                              93

  M.   Required Disclosures                                                          93

  N.   Modification of Benefits and Eligibility Rules for Retired Employees and their
       Eligible Dependents.....                                                       93

  0.   Required Disclosures                                                          94

  P.   Dependent Documentation                                                       95

  Q.   Fraudulent Claim Warning                                                      96

Section Seventeen - Your Rights Under Federal Law                                    97

  A.   Receive Information About Your Plan and Benefits                              97

  B.   Continued Group Health Plan Coverage                                          98

  C.   Prudent Actions by Plan Fiduciaries                                           99

  D.   Enforce Your Rights                                                           99

  E.   Assistance with your Questions                                               100

Section Eighteen - Other Important Information                                      101

Section Nineteen - Definitions                                                      104

  A.   Accident                                                                     104

  B.   Beneficiary                                                                  104

  C.   Benefits                                                                     105

  D.   COBRA Continuation Coverage                                                  105

  E.   Collective Bargaining Agreement                                              105

  F.   Covered Charges                                                              105

  G.   Covered Employee                                                             105

  H.   Covered Person                                                               105

  1.   Custodial Care                                                               105

  J.   Eligible Dependent.                                                          106

  K.   Employee                                                                     107

  L.   Employer                                                                     107

  M.   ERISA                                                                        108

  N.   Expense Incurred                                                             108

  O.   Hospice                                                                      108

  P.   Hospital                                                                     109

  Q.   Illness                                                                      109

  R.   In-Network                                                                   109


                                             iv
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 61 of 211



  S.   In-Patient                                                 110

  T.   Medically Necessary                                        110

  U.   Mental Disorder                                            111

  V.   No-Fault Motor Vehicle Plan                                111

  W.   Out-Patient                                                112

  X.   Participant                                                 112

  Y.   Physician                                                   112

  Z.   Plan                                                        112

AA.    Retiree                                                     112

BB.    Skilled Nursing Facility                                    112

CC.    Temporary Disability or Temporarily Disabled                113

DD.    Trust Agreement                                             113

EE.    Trust Fund.                                                113

FF.    Trustees                                                   113

GG.    Union                                                      113

HH.    Usual, Customary and Reasonable Charge (UCR Charge)         113




                                         v
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 62 of 211




                               Board of Trustees

Management Trustees                        Union Trustees


Henry Digeser                              Garry Simmons
Gould Erectors                             Iron Workers Local #12 Union Hall
Route 9W                                   890 Third Street
PO Box 64                                  Albany, NY 12206
Glenmont, NY 12077

John Gorczynski                            William Eggleston
Upstate Ironworkers Employers Assoc.       Iron Workers Local #12 Union Hall
4522 Wetzel Road                           890 Third Street
Liverpool, NY 13090                        Albany, NY 12206




                                       1
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 63 of 211




                         Filing an Enrollment Statement



IF YOU HAVE NOT FILED AN ENROLLMENT STATEMENT, DO SO NOW!



The Enrollment Statement requests certain basic information that is needed for your
records in the Fund Office. This information is your full legal name and the full legal
names of all of your Eligible Dependents, your address, your Social Security number and
the Social Security number of all of your Eligible Dependents, if applicable, your date of
birth and the dates of birth of all of your Eligible Dependents, and the name of your
BeneficiaryCies) in the case of your death.

All of this information is vital! Without it, the Fund Office wall have difficulty knowing
what you and your family are entitled to under the Plan and in keeping you informed
about Plan changes.

If you are not sure whether you have an Enrollment Statement on file, contact the Fund
Office. The staff will tell you whether you have an Enrollment Statement on file and
verify that it contains current information. If you do not have current information on file,
an Enrollment Statement will be sent to you for completion and return.



              NOTIFY THE FUND OFFICE PROMPTLY WITH
              ANY      CHANGE        IN    ADDRESS,       BENEFICIARY,
              DEPENDENTS, MARITAL STATUS, RETIREMENT
              OR MEDICARE ELIGIBILITY.



When there are Plan changes, you will be sent notice of the change. This means that in
order to notify you, the Fund Office must have your current address. IF YOU MOVE,
make sure to notify the Fund Office of your new address. IF YOUR MARITAL
STATUS CHANGES, don't forget to notify the Fund Office. The Fund Office must
receive a complete, signed and dated copy of the marriage certificate, divorce decree or
Order of Legal Separation. These documents will be made a permanent part of your file
and will be kept in the Fund Office. Failure to send copies of these documents will delay
the processing of claims for Benefits.

If you wish to CHANGE THE NAME OF YOUR BENEFICIARY, DON'T
FORGET TO SEND THE CHANGE TO THE FUND OFFICE, IN WRITING ON
A FORM PROVIDED BY THE FUND OFFICE. If you fail to notify the Fund Office
of your wishes in writing, the Fund Office will be unable to pay any Death Benefits to
anyone other than the person(s) in your latest written notification to the Fund Office
prior to the time of your death.




                                             2
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 64 of 211




If you need to ADD OR DELETE DEPENDENTS, you must notify the Fund Office, in
writing.    You should be prepared to provide documentation in the form of a birth
certificate, decree of adoption, marriage license, etc. Since the Plan provides Benefits to
Eligible Dependents, the Fund Office must know who your dependents are at all times.

If the Plan makes any inadvertent, mistaken or excessive payments of Benefits, the
Trustees or their representatives shall have the right to recover the payments.




                    A Word about Confidential Information

The Health Insurance Portability and Accountability Act of 1996 (HIPAA) provides
stringent requirements for the Fund, its Trustees and its service vendors concerning the
use and disclosure of Participants personally identifiable 'Protected Health Information'
(PHI). Broadly speaking, PHI includes demographic information about you and/or your
dependents, such as your name, address, telephone number and Social Security Number,
in conjunction with information concerning you and/or your dependents, such as: (1)
eligibility for Benefits, (2) medical treatment provided or (3) payment for such medical
treatment. Specifically, the Plan will use and disclose PHI only for purposes related to
health care treatment, payment for health care and health care operations.

The Plan's use and disclosures of PHI is set out in detail in the Privacy Notice previously
mailed to you. If you would like another copy of this notice, please contact the Fund
Office.

The Plan and the Trustees are committed to observing these privacy rules and in ensuring
the confidentiality of your PHI. Your cooperation and understanding in working with the
Plan to achieve compliance with these federal requirements is appreciated.




                                              3
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 65 of 211




                                Section One - Eligibility

The following topics are discussed under this Section on Eligibility:



A.    Initial Eligibility                           G.   Termination of Eligible Employees
B.    Continuation of Eligibility                   H.   Reestablishment of Eligibility
C.    Eligibility for Active Disabled               I.   Termination of Eligibility for
      Employees                                          Dependents
D.    Eligibility for Retirees                      J.   COBRA Continuation Coverage
E.    Eligibility Under the Family and              K.   Service in the Armed Forces
      Medical Leave Act                             L.   Uniformed Services Employment
F.    Effective     Date    of Dependent                 and Reemployment Rights Act
      Coverage                                           (USERRA)




 All Employees working for a contributing Employer or Employers within the various
jurisdictions of the Plan for whom sufficient contributions have been paid shall be
 eligible to receive Benefits after meeting the following eligibility requirements.

A.     Initial Eligibility
       The following rules govern obtaining initial eligibility:

       A newly hired Employee will become initially eligible for Benefit coverage on the
       first day of the month following completion of three consecutive calendar months
       during which 300 hours or more of Covered Employment is reported. Upon
       attaining initial eligibility, the Employee will remain eligible for Benefit coverage
       until the end of the Benefit Period during which the Employee became eligible.

       The six-month Benefit periods are:

                               September 1 through February 28 (29)
                                    March 1 through August 31


       Example: If a newly hired Employee has over 300 hours of Covered Employment
       reported for the months of February, March and April, the Employee will become
       eligible for coverage on May 1 st. The Employee will remain eligible for coverage
       until August 3 1 st (the end of the Benefit Period during which eligibility began ).
       Whether the Employee remains eligible for coverage after August 31st will depend
       on the rules for continued eligibility in Subsection B.




                                                4
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 66 of 211




B.    Continuation of Eligibility

       1. General Rule for Continuing Eligibility

            a. For the Work Period January 1, 2009 through June 30, 2009 (Benefit
               Period September 1, 2009 through February 28, 2010):
               If an Employee has 400 hours of Covered Employment reported during a
               Work Period (January 1 through June 30) then the Employee will be eligible
                 for coverage during the corresponding Benefit Period (September 1 through
                 February 28).

            b. For the Work Period on or after July 1, 2009 (Benefit Periods on or after
               March 1, 2010):
               If an Employee has 500 hours of Covered Employment reported during a
               Work Period (January 1 through June 30 or July 1 through December 31)
               then the Employee will be eligible for coverage during the corresponding
               Benefit Period (September 1 through February 28 or March 1 through
               August 31, respectively).


             Work Period and Hours                               Benefit Period

                                                        The Employee will be eligible for
If the Employee has 500 hours in the Work
                                                        coverage from September 1
Period from January 1 through June 30
                                                        through February 28



                                                        The Employee will be eligible for
If the Employee has 500 hours in the Work
                                                        coverage from March 1 through
Period from July 1 through December 3 1
                                                        August 31



       2.   Look Back Rule for Continued Eligibility

            a.   For the Work Period January 1, 2009 through June 30, 2009 (Benefit
                 Period September 1, 2009 through February 28, 2010):
                 If an Employee fails to have the required 400 hours of Covered Employment
                 reported during a six-month Work Period, the Employee may still be
                 eligible for coverage if the Employee has 800 hours of Covered
                 Employment in the two Work Periods combined. This rule is called the
                 "look back" rule because it allows the Employee to "look back" at hours
                 reported during the previous Work Periods to remain eligible for coverage
                 during times when work hours are low. The "look back" will only provide
                 continued coverage for one Benefit Period.




                                               5
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 67 of 211




          Work Period and Hours                                 Benefit Period


If the Employee has 400 hours in the Work
Period from January 1 through June 30
                                                      The Employee will be eligible for
                       or                             coverage   from    September     1
                                                      through February 28
800 hours in the combined Work Periods from
July 1 through June 30 (including at least 100
hours from January 1 through June 30)


         b.   For the Work Period on or after July 1, 2009 (Benefit Periods on or after
              March 1, 2010):
              If an Employee fails to have the required 500 hours of Covered Employment
              reported during a six-month Work Period, the Employee may still be
              eligible for coverage if the Employee has 1,000 hours of Covered
              Employment (including at least 250 hours in the current work period) in the
              two Work Periods combined. This rule is called the "look back" rule
              because it allows the Employee to "look back" at hours reported during the
              previous Work Periods to remain eligible for coverage during times when
              work hours are low. The "look back" will only provide continued coverage
              for one Benefit Period.


          Work Period and Hours                                 Benefit Period


If the Employee has 500 hours in the Work
Period from January 1 through June 30
                       or                             The Employee will be eligible for
1,000 hours in the combined Work Periods              coverage   from    September    1
from July 1 through June 30 (including at             through February 28
least 250 hours from January 1 through June
30)


If the Employee has 500 hours in the Work
Period from July 1 through December 31
                       or                             The Employee will be eligible for
1,000 hours in the combined Work Periods              coverage from March 1 through
from   January 1    through December 31               August 3 1
(including at least 250 hours from July 1
through December 30)




                                            6
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 68 of 211




       3.   Direct Payment Provision

            a.   For the Work Period January 1, 2009 through June 30, 2009 (Benefit
                 Period September 1, 2009 through February 28, 2010):
                 The "look back" will only provide continued coverage for one Benefit
                 Period.  After that, if an Eligible Employee is reported in Covered
                 Employment for 100 - 399 hours in a Work Period, the Employee may
                 remain eligible for Benefit coverage for the following Benefit Period
                 provided that direct payment is made in an amount (at the then current
                 hourly contribution rate) equivalent to the difference between 400 hours and
                 his or her actual hours of employment reported in the Work Period.

            b. For the Work Period on or after July 1, 2009 (Benefit Periods on or after
                 March 1, 2010):
                 The "look back" will only provide continued coverage for one Benefit
                 Period.    After that, if an Eligible Employee is reported in Covered
                 Employment for 100 - 499 hours in a Work Period, the Employee may
                 remain eligible for Benefit coverage for the following Benefit Period
                 provided that direct payment is made in an amount (at the then current
                 hourly contribution rate) equivalent to the difference between 500 hours and
                 his or her actual hours of employment reported in the Work Period.

       The Fund Office will notify the Employee by separate letter as to the amount of
       differential due, and it will be the Employee's responsibility to make proper
       payments as shown in this notice.

       Direct Payments are due by the dates indicated in the notice without any grace
       period. Failure to pay the proper amounts by the due dates will be cause for
       immediate termination of Benefit coverage without notice and without
       reinstatement of the Employee's Benefit coverage.

       The Direct Payment Provision is available only for a maximum of two successive
       Work Periods.       The Direct Payment Provision will not be available if an
       Employee:


            a.   Is eligible under another group benefit plan, or
            b.   Is regularly employed in an occupation other than Covered Employment, or
            c.   Is not registered with Iron Worker Local 12 as being ready, willing, able and
                 available for work in Covered Employment.

C.    Eligibility for Active Disabled Employees
      An eligible Employee will be considered to be in Covered Employment, and receive
      credit accordingly, if the Employee is unable to work because the Employee is
       Temporarily Disabled.      The disabling injury or Illness must be evidenced by an




                                                7
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 69 of 211




       approved Workers' Compensation or New York State Disability Benefits claim.
       Credit during Temporary Disability periods will be as follows:


          a.   The Employee will receive employment credit during such period the
               Employee is Temporarily Disabled at the rate of 40 hours per week of
               disability up to a maximum of 26 weeks for all disabilities within any period
               of three successive Insurance Years,


          b.   Written notice of disability must be sent to the Fund Office prior to the end
               of the date that the Employee's eligibility would terminate by reason of not
               having worked in Covered Employment,

          c.   The Employee will not accrue any new Benefits during the period of
               extended eligibility obtained by the Employee by reason of total disability
               and must furnish to the Trustees any and ail documents, medical or
               otherwise, required by them.

D.    Eligibility for Retired Employees
      An eligible retired Employee meeting each of the following requirements will be
      entitled to an "additional" six months (one Benefit Period) of eligibility for Benefit
      coverage provided:

          a.   The Employee is receiving a Retirement benefit from Iron Workers Local 1 2
               Pension Plan, and

          b.   The Employee is eligible for active Employee coverage at their retirement
               date, and

          c.   The Employee has been continually eligible for active Employee coverage
               in each of the 60 consecutive months immediately preceding their retirement
               date.

       The "additional" Benefit Period of eligibility for Benefit coverage will commence
       on the date the Employee's eligibility for active Employee coverage would
       otherwise terminate, and will terminate at the end of the following Benefit Period.

       A retired Employee meeting the above requirements will also be entitled to the
       special direct-pay Retiree Benefit Plan at the time the "additional" Benefit Period of
       eligibility for Benefit coverage terminated provided that the retired Employee is not
       eligible for Medicare or is not entitled to Health Insurance as an employee or
       dependent provided by another group health program.

E.     Eligibility Under the Family and Medical Leave Act
       Pursuant to the requirements of the Family and Medical Leave Act of 1993
       (FMLA), eligibility for Benefits shall be extended to Covered Employees and their
       Eligible Dependents if the Covered Employee has been granted unpaid leave by




                                              8
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 70 of 211




       his/her Employer pursuant to the FMLA and if the Employer makes the required
       contributions to the Fund.
       If a Covered Employee has been granted FMLA leave, the Employer shall notify
       the Fund Office at least 14 days before the onset of the leave, except in an
       emergency, and then no later than seven days after the leave begins, to prevent a
       loss of eligibility. The Fund Office shall obtain a certificate of the Covered
       Employee's eligibility from the Employer. The Employer shall advise the Fund
       Office of the beginning date and ending date of the leave. The Employer shall
       notify the Fund Office of the date a Covered Employee advises the Employer that
       he/she does not intend to return to work.

       The Employer will be required to pay the cost of continuing coverage in an amount
       equal to contributions for 25 hours of work per week for each week the Covered
       Employee is on FMLA leave. The Employer shall remit payment monthly, in
       arrears, upon billing by the Fund Office.

       Eligibility will not be extended during the FMLA leave if the Employer does not
       make the required contributions to the Fund. The usual procedures of the Fund will
       be followed if the Employer does not make timely contributions and a loss of
       eligibility will result. You are not eligible for any Life Insurance, Accidental Death
       and Dismemberment or Weekly Disability Benefit coverage during FMLA leave.


       If you have any questions regarding the FMLA, please contact the Fund Office.


F.     Effective Date of Dependent Coverage
       Benefits for Eligible Dependents will become effective on the latest of the
       following dates:

       1.   The date the eligible Employee's Benefits become effective, or


       2.   The date the eligible Employee or Retiree acquires an Eligible Dependent, or

       3.   The date specified in a Qualified Medical Child Support Order.

       If an eligible Employee acquires a dependent while eligible for Benefits, the
       Employee should notify the Fund Office as soon as possible. No claims will be
       paid on behalf of an Eligible Dependent until the required documentation has been
       submitted to the Fund Office. Coverage will then be retroactive to the date
       determined above. If a Retiree acquires a new dependent, the Retiree must notify
       the Fund Office within 60 days of acquiring an Eligible Dependent, only then will
       such dependent become covered.




                                              9
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 71 of 211




G.    Termination of Eligibility for Employees

       1.   Eligibility will terminate on

            a.   The first day the Employee works for an Employer whose contractual
                 obligation to contribute to the Fund has terminated (termination does not
                 occur if the Employer is negotiating for a new contract and making
                 contributions to the Fund), or

            b.   The first day the Employee works in employment in the jurisdiction of the
                 Fund for an employer that does not have a contractual obligation to
                 contribute to the Fund.

       2.   A review of the hours contributed on behalf of an Employee shall be made prior
            to September 1 and March 1 of each year. Eligibility will terminate on either of
            these dates if:

            a.   The Employee fails to satisfy the requirements set forth under the
                 Continuation of Eligibility as explained in Section One B.,

            b.   The Employee fails to elect COBRA Continuation Coverage,

            c.   The Employee fails to make a required self-payment,


            d.   The Employee becomes eligible for Medicare, or


            e.   The Employee dies.

H.     Reinstatement of Eligibility
       If, after becoming initially eligible, a Participant loses his/her eligibility and returns
      to Covered Employment at any time within the 1 2 consecutive months following his
      or her termination date, then his/her eligibility for Benefit coverage will be
      reinstated the first day of the month following the date he or she has been reported
      in Covered Employment for 300 or more hours in a Work Period.


       If, after becoming eligible, a Participant loses his/her eligibility and has been
       ineligible for more than 12 months, the Participant will be considered a new
       Employee and must satisfy the Initial Eligibility Rules (300 hours of Employer
       contributions in three consecutive months).


I.     Termination of Eligibility for Dependents
       The eligibility for Benefits for Eligible Dependents will terminate upon the
       occurrence of the first of the following:


       1.   The individual fails to satisfy the definition of Eligible Dependent as defined in
            Section Nineteen, Subsection J.,




                                                10
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 72 of 211




       2.   The individual fails to elect COBRA Continuation Coverage,

       3. The individual fails to make a required self-payment,

       4.   In the case of an eligible spouse of a deceased Retiree, the spouse remarries, or

       5.   In the case of an eligible spouse of a Retiree, the spouse becomes eligible for
            Medicare.


       Upon the death of an eligible Employee, the eligibility of that Employee's Eligible
       Dependents shall terminate at the end of the month. Thereafter, the eligibility for
       Benefits will be governed by the COBRA Continuation Coverage provisions.

       Upon the death of an eligible Retiree, the eligible spouse shall be allowed to
       continue coverage for 36 months by self-paying the prevailing COBRA
       contribution rate.

J.     COBRA Continuation Coverage
       Federal law requires that sponsors of group health plans such as the Iron Workers
       Local 12 Health Insurance Fund offer Covered Employees and their families a
       temporary extension of their health care coverage under the Plan, (called "COBRA
       Continuation Coverage") in exchange for self-contribution payments to the Plan.
       The right to an extension of health care coverage was created by federal law, the
       Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA). COBRA
       Continuation Coverage can become available to you and to other members of your
       family (the Covered Employee's spouse and dependents under the terms of the
       Plan) who are covered by the Plan when you would otherwise lose your group
       health care coverage, as set forth below.

       What is COBRA Continuation Coverage?
       If a Covered Employee or Eligible Dependent loses health care coverage due to a
       reduction in hours, termination of employment, or certain other events (called
       qualifying events), the Covered Employee and the Eligible Dependent(s) have the
       right to elect to continue health care coverage by making premium payments to the
       Plan.

       1.   COBRA Continuation Coverage will be offered to a Covered Employee if
            coverage under the Plan ends for the following reasons:

            a.   The Covered Employee's hours of employment are reduced, or


            b.   The Covered Employee is terminated from employment for any reason other
                 than the Covered Employee's gross misconduct.




                                               11
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 73 of 211




  2.   COBRA Continuation Coverage will be offered to the spouse of a Covered
       Employee if coverage under the Plan ends for the following reasons:

       a.   The Covered Employee's hours of employment are reduced,

       b.   The Covered Employee is terminated from employment for any reason other
            than the Covered Employee's gross misconduct,

       c.   The Covered Employee dies,


       d.   The Covered Employee becomes enrolled in Medicare, or


       e.   The Covered Employee and spouse become legally separated by judicial
            order of legal separation or divorce.

  3.   COBRA Continuation Coverage will be offered to an Eligible Dependent child
       if coverage under the Plan ends for the following reasons:


       a.   The Covered Employee's hours of employment are reduced,

       b.   The Covered Employee is terminated from employment for any reason other
            than the Covered Employee's gross misconduct,


       c.   The Covered Employee dies,

       d.   The Covered Employee becomes enrolled in Medicare,


       e.   The Covered Employee and spouse become legally separated by judicial
            order of legal separation or divorced, or

       f.   The dependent child ceases to be an Eligible Dependent as defined under the
            terms of the Plan.

  How Ionjg will COBRA Continuation Coveraze last?


  1.   1 8 months
       If the Covered Employee and/or the Eligible Dependent lose coverage due to a
       reduction in the Covered Employee's hours, or due to the end of the Covered
       Employee's employment (for reasons other than for gross misconduct), COBRA
       Continuation Coverage is available for a maximum of up to 18 months.

  2.   29 months
       If the Covered Employee and/or Eligible Dependent is disabled (as determined
       under Titles II or XVI of the Social Security Act) at the time his or her coverage
       would otherwise terminate because of a reduction of hours or termination of
       employment, or becomes disabled during the initial 60 days of COBRA




                                            12
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 74 of 211




       Continuation Coverage, and the Fund Office has been notified in writing of the
       disability prior to the expiration of the initial 18 month period of COBRA
       Continuation Coverage, the Covered Employee and/or Eligible Dependent and
       all other covered qualified beneficiaries can receive up to an additional 11
       months of COBRA Continuation Coverage, for a total maximum of 29 months
       of COBRA Continuation Coverage.

  3.   36 months
       COBRA Continuation Coverage lasts up to 36 months if the Covered
       Employee's spouse or Eligible Dependent child's health care coverage ends due
       to:


       a.    The Covered Employee and spouse become legally separated by judicial
             order of legal separation or divorce,

       b.    The Covered Employee becomes enrolled in Medicare,

       c.    The Covered Employee dies, or

       d.    A dependent child ceases to be an Eligible Dependent as defined under the
             terms of the Plan.

  4.   Second Qualifying Event
       COBRA Continuation Coverage may also be extended for up to 36 months if
       your family experiences another event, called a "qualifying event" while
       receiving COBRA Continuation Coverage.        If, while receiving COBRA
       Continuation Coverage, one of the following events occur, the Covered
       Employee and/or Eligible Dependent is eligible for an extension of COBRA
       Continuation Coverage up to a maximum period of 36 months:

       a.    The Covered Employee and spouse become legally separated by judicial
             order of legal separation or divorce,

       b.    The Covered Employee becomes enrolled in Medicare,

       c.    The Covered Employee dies, or


       d.    A dependent child ceases to be an Eligible Dependent as defined under the
             terms of the Plan.

  Keepinz the Fund Office Informed ofChanges
  In order to protect your family's rights, the Fund Office should be informed of any
  changes concerning your family.         The Covered Employee and any Eligible
  Dependent has the responsibility to notify the Fund Office within 60 days of a
  divorce, judicial order of legal separation or a dependent child's loss of dependent
  status. Failure to keep the Fund Office informed of these changes may affect




                                          13
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 75 of 211




 your rights to COBRA Continuation Coverage. While it is the responsibility of
  the Employer to notify the Fund Office of a reduction in the Covered Employee's
  hours, termination of employment, enrollment in Medicare, or Covered Employee's
  death, the Covered Employee or Eligible Dependent should also notify the Fund
  Office of the event in order to prevent a delay in the start of the COBRA
  Continuation Coverage.

  In the event the Covered Employee or Eligible Dependent becomes disabled during
  the initial 60 day COBRA continuation period, it is the responsibility of the
  Covered Employee or Eligible Dependent to notify the Fund Office of the
  determination of disability. Failure to notify the Fund Office of a disability
  determination may affect your right to extend the COBRA Continuation
  Coverage period due to disability.


  Electing to Continue Coverage
  When the Fund Office is notified that coverage will end due to a qualifying event,
  the Covered Employee and Eligible Dependent(s) will be notified of their right to
  choose the Continuation Coverage. You and your family will be sent a COBRA
  Election Notice containing information on how to continue your health care
  coverage and the applicable COBRA premiums.         The Covered Employee and
  Eligible Dependent(s) will then have 60 days from the date on which coverage
  under the Plan would otherwise terminate, or 60 days from receipt of the Election
  Notice to elect the Continuation Coverage. If the Covered Employee or Eligible
  Dependents) does not elect the Continuation Coverage within the 60 day election
  period, coverage under the Plan will end as of the date the coverage would have
  otherwise ended without regard to the 60 day election period.

  Each Eligible Dependent has an independent right to elect COBRA Continuation
  Coverage. Parents may make the election on behalf of their Eligible Dependents.

  If a Covered Employee or the spouse of a Covered Employee has a newborn child,
  or adopts a child, or has a child placed with him or her for adoption during the
  COBRA continuation period, this child will be eligible for COBRA Continuation
  Coverage. The Fund Office must be notified as soon as possible but within 60 days
  after the birth or placement in order for the child to be added to the COBRA
  Continuation Coverage.


  The COBRA Continuation Coverage offered by the Fund is the same coverage
  provided under the Plan at the time of termination except for the Life, Accidental
  Death and Dismemberment and Weekly Disability Benefits.

  Payments
  The amount of the COBRA Continuation Coverage premiums shall be determined
  by the Trustees.




                                       14
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 76 of 211




  After the Covered Employee or Eligible Dependent elects to receive COBRA
  Continuation Coverage, the first premium must be made within 45 days of the
  election. Failure to make the required premium payments within the initial 45 day
  period will result in the loss of the COBRA Continuation Coverage.

  Termination ofCOBRA Continuation Coverage
  COBRA Continuation Coverage will end if any of the following occur:

  1.   A required self-payment premium for COBRA Continuation Coverage is not
       made on a timely basis,

  2.   After the qualifying event, the Covered Employee becomes covered under
       another group health plan that does not limit or exclude coverage for that
       Eligible Dependent's pre-existing conditions.        If the Eligible Dependent
       becomes covered by another employer's group health plan and that plan
       contains a pre-existing condition limitation that affects the Eligible Dependent,
       the Eligible Dependent's COBRA Continuation Coverage cannot be terminated.
       However, if the other plan's pre-existing condition rule does not apply to the
       Eligible Dependent by reason of the Health Insurance Portability and
       Accountability Act's restrictions on pre-existing condition clauses, the Iron
       Workers Local 12 Health Insurance Fund may terminate the Eligible
       Dependent's coverage,

  3.   The Covered Employee or Eligible Dependent becomes entitled to Medicare,

  4.   The Fund no longer provides group health care coverage, or

  5. The maximum number of months of COBRA Continuation Coverage has been
     reached, as explained above.

  If you (or a family member) elect COBRA continuation coverage and the
  administrator determines you (and/or a family member) are not entitled to COBRA,
  then you will be sent a notice that COBRA is unavailable and why.

  If you (or a family member's) COBRA continuation coverage are terminated before
  the end of the maximum period of COBRA coverage applicable to the qualifying
  event, you will be sent a notice informing you of this and other information required
  by law.

  Certification ofCoverage
  At the time a Covered Employee's coverage ceases under the Plan, the Plan is
  required to issue a Certificate of Creditable Coverage to the Covered Employee and
  Eligible Dependents. This Certificate will include all applicable information with
  respect to the former coverage, including the date Creditable Coverage ended. It is
  important to keep this Certificate with your other important papers. When the
  Covered Employee or Eligible Dependents apply for new coverage, this Certificate




                                          15
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 77 of 211




      will dictate whether or not the new health plan can impose a pre-existing condition
       exclusion on some or all benefits under the new health plan.


       The Certificate of Creditable Coverage is automatically issued when the Fund is
       notified of a qualifying event and again when any COBRA Continuation of
       Coverage ceases. In addition, a Certificate will be provided upon request by (or on
       behalf of) an individual if the request is made within 24 months after the individual
       lost coverage under the Plan.

K.    Service in the Armed Forces
      Each Covered Employee, whose eligibility terminates because of entrance into
       active duty with the Armed Forces of the United States and who returns to active
       work with a contributing Employer within the time periods described in Section
       One, Subsection L.4. below, shall become eligible under this Plan on the date of
       commencement of such active work, subject to USERRA.

       If a Covered Employee's eligibility terminates because of entry into active duty
       with the Armed Forces of the United States, any Benefits hereunder with respect to
       any Eligible Dependent of such Covered Employee on the date of such termination
       shall be continued in force while such dependent continues to be an Eligible
       Dependent but not beyond the end of the Benefit Period, subject to USERRA.

L.    Uniformed Services Employment and Reemployment Rights Act fUSERRA)
      The following rules govern your rights under USERRA:

        1.   Effective Date
             The Uniformed Services Employment and Reemployment Rights Act of 1994
             was signed into law on October 13, 1994 to protect the eligibility of an
             Employee and to offer contribution coverage to the Employee and the
             Employee's dependents after the Employee enters into Military Service.

       2.    Return to Work Coverage Guaranteed
             USERRA requires an Employer, or a multi-employer health care plan, to
             protect any health care Benefits an Employee has already earned up to the
             time an Employee enters Military Service if the Employee re-applies for work
             within prescribed time periods after an honorable discharge.

             The Employee's eligibility status must be "frozen" when the Employee enters
             Military Service and must be fully restored when the Employee re-applies for
             work with the same Employer or, in the case of a multi-employer plan, with
             any Employer who is signatory to the Collective Bargaining Agreement.

             When an Employee returns from Military Service, no exclusion or waiting
             period may be imposed in connection with the restoration of health care
             coverage that would not otherwise apply if the Employee had not entered
             Military Service.




                                              16
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 78 of 211




  3.   Continuation of Coverage While in the Military
       USERRA requires a group health care plan to offer identical health care
       coverage up to 24 months to persons who have coverage in connection with
       their employment but who are absent from such employment due to Military
       Service. In effect, Military Service is treated as if it is a "qualifying event" for
       COBRA purposes.


            THE EMPLOYEE MUST NOTIFY THE FUND OFFICE
            IMMEDIATELY WHEN THE EMPLOYEE KNOWS HE/SHE
            IS ENTERING MILITARY SERVICE.


       If notification of the Fund Office is delayed for several months, the extension
       of coverage for a maximum of 24 months still begins with the initial date of
       entry into Military Service and a retroactive payment to that date may be
       charged. The Employee has an obligation to notify the Fund Office, as soon
       the Employee knows he/she is entering Military Service if the Employee
       wishes to take advantage of continuation coverage. Failure to notify the
       Fund Office may be taken as an indication that the Employee does not
       wish to purchase coverage for the Employee or the Employee's
       dependents.


  4.   Re-emplovment Requirements when Returning from Military Service
       The application period for re-employment is based on a time schedule keyed
       to the length of time spent in Military Service.

       Military Service Less than 31 Davs
       For Military Service of less than 3 1 days, a Service member must apply for re
       employment with a signatory Employer at the beginning of the next regular
       scheduled work period on the first day after release from Service, taking into
       account safe transportation plus an eight hour rest period.

       Military Service More than 31 Davs but Less than 181 Davs
       For Military Service of 31 days or more but less than 181 days, an application
       for re-employment must be filed within 14 calendar days (not work days) after
       the Service member's release from the Service.

       Military Service Over 181 Davs
       For Military Service over 181 days, an application for re-employment must be
       submitted within 90 calendar days (not work days) after an honorable
       discharge.

  5.   Definitions
       "Health Coverage" means Hospital, surgical, medical, dental or vision
       coverage provided under the Plan. Health Coverage is subject to change as a
       result of Plan modification.




                                          17
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 79 of 211




       "USERRA" means the Uniformed Services Employment and Reemployment
       Rights Act of 1994 (including any amendments to USERRA and any
       interpretive regulations or rulings).
       "Covered Person" means a Covered Employee or Eligible Dependent as
       defined in Section Nineteen, Subsections G and J of this Plan.

       "Service in the Uniformed Services" or "Military Service" means the
       performance of duty on a voluntary or involuntary basis in a Uniformed
       Service under competent authority and includes active duty, active duty for
       training, initial active duty for training, inactive duty training, full-time
       National Guard duty, and a period for which a person is absent from a position
       of employment for the purpose of an examination to determine the fitness of
       the person to perform any such duty.

       "Uniformed Services" means the United States Armed Forces, the Army
       National Guard and the Air National Guard when engaged in active duty for
       training, inactive duty training, or lull-time National Guard duty, the
       commissioned corps of the Public Health Service, and any other category of
       persons designated by the President in time of war or emergency.

  6.   Continuation of Group Health Coverage
       If Health Coverage ends because of Service in the Uniformed Services, a
       Covered Person may elect to continue such Health Coverage, if required by
       USERRA, until the earlier of:

       a.   The end of the period during which the Covered Employee is eligible to
            apply for reemployment in accordance with USERRA, or


       b.   24 consecutive months after coverage ended.

       To continue coverage, a Covered Person must pay the required premium,
       unless Service in the Uniformed Service is for fewer than 31 days. The Fund
       Office shall inform the Covered Person of the procedures to pay premiums.
       The USERRA premium shall be equal to the COBRA premium.

       A Covered Person's continued Health Coverage under USERRA will end at
       midnight on the earliest of:


       a.   The day the Plan is terminated,

       b.   The day a premium is due and unpaid,

       c.   The day the Covered Person again becomes covered under the Plan, or




                                         18
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 80 of 211




       d.   The day the Health Coverage has been continued for the period of time
            provided above (or any longer period provided in the Plan).

  7.   Conflict Resolution
       In the event of a conflict between this provision and USERRA, the provisions
       of USERRA shall apply.




                                        19
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 81 of 211




                     Section Two — Life Events at a Glance

There are several significant events that may occur while you are covered under the Plan.
Please contact the Fund Office, in writing, if any of the following occurs:




          >   YOUR  ADDRESS            OR       TELEPHONE         NUMBER
              CHANGES.


          > YOU  OBTAIN   EMPLOYMENT   OUTSIDE                          THE
            COLLECTIVE BARGAINING AGREEMENT.

          > YOU MARRY, DIVORCE OR OBTAIN A JUDICIAL
            ORDER OF LEGAL SEPARATION FROM YOUR
            SPOUSE.      You must also submit the appropriate legal
            documents (for example: marriage certificate, divorce decree,
            custody agreement).


          >   YOU CHANGE YOUR BENEFICIARY.


          > THE STATUS OF A DEPENDENT CHANGES.

          > YOU BECOME A PARENT. You must also submit the
            child's state-certified birth certificate, decree of adoption or a
            Qualified Medical Child Support Order.

          > YOU   ARE   RECEIVING                NEW      YORK       STATE
            DISABILITY BENEFITS.


          >   YOU ARE RECEIVING WORKERS' COMPENSATION
              BENEFITS.


          > YOU BECOME ELIGIBLE FOR MEDICARE.

          > YOU RETIRE.




                                           20
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 82 of 211




                      Section Three - Schedules of Benefits

The Plan offers Benefits to the following groups of Participants:

A.    Active Eligible Employees and Eligible Dependents

B.    Retired Participants and Eligible Dependents


The Fund has negotiated special contracts with a network of area Physicians and
Hospitals known as a Preferred Provider Organization (PPO).           These participating
providers will render services for fees that, in most cases, are below prevailing prices.
Providers that are in this network are referred to as In-Network. Providers that are not in
this network are referred to as Out-of-Network. Please refer to the appropriate Schedule
of Benefits (active Eligible Employees and Eligible Dependents or retired Participants
and Eligible Dependents) for details regarding the payment level for all other Benefits.




                CALENDAR YEAR DEDUCTIBLES {effective 1/1/09)

     IN-NETWORK
         Per Person                                                                $300
         Per Family                                                                $300

     OUT-OF-NETWORK
         Per Person                                                                $600
         Per Family                                                                $600

       CALENDAR YEAR OUT-OF-POCKET (PER PERSON) {effective 8/1/08)

     IN-NETWORK
         Individual Limit                                                        $1,000
         Family Limit                                                            $2,000

     OUT-OF NETWORK
         Individual Maximum                                                      $3,000
         Family Maximum                                                          $6,000




                                            21
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 83 of 211




                 CALENDAR YEAR MAXIMUM (PER PERSON)

   Active Employees and Eligible Dependents                                 $200,000

   Retired Participants and Eligible Dependents                               $50,000



Some Benefits are only available to certain individuals. Please refer to Section Nineteen
for clarification between Participant, Covered Person, Covered Employee and Eligible
Dependent.


     YOU ARE NOT REQUIRED TO USE AN IN-NETWORK PPO
     PROVIDER. COMPLETE FREEDOM OF CHOICE IS YOURS.
     HOWEVER, CHOOSING AN IN-NETWORK PPO PROVIDER FOR
     YOUR HEALTH CARE NEEDS WILL SAVE YOU AND THE FUND
     MONEY.


For the most up-to-date In-Network PPO provider information, contact the Third Party
Administrator's Customer Service Department at the telephone number on your insurance
card. You may also call the Fund Office at (5 1 8) 434-1206.

The Plan has a $200,000 calendar year maximum Benefit per person, for active Eligible
Employees and their Eligible Dependents. The Plan has a $50,000 calendar year
maximum Benefit for retired Participants and their Eligible Dependents.


Effective August 1, 2008, the Calendar Year Out-of-Pocket Limit for active Eligible
Employees or retired Participants and their Eligible Dependents will be $1,000 when an
In-Network provider is used with a family limit of $2,000. The Calendar Year Out-of-
Pocket Limit for active Eligible Employees or retired Participants and their Eligible
Dependents will be $3,000 per person when an Out-of-Network provider is used with a
family limit of $6,000.

This Out-of-Pocket Limit applies only to Covered Charges. Once the Out-of-Pocket
Limit has been reached within a Calendar Year, Covered Charges in that year will be paid
at 100% of Covered Charges up to the Benefit maximum. The In-Network Physician
Office Visit and Hospital Emergency Room Co-Payment or the Calendar Year
Deductible does not apply to the Out-of-Pocket Limit, nor does the Out-of-Pocket Limit
apply to all Benefits. Also, the Calendar Year Deductible for Out-of-Network services
does not count towards the annual Out-of-Pocket limit.

If a Covered Person utilizes an In-Network provider for a Physician office visit the
Covered Person will pay a $20 Co-Payment at the time of service and the Fund will pay
100% of the remaining fees. All other services provided under the Major Medical Benefit
will be paid at an In-Network level Co-Insurance payment of 90% (Plan pays) and 1 0%
(Employee pays).



                                           22
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 84 of 211




After the Out-of-Network deductible has been satisfied, if a Covered Person utilizes an
Out-of-Network provider the services will be paid at an Out-of-Network level Co
insurance payment of 70% (Plan pays) and 30% (Employee pays).

If a Covered Person utilizes an In-Network Hospital Emergency Room for out-patient
treatment of an Emergency the Covered Person will pay a $40 Co-Payment and the Fund
will pay 100% of the remaining fees after the Co-Payment. All Out-of-Network services
provided under the Hospital Emergency Care Benefit - Out-Patient will be paid at an
Out-of-Network level Co-Insurance payment of 70% (Plan pays) and 30% (Employee
pays) after the Out-of-Network deductible.

Effective January 1 , 2009, the In-Network Calendar Year Deductible for active Eligible
Employees or retired Participants and their Eligible Dependents for In-Network providers
will be $300 per person with a family maximum of $300. The Out-of-Network Calendar
Year Deductible will be $600 per person with a family maximum of $600.


                                Schedule of Benefits
                  Active Employees and Eligible Dependents

All Co-Insurance percentages apply to the Usual, Customary and Reasonable
Charges allowed by Plan. This Schedule is only a summary of each Benefit listed. A
complete description of each Benefit begins in Section Four.


BENEFIT                                                                     AMOUNT


Accidental Death and Dismemberment Benefit                                       $9,000
Insured by Amalgamated Life Insurance Co.

Death Benefit                                                                   $30,000
Insured by Amalgamated Life Insurance Co.


Dependent Survivor Monthly Income Benefit
Survivor ofActive Eligible Employee Only
Benefit Amount                                                                     $100
Maximum Period                                                               60 months


Employee Disability Income Benefit
Basic Disability
   Weekly Benefit Rate                                                            ,$125
   Maximum Period                                                             .26 weeks


Supplemental Disability
   Weekly Benefit Rate                                                             $125
   Maximum Period                                                               3 weeks




                                             23
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 85 of 211




Alcohol and Substance Abuse Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

In-Patient Care
Fundpays
   In-Network                                                                    90%
   Out-of-Network                                                                70%
Co-Insurance (Employee pays)
   In-Network                                                                    10%
   Out-of-Network                                                                30%

Out-Patient Care
Fund pays
   In-Network                                                                    90%
   Out-of-Network                                                                70%
Co-Insurance (Employee pays)
   In-Network                                                                    10%
   Out-of-Network                                                                30%

Ambulance Benefit
The Co-Insurance percentages apply only after the Deductible has been met.


Fundpays
   In-Network                                                                    90%
   Out-of-Network.                                                               70%
Employee pays
   In-Network                                                                    10%
   Out-of-Network.                                                               30%


Chiropractic Expense Benefit
The Co-Insurance percentages apply only after the Deductible has been met.


Fundpays
Maximum Benefit per manipulation                                                   $15
Maximum number of manipulations (per Calendar Year)                      26 per person

Dental Benefit
Delta Dental Network

Fundpays
   Diagnostic and Preventative Services                                         100%
   All other covered dental benefits                                             50%


Employee pays
  Diagnostic and Preventative Services                                            0%
  All other covered dental benefits                                              50%



                                          24
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 86 of 211




Maximum - calendar year per person                                           Unlimited
Orthodontics - Dependent Maximum - lifetime per person                         $1,500
Orthodontics - Adult Maximum - lifetime per person                             $1,500
Deductible - calendar year per person                                              $0


Diagnostic X-Rav and Laboratory Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                    90%
   Out-of-Network,                                                               70%
Employee pays
  In-Network                                                                      10%
  Out-of-Network.                                                                30%


Durable Medical Equipment Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
  In-Network                                                                     90%
  Out-of-Network.                                                                 70%
Employee pays
  In-Network                                                                      10%
  Out-of-Network,                                                                 30%


Free Standing Surgical Facility Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                     90%
   Out-of-Network.                                                                70%
Employee pays
  In-Network..                                                                    10%
  Out-of-Network.                                                                 30%


Hearing Aid Benefit
Maximum Benefit (per 60 consecutive months)                                  $300/unit

Home Health Care Benefit
The Co-Insurance percentages apply only after the Deductible has been met.


Fundpays
   In-Network                                                                     90%
   Out-of-Network                                                                 70%
Employee pays
   In-Network                                                                     10%


                                          25
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 87 of 211




  Out-of-Network                                                                30%
Maximum Annual Visits                                                             40


Hosoice Benefit
Fundpays
   In-Network or Out-of-Network                                                 100%
Maximum Confinement Period                                                   210 days

Bereavement Counseling for a patient's immediate family
The Co-Insurance percentages apply only after the Deductible has been met.
Fundpays
   In-Network                                                                   90%
   Out-of-Network                                                               70%
Co-Insurance (Employee pays)
   In-Network                                                                    10%
   Out-of-Network                                                               30%


Hospital Benefit
The Co-Insurance percentages apply only after the Deductible has been met.


Fundpays
   In-Network                                                                   90%
   Out-of-Network.                                                              70%
Employee pays
   In-Network                                                                    10%
   Out-of-Network.                                                              30%


Hospital Emergency Care Benefit
In-Network Out-Patient Co-Insurance percentage applies after the required Employee
Co-Payment and is not subject to Deductible.
Employee Co-Payment does not apply to Deductible or Out-of-Pocket Limits.
All other Co-Insurance percentages apply only after the Deductible has been met.

Out-Patient
Fundpays
   In-Network (after Co-Payment)                                                100%
   Out-of-Network                                                                70%
Employee pays
   In-Network Co-Payment                                                         $40
   Out-of-Network                                                               30%

Emergency Admission
Fundpays
   In-Network                                                                   90%
   Out-of-Network                                                                70%




                                          26
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 88 of 211




Employee pays
   In-Network                                                                10%
   Out-of-Network                                                            30%


Hospital Out-Patient Benefit
The Co-Insurance percentages apply only after the Deductible has been met.


Fundpays
   In-Network                                                                90%
   Out-of-Network.                                                           70%
Employee pays
   In-Network                                                                10%
   Out-of-Network.                                                           30%


Hospital Out-Patient Non-Emergencv Care Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                90%
   Out-of-Network.                                                           70%
Employee pays
   In-Network                                                                10%
   Out-of-Network                                                            30%


Maior Medical Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                90%
   Out-of-Network.                                                           70%
Employee pays
   In-Network                                                                10%
   Out-of-Network                                                            30%


Maternity Benefit - Hospital & Nursery Care
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
  In-Network                                                                 90%
  Out-of-Network.                                                            70%
Employee pays
  In-Network                                                                 10%
  Out-of-Network                                                             30%




                                          27
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 89 of 211




Maternity Benefit - Physician Services
The Co-Insurance percentages apply only after the Deductible has been met.


Fundpays
   In-Network                                                                   90%
   Out-of-Network.                                                              70%
Employee pays
   In-Network                                                                   10%
   Out-of-Network                                                               30%


Mental Health Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

In-Patient Care
Fundpays
   In-Network                                                                   90%
   Out-of-Network                                                               70%
Co-Insurance (Employee pays)
   In-Network                                                                   10%
   Out-of-Network                                                               30%


Out-Patient Care
Fundpays
   In-Network                                                                   90%
   Out-of-Network                                                               70%
Co-Insurance (Employee pays)
   In-Network                                                                   10%
   Out-of-Network                                                               30%


Physical Therapy Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
  In-Network                                                                    90%
  Out-of-Network.                                                               70%
Employee pays
  In-Network                                                                    10%
  Out-of-Network.                                                               30%


Physician Office Visit
In-Network Co-Insurance percentage applies after the required Employee Co-Payment
and is not subject to Deductible.
Employee Co-Payment does not apply to Deductible or Out-of-Pocket Limits.
The Out-of-Network Co-Insurance percentage applies only after the Deductible has been
met.




                                          28
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 90 of 211




Fundpays
   In-Network (after Co-Payment)                                                   100%
   Out-of-Network                                                                   70%
Employee pays
   In-Network Co-Payment                                                             $20
   Out-of-Network                                                                   30%


Physician Hospital Visit Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                        90%
   Out-of-Network.                                                                   70%
Employee pays
   In-Network                                                                        10%
   Out-of-Network.                                                                   30%

Prescription Drug Benefit
Employee Co-Payment does not apply to Deductible.
Maximum Co-Paymentfor any one prescription or refill will be $300.
Maximum monthly Out-of-Pocketfor all prescriptions will be $800 per person.
Retail Co-Payment (Employee pays)
  Level 1 - Generic                               .. Greater of $5 or 25% of cost of drug
  Level 2 - Preferred Brand Name                  Greater of $25 or 25% of cost of drug
  Level 3 - Non-Preferred Brand Name              Greater of $40 or 25% of cost of drug
  Maximum days of medication allowed              ... 34 days per person per Co-Payment
Mail Order Co-Payment (Employee pays)
  Level 1 - Generic                                                                    $12
  Level 2 » Preferred Brand Name                 .. Greater of $60 or 1 5% of cost of drug
  Level 3 - Non-Preferred Brand Name .            Greater of $1 00 or 1 5% of cost of drug
  Maximum days of medication allowed                 90 days per person per Co-Payment


       THE ANNUAL INDIVIDUAL AND FAMILY DEDUCTIBLES DO
       NOT APPLY TO THE PRESCRIPTION DRUG BENEFIT.




Surgery - Out-Patient Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                        90%
  Out-of-Network.                                                                    70%
Employee pays
  In-Network                                                                         10%
  Out-of-Network.                                                                    30%




                                          29
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 91 of 211




Surgery - Second Surgical Opinion Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                        90%
   Out-of-Network.                                                                   70%
Employee pays
  In-Network                                                                         10%
  Out-of-Network.                                                                    30%


Vision Benefit
Maximum Benefit (Normal)                                  $100 every two calendar years
Maximum Benefit (Sub-Normal)                              $300 every two calendar years

Wellness Benefit (Adult & Child)
In-Network Co-Insurance percentage applies after the required Employee Co-Payment
and is not subject to Deductible.
Employee Co-Payment does not apply to Deductible or Out-of-Pocket Limits.
All Wellness Benefits are payable for In-Network services only. Benefits are payable only
after the required Employee Co-Payment.


Fundpays
   In-Network (after Co-Payment)                                                    100%
   Out-of-Network.                                                                     0%
Co-Payment (Employee pays)
   In-Network Physician Office Visit Co-Payment                                       $20
   Out-of-Network                                                                   100%


Maximum Benefit (Calendar Year) Routine Physical Exam                   $300 per person

Maximum Benefit (Calendar Year) Other Covered Exams.. ..........         $200 per person
(for services other than annual routine mammographic screening)

Maximum Benefit (Calendar Year) Annual Routine Mammographic Screening               100%


Maximum Well Child Benefit
  Eligible Dependent children from birth to 1 year                       6 visits per year
   Eligible Dependent children ages 1 to 2 years                         3 visits per year
   Eligible Dependent children ages 3 to 18 years...                     ..1 visit per year
   Eligible Dependent children over age 18                               0 visits per year




                                           30
   Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 92 of 211




                                     Schedule of Benefits
                  Retired Participants not eligible for Medicare
                            and their Eligible Dependents

All Co-Payment percentages apply to the Usual, Customary and Reasonable
Charges allowed by Plan. This Schedule is only a summary of each Benefit listed. A
complete description of each Benefit begins in Section Four.

BENEFIT                                                                       AMOUNT


Alcohol and Substance Abuse Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

In-Patient Care
Fundpays
   In-Network                                                                        90%
   Out-of-Network                                                                    70%
Co-Insurance (Employee pays)
   In-Network      ...............                                                   10%
    Out-of-Network                                                                   30%


Out-Patient Care
Fundpays
   In-Network                                                                        90%
   Out-of-Network                                                                    70%
Co-Insurance (Employee pays)
   In-Network                                                                        10%
   Out-of-Network                                                                    30%


Ambulance Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
    In-Network                                                                       90%
  Out-of-Network.                                                                    70%
Employee pays
  In-Network                                                                         10%
    Out-of-Network.                                                                  30%


Chiropractic Expense Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
Maximum Benefit per manipulation                                                      $15
Maximum number of manipulations (per Calendar Year)                          26 per person




                                              31
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 93 of 211




Diagnostic X-Rav and Laboratory Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                90%
   Out-of-Network.                                                           70%
Employee pays
   In-Network                                                                10%
   Out-of-Network                                                            30%


Durable Medical Equipment Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                90%
   Out-of-Network.                                                           70%
Employee pays
   In-Network                                                                10%
   Out-of-Network,                                                           30%


Free Standing Surgical Facility Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                90%
   Out-of-Network.                                                           70%
Employee pays
   In-Network                                                                10%
   Out-of-Network.                                                           30%


Home Health Care Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                90%
   Out-of-Network                                                            70%
Employee pays
   In-Network                                                                10%
   Out-of-Network                                                            30%
Maximum Annual Visits                                                         40




                                          32
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 94 of 211




Hosoicc Benefit
Fundpays
   In-Network or Out-of-Network.                                               100%
   Maximum Confinement Period.                                               210 days


Bereavement Counseling for a patient's immediate family
The Co-Payment percentages apply only after the Deductible has been met.


Fundpays
   In-Network                                                                   90%
   Out-of-Network                                                               70%
Co-Payment (Employee pays)
   In-Network                                                                    10%
   Out-of-Network                                                               30%


Hospital Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                    90%
  Out-of-Network.                                                                70%
Employee pays
  In-Network                                                                     10%
  Out-of-Network.                                                                30%


Hospital Emergency Care Benefit
In-Network Out-Patient Co-Insurance percentage applies after the required Employee
Co-Payment and is not subject to Deductible.
Employee Co-Payment does not apply to Deductible or Out-of-Pocket Limits.
All other Co-Insurance percentages apply only after the Deductible has been met.

Out-Patient
Fundpays
   In-Network (after Co-Payment)                                                100%
   Out-of-Network                                                                70%
(Employee pays)
   In-Network Co-Payment                                                          $40
   Out-of-Network                                                                30%


Emergency Admission
Fundpays
   In-Network                                                                    90%
   Out-of-Network.                                                               70%




                                          33
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 95 of 211




Employee pays
   In-Network                                                                10%
   Out-of-Network.                                                           30%


Hospital Out-Patient Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                90%
   Out-of-Network.                                                           70%
Employee pays
   In-Network                                                                10%
   Out-of-Network.                                                           30%


Hospital Out-Patient Non-Emergenev Care Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                90%
  Out-of-Network.                                                            70%
Employee pays
  In-Network                                                                 10%
  Out-of-Network                                                             30%


Major Medical Benefit
The Co-Insurance percentages apply only after the Deductible has been met.


Fund pays
   In-Network                                                                90%
   Out-of-Network.                                                           70%
Employee pays
   In-Network                                                                10%
   Out-of-Network                                                            30%


Maternity Benefit - Hospital & Nursery Care
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                90%
   Out-of-Network.                                                           70%
Employee pays
   In-Network                                                                10%
   Out-of-Network.                                                           30%




                                          34
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 96 of 211




Maternity Benefit - Physician Services
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                90%
   Out-of-Network                                                            70%


Employee pays
  In-Network........                                                         10%
  Out-of-Network                                                             30%

Mental Health Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

In-Patient Care
Fundpays
   In-Network                                                                90%
   Out-of-Network                                                            70%
Co-Insurance (Employee pays)
   In-Network                                                                10%
   Out-of-Network                                                            30%

Out-Patient Care
Fundpays
   In-Network                                                                90%
   Out-of-Network                                                            70%
Co-Insurance (Employee pays)
   In-Network                                                                10%
   Out-of-Network           .                                                30%

Physical Therapy Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                90%
   Out-of-Network.                                                           70%
Employee pays
  In-Network                                                                 10%
  Out-of-Network.                                                            30%




                                           35
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 97 of 211




Physician Office Visit
In-Network Co-Insurance percentage applies after the required Employee Co-Payment
and is not subject to Deductible.
Employee Co-Payment does not apply to Deductible or Out-of-Pocket Limits.
The Out-of-Network Co-Insurance percentage applies only after the Deductible has been
met.


Fundpays
   In-Network (after Co-Payment)                                                  100%
   Out-of-Network                                                                  70%
Employee pays
  In-Network Co-Payment                                                             $20
  Out-of-Network                                                                   30%


Physician Hospital Visit Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                      90%
   Out-of-Network.                                                                 70%
Employee pays
   In-Network                                                                      10%
   Out-of-Network.                                                                 30%


Prescription Drue Benefit
Employee Co-Payment does not apply to Deductible.
Maximum Co-Paymentfor any one prescription or refill will be $300.
Maximum monthly Out-of-Pocketfor all prescriptions will be $800 per person.
Retail Co-Payment (Employee pays)
   Level 1 - Generic                             .. Greater of $5 or 25% of cost of drug
   Level 2 - Preferred Brand Name                 Greater of $25 or 25% of cost of drug
   Level 3 - Non-Preferred Brand Name .           Greater of $40 or 25% of cost of drug
   Maximum days of medication allowed            ...34 days per person per Co-Payment
Mail Order Co-Payment (Employee pays)
   Level 1 - Generic                                                                 $12
   Level 2 - Preferred Brand Name              .. Greater of $60 or 1 5% of cost of drug
   Level 3 - Non-Preferred Brand Name.          Greater of $100 or 15% of cost of drug
       Maximum days of medication allowed            90 days per person per Co-Payment


          THE ANNUAL INDIVIDUAL AND FAMILY DEDUCTIBLES DO
          NOT APPLY TO THE PRESCRIPTION DRUG BENEFIT.




                                            36
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 98 of 211




Surgery - Out-Patient Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                       90%
   Out-of-Network.                                                                  70%
Employee pays
   In-Network                                                                       10%
   Out-of-Network,                                                                  30%


Surgery — Second Surgical Opinion Benefit
The Co-Insurance percentages apply only after the Deductible has been met.

Fundpays
   In-Network                                                                       90%
   Out-of-Network.                                                                  70%


Employee pays
  In-Network                                                                        10%
  Out-of-Network                                                                    30%


Wellness Benefit (Adult & Child)
In-Network Co-Insurance percentage applies after the required Employee Co-Payment
and is not subject to Deductible.
Employee Co-Payment does not apply to Deductible or Out-of-Pocket Limits.
All Wellness Benefits are payable for In-Network services only. Benefits are payable only
after the required Employee Co-Payment.

Fundpays
   In-Network                                                                      100%
   Out-of-Network,                                                                   0%
Co-Payment (Employee pays)
   In-Network Physician Office Visit Co-Payment                                      $20
   Out-of-Network                                                                  100%


Maximum Benefit (Calendar Year) Routine Physical Exam                    $300 per person

Maximum Benefit (Calendar Year) Other Covered Exams                      $200 per person
(for services other than annual routine mammographic screening)

Maximum Benefit (Calendar Year) Annual Routine Mammographic Screening              1 00%




                                           37
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 99 of 211




Maximum Well Child Benefit
  Eligible Dependent children age birth   to 1 year      6 visits per year
  Eligible Dependent children ages 1 to   2 years-      3 visits per year
  Eligible Dependent children ages 3 to   1 8 years.    ..1 visit per year
  Eligible Dependent children over age    18             0 visits per year




                                            38
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 100 of 211




                          Section Four - Medical Benefits

Please read this Section to fully understand your medical Benefits. There are separate
Sections that describe the Plan's Prescription Drug Benefit, Dental Benefit, Vision
Benefit, Hearing Aid Benefit and Accidental Death and Dismemberment, Death,
Dependent Survivor Monthly Income or Employee Disability Income Benefit.


       NOT     ALL     BENEFITS      ARE    AVAILABLE        TO    ALL    COVERED
       PERSONS. PLEASE CONSULT THE APPLICABLE SCHEDULE OF
       BENEFITS TO DETERMINE IF YOU OR YOUR DEPENDENTS
       ARE ELIGIBLE FOR ANY PARTICULAR BENEFIT.


A.   Alcohol and Substance Abuse Benefit - In-Patient
     Benefits for In-Patient treatment of alcoholism, chemical dependency or substance
     abuse are payable according to the Schedule of Benefits for the Usual, Customary
     and Reasonable Charges for medical expenses for treatment, if such care and
     services are rendered by:

     1.    An institution accredited by the Joint Commission of Accreditation of Hospitals
           as alcoholism treatment programs or facility, or

     2.    Facilities in New York State which are certified by the Office of Alcoholism
           and Substance Abuse Services as an alcoholism treatment program.

     Covered Charges are:


     1.    Charges by a Hospital for room and board (semi-private room only),

     2.    Charges for Effective Treatments which means a program of therapy that is
           prescribed and supervised by a Physician, has a follow-up therapy program
           directed by a Physician on at least a monthly basis, or includes meetings at least
           twice a month with an organization devoted to the treatment of alcoholism.

     Benefits for In-Patient treatment of alcohol or drug abuse are NOT payable for:

      1.   Service or treatment rendered by anyone other than an approved facility, or

     2.    Treatment plans not meeting the requirements of Effective Treatment, or

     3.    Any charges related to a period of confinement or frequency of treatment which
           is considered custodial or not reasonable for the diagnosed condition(s).




                                              39
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 101 of 211




B.     Alcohol and Substance Abuse Benefit - Out-Patient
       Benefits for Out-Patient treatment of alcoholism, chemical dependency or substance
       abuse are payable according to the Schedule of Benefits for the Usual, Customary
       and Reasonable Charges for medical expenses for treatment, if such care and
       services are rendered by:

       1 . An institution accredited by the Joint Commission of Accreditation of Hospitals
             as alcoholism treatment programs or facility, or

       2.    Facilities in New York State which are certified by the Office of Alcoholism
             and Substance Abuse Services as an alcoholism treatment program.

       For assistance with facility or program selection you may contact the New York
       State AFL-CIO Labor Community Services Agency EAP Program at (518) 436
       8516.


       Covered Charges are:

       1. Charges for Effective Treatments which means a program of therapy that is
          prescribed and supervised by a Physician, has a follow-up therapy program
          directed by a Physician on at least a monthly basis, or includes meetings at least
          twice a month with an organization devoted to the treatment of alcoholism, and

       2.    Out-Patient charges for both Hospital and office visits.

       Benefits for Out-Patient treatment of alcohol or drug abuse are NOT payable for:

        1.   Service or treatment rendered by anyone other than an approved facility, or

       2. Treatment plans not meeting the requirements of Effective Treatment, or

       3. Any charges related to a period of confinement or frequency of treatment which
          is considered custodial or not reasonable for the diagnosed conditions(s).

C.     Ambulance Benefit
       Benefits for emergency transportation service by an ambulance service to the
       nearest Hospital or to the nearest Hospital qualified to provide necessary treatment,
       and other Medically Necessary professional ambulance (ground or air)
       transportation to and from a medical facility, will be paid according to the Schedule
       of Benefits.


D.     Chiropractic Expense Benefit
       Benefits for Chiropractic Expense Benefit will be paid for manual manipulations
       according to the Schedule of Benefits if the treatment is performed by a licensed
        chiropractor.




                                                40
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 102 of 211




     Chiropractic Expense Benefits are NOT payable for:

     1 . Other treatments by a chiropractor including (but not limited to) allergy therapy,
         diet or hair analysis,

     2. Any diagnostic x-ray or laboratory procedure       including (but not limited to)
        urinalysis or blood chemistry,

     3. Nutritional or food supplements and/or vitamins which may be legally obtained
        without a Physician's prescription,

     4.   Pillows, supports or similar devices,

     5. More than one treatment per day, or

     6.   Booklets.

     Benefit Limitations


     Maximum Annual Visits Allowed                                                      26
     Maximum Benefit per Visit                                                         $15


E.   Diagnostic X-Rav and Laboratory Benefit
     Benefits are payable for x-ray and laboratory examinations for the diagnosis of an
     injury or Illness up to the maximum stated in the Schedule of Benefits for all such
     examinations made in a calendar year.

     Benefit Limitations
     Diagnostic X-Ray and Laboratory Benefits are NOT payable for dental x-ray, eye
     examinations, the fitting of eyeglasses or hearing aids.


F.   Durable Medical Equipment Benefit
     Benefits for Durable Medical Equipment will be paid according to the Schedule of
     Benefits. Durable Medical Equipment must meet each of the following criteria:

     1. Is certified, in writing, by the prescribing Physician as necessary in the
        treatment, habilitation or rehabilitation of a handicapped person,

     2.   Is primarily and customarily used to serve a medical or rehabilitative purpose
          rather than primarily for transportation, comfort or convenience. The fact that
          the equipment or device is also useful for transportation, comfort or
          convenience will NOT serve as a disqualifying factor,

     3.   Is not beyond the appropriate level of performance and quality required under
          the circumstances (i.e., non-luxury, non-deluxe),




                                             41
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 103 of 211




     4. Would NOT be necessary in the absence of an Illness or physical or mental
        disability, and


     5. Is appropriate for and intended for use in the home.

     Examples of Durable Medical Equipment include equipment to assist mobility, such
     as a standard wheelchair, a standard Hospital type bed, oxygen concentrator units
     and the rental of equipment to administer oxygen, delivery pumps for tube feedings,
     braces that stabilize an injured body part, or mechanical equipment necessary for
     the treatment of chronic or acute respiratory failure or conditions. Nondurable
     supplies (i.e. tubing, connectors and masks), repair and maintenance are a Covered
     Expense when used with Covered Durable Medical Equipment. Requests for
     Durable Medical Equipment must be accompanied by a Physician's statement
     describing the Medical Necessity and length of use. Rental of Durable Medical
     Equipment is covered up to the purchase price. You should contact Blue Shield of
     Northeastern New York before purchasing or renting any of these items if you
     wish to know the cost that will be covered.

G.   Free Standing Surgical Facility Benefit
     Benefits for Free Standing Surgical Facility Benefit will be paid according to the
     Schedule of Benefits.


H.   Home Health Care Benefit
     Benefits for Medically Necessary Home Health Care will be payable according to
     the Schedule of Benefits.    Home Health Care services must be arranged or
     authorized by a Physician. Benefits are payable for the following as long as it is
     Medically Necessary, and not Custodial Care:

     1. Home nursing care by or under the supervision of a registered nurse, when
         determined to be Medically Necessary,


     2. Part-time intermittent health aide services. Such services must consist primarily
        of caring for the patient and do not include Custodial Care,

     3. Short-term physical and/or speech therapy for acute conditions if provided by
        home health agency personnel or other qualified providers, if not available
         through home health agency personnel, and

     4. Medical supplies, drugs and medications prescribed by a Physician and
        laboratory services, to the same extent as would be covered if the person were
         hospitalized.


     Benefit Limitations
     Maximum Annual Visits                                                            40




                                           42
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 104 of 211




I.     Hospice Benefit
       Benefits, on behalf of a Covered Person, for Covered Services for Hospice Care
       will be paid according to the Schedule of Benefits.

       Hospice Benefits will only be paid if the patient's attending Physician certifies, in
       writing, that the patient is terminally ill and that the patient is expected to die within
       six months or less.


       Covered Charges are:

       1 . Room and board for confinement in a Hospice,

       2.   Services and supplies furnished by the Hospice while the patient is confined
            therein,

       3. Part-time nursing care by or under the supervision of a Registered Nurse (RN),

       4.   Home Health Aide services,

       5. Nutrition services,

       6.   Special meals,

       7.   Counseling services by a licensed social worker or a Licensed Mental Health
            Counselor, and


       8. Bereavement counseling by a licensed social worker or a Licensed Mental
          Health Counselor for a patient's immediate family.

       Hospice Benefits are NOT payable for:

       1.   Custodial Care or Services (i.e. room and board or other institutional or nursing
            services which are provided to or for a Covered Person due to the Covered
            Person's age, mental or physical condition) mainly to aid the person in daily
            living, or

       2.   Medical services to maintain the person's present state of health and which
            cannot reasonably be expected to improve the Covered Person's medical
            condition.

       Benefit Limitations
       Hospice Benefits are available only once during a Participant's lifetime.

       Maximum Lifetime Benefit                                                        210 days




                                                43
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 105 of 211




       Bereavement Counseling for a patient's immediate family
       The Co-Payment percentages apply only after the Deductible has been met.

       Fundpays
            In-Network                                                                   90%
            Out-of-Network.                                                              70%


       Co-Payment (Employee pays)
          In-Network                                                                     10%
            Out-of-Network                                                               30%


J.     Hospital Benefit
       In-Patient Hospital Benefits covered by this Plan apply to the reasonable expenses
       incurred for acute care of Illness, disease, or Accident, after which the Covered
       Person returns to his or her normal or previous state and level of activity. In-Patient
       Hospital Benefits will be paid according to the Schedule of Benefits. Covered
       Expenses include, but are not limited to:

       1.   Semi-Private room and board expenses, and

       2.   Medically Necessary charges made by the Hospital for other services during
            necessary confinement such as: special diets, general nursing service (does not
            include special or private nursing), use of operating, recovery, intensive care,
            and cystoscopic rooms and equipment, laboratory, x-ray and pathology
            examinations, therapy and radioactive isotopes, basal metabolism test, use of
            cardiography equipment, oxygen and use of equipment for administration,
            prescribed evidence that local conditions make it necessary to incur expenses
            for blood and blood plasma, use of transfusion equipment, physiotherapy and
            hydrotherapy by a Hospital staff employee and use of therapeutic equipment.

       Period of Hospitalization
       All Hospital confinements will be considered as continuous during one period of
       disability unless acceptable evidence is furnished that:

        1 . The causes of the latest confinement cannot be connected with the causes of any
            of the prior confinements, or

       2. The Employee or Eligible Dependent has recovered completely from all of the
          causes of such prior Hospital confinements, or

       3. The Employee has returned to active work for at least one full day, or the
          Eligible Dependent has not been confined at least 90 days.




                                              44
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 106 of 211




       Extended Hospital Benefits
       Hospital Benefits are available after termination of eligibility if the Employee or
       Eligible Dependent remains hospitalized from the date eligibility terminates and
       applies only to the specific Accident or Illness which was incurred prior to
       termination of eligibility. Benefits are payable for a period not to exceed three
       months from the eligibility termination date.

K.     Hospital Emergency Care Benefit
       Benefits will be covered according to the Schedule of Benefits for Hospital
       Emergency Care Benefits.

L.     Hospital Out-Patient Benefit
       Benefits will be covered according to the Schedule of Benefits for all Medically
       Necessary services in the Out-Patient department of a Hospital. Covered Charges
       include, but are not limited to:

       1. Charges made for diagnostic tests and examinations including routine annual
          mammographic screening,

       2.   Charges made for radiation therapy, chemotherapy treatment and cancer
            hormone therapy.


M.     Hospital Out-Patient Non-Emergencv Care Benefit
       Benefits will be covered according to the Schedule of Benefits for Hospital Out
       Patient Non-Emergency Care Benefits.

N.     Maior Medical Benefit
       Benefits are payable for Medically Necessary treatment or services provided by a
       Physician. Covered Expenses include, but are not limited to:

        1 . Charges made for the professional services of a Physician for home, office and
            Hospital medical services

       2.   Charges made for Registered Graduate Nurse, Licensed Practical Nurse,
            Licensed Vocational Nurse and Certified Nurse Aide services,

       3 . Charges for artificial limbs, eyes and other prosthetic devices,

       4.   Charges for casts, splints, trusses, crutches and braces (except dental braces),

       5.   Charges for oxygen and rental of its equipment for its administrations.        The
            Benefit for renting will not exceed the purchase cost,

       6.   Charges for blood, blood plasma and blood storage,

       7.   Charges for hemodialysis,




                                               45
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 107 of 211




     8. Charges for treatment of facial pain including any condition that is diagnosed as
        orificial pain, tempromandibular joint syndrome (TMJ), myofacial pain
        dysfunction syndrome (MPD), facial and mandibular dysfunction, Casten's
        syndrome, cranioservicalmandibular syndrome and craniofacial pain and
        dysfunction,

     9. Charges for othoptic therapy to a maximum of $45 each session for a lifetime
        maximum of 25 sessions,

     10. Charges for orthotic devices, except for charges for devices sold over-the-
        counter,


     1 1 . Charges for Medically Necessary services provided by a licensed podiatrist,

     12. Diabetic supplies,

     13. Routine foot care procedures provided by a licensed podiatrist for diabetic
         treatment and impressions casts for prosthetics and appliances, including
         prescriptions for orthotics, and

     14. Dietary supplements for infants up to age 1, if they are Medically Necessary and
         prescribed by a Physician. The In-Network Physician's Office Visit Co-
        Payment is required for In-Network services,

     15. Mammograms for Eligible Females under Age 40 with a Physician's written
         request.


O.   Maternity Benefit - Hospital & Nursery
     Hospital and Nursery Maternity Benefits include all maternity-related medical
     services for In-Patient Hospital and nursery charges.

     Covered Charges are:

     1 . In-Patient stay of at least 48 hours for the mother and newborn child following a
         vaginal delivery.

     2. In-Patient stay of at least 96 hours for the mother and newborn child following a
         cesarean section delivery.

     If the mother agrees, the attending Physician may discharge the mother and/or
     the newborn child earlier than these minimum time frames.




                                            46
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 108 of 211




P.     Maternity Benefit - Physician Services
       Physician Service Maternity Benefits include all maternity-related Physician
       services for prenatal care, postnatal care, delivery and any related complications.

Q.     Mental Health Benefit - In-Patient
       Benefits for expenses incurred by a Covered Person for In-Patient treatment
       prescribed by a legally qualified professional for mental or nervous Illness will be
       paid according to the Schedule of Benefits for Medically Necessary care and
       services.


       Covered Charges are:

       1 . Mental health evaluations and assessment,

       2.    Diagnosis,

       3. Treatment planning,

       4.    Referral services,

       5.    Medication management,

       6. Short-term individual, family and group therapeutic services (including
             intensive Out-Patient therapy),

       7.    Crisis intervention,


       8.    Psychological testing,

       9. Behavioral, conduct or impulse control disorders.

       Mental Health Benefits are NOT payable for:

        1.   Service or treatment rendered by anyone other than a Physician, or

       2. Any charges related to a period of confinement or frequency of treatment which
          is considered custodial or not reasonable for the diagnosed condition(s).

R.     Mental Health Benefit - Out-Patient
       Benefits for expenses incurred by a Covered Person for Out-Patient treatment
       prescribed by a legally qualified professional for mental or nervous Illness will be
       paid according to the Schedule of Benefits for Medically Necessary care and
       services.




                                               47
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 109 of 211




       Covered Charges are:

       1.    Mental health evaluations and assessment,

       2.    Diagnosis,


       3.    Treatment planning,

       4.    Referral services,

       5.    Medication management,

       6.    Short-term individual, family and group therapeutic services (including
             intensive Out-Patient therapy),

       7.    Crisis intervention,


       8.    Psychological testing,

       9.    Behavioral, conduct or impulse control disorders.

       Mental Health Benefits are NOT payable for:

       1 . Service or treatment rendered by anyone other than a Physician, or

       2. Any charges related to a period of confinement or frequency of treatment which
          is considered custodial or not reasonable for the diagnosed condition(s).

S.     Physical Therapy Benefit
       Physical Therapy for an injury or Illness shall be considered under the Plan
       according to the Schedule of Benefits, provided Blue Shield of Northeastern New
       York (the TPA) receives a complete plan of treatment from a referring Physician.
       The plan of treatment submitted to the TPA must include:

        1.   Diagnosis,

       2.    Type of treatment, and


       3.    Anticipated length of treatment.

       Benefit Limitations
       Your Physician should submit the plan of treatment to the TPA before beginning
       any physical therapy.




                                                48
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 110 of 211




T.     Physician Hospital Visit Benefit
       Benefits are payable for Physician office visits or Hospital visits according to the
       Schedule of Benefits. Covered Expenses include, but are not limited to:

       1 . Charges made for the professional services of a surgeon performing a surgical
            procedure,


       2. Charges made for the professional services of a Physician in rendering technical
          assistance to the operating surgeon in connection with a surgical procedure with
          the eligible covered expense limited to 25% of the applicable surgical allowance
            for the operation performed,


       3. Charges made for the professional services of a legally qualified anesthetist.

U.     Surserv - Out-Patient Benefit
       If surgery is recommended by a Physician and can be performed on an Out-Patient
       basis, charges will be covered according to the Schedule of Benefits.

V.     Sureerv - Second Surgical Opinion Benefit
       When a Covered Person wishes to secure a second opinion regarding the Medical
       Necessity for an In-Patient Surgical Procedure of a non-emergency nature, the Plan
       will pay the Physician's fee according to the Schedule of Benefits provided:

       1 . The Covered Person is examined in person by a board certified specialist, and
           the specialist Physician submits a written report of findings and
            recommendation, and

       2.   The specialist Physician has no relationship with the Physician(s) who rendered
            prior opinions or who performs or assists in the Surgical Procedure.

       If surgery is performed after the second surgical opinion, the Fund will pay the
       surgical fees under the Hospital Benefit.

W.     Wellness Benefit

       Adult Wellness Benefit
       For an Eligible Employee, an eligible spouse of an Eligible Employee, a retired
       Employee or an eligible spouse of a retired Employee, the Plan will pay 100% of
       Usual, Customary and Reasonable Charges, after the office visit copay, up to the
       maximum benefit limit for a Routine Physical Exam from a Physician or
       gynecologist participating in the PPO network. Lab work must also be provided by
       an organization participating in the PPO network. Additional Covered Exams will
       also be covered at 100% of Usual, Customary and Reasonable Charges and subject
       to a separate annual calendar maximum benefit, provided that the Additional
       Covered Exams are performed in conjunction with the Routine Physical Exam. The
       following schedule applies to this benefit:




                                              49
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 111 of 211




  Routine Physical Exam                                                      1 per year
  (including lipid profile, glucose, colorectal hemoccult test for persons over age 40,
  anthropometrics, strength/flexibility tests, electrocardiogram)

  Covered Charges incurred for lab work related to the Routine Physical Exam must
  be performed within ten days prior to or 30 days after services incurred for the
  Routine Physical Exam.


  Maximum Benefit (Calendar Year)                                     $300 per person

  Additional Covered Exams
  Thyroid Stimulating Hormone (TSH) Test
   Eligible Female Age 39 and under                                     1 every 3 years
   Eligible Female Age 40 and over                                      .... 1 every year
    Eligible Male (any age)                                             1 every 5 years
  Pap Smear
    Eligible Female                                                        1 every year
  Mammogram
  Mammograms for Eligible Females under age 40 will be covered under Major
  Medical Benefit with a Physician 's written request.
    Eligible Female Age 40-49.....    ...                             1 every 2 years
    Eligible Female Age 50 and over....                               .... 1 every year
  Prostate Specific Antigen (PSA) Test
    Eligible Male Age 50 and Over                                          1 every year
  Colonoscopy                                    Covered under Major Medical Benefit
  Chest X-ray
    Eligible Male/Female Age 35 and under                             1 every 5 years
    Eligible Male/Female Age 36-44                                    1 every 2 years
    Eligible Male/Female Age 45 and over ..                           .... 1 every year


  Benefit Limitations
  Maximum Benefit (Calendar Year)                                      $200 per person
  (for services other than annual routine mammographic screening)

  Maximum Benefit (Calendar Year) for Annual Routine
  Mammographic Screening                          100% of Usual, Customary and
  (after office visit co-pay)                              Reasonable Charges

  Child Wellness Benefit
  This benefit is limited to Eligible Dependents of Eligible Employees. After the
  office visit copay, the Plan will pay 100% of the Covered Charge for services
  provided or supervised by a Physician for routine well baby care, pediatric
  preventative services, developmental assessment, appropriate immunizations and
  lab tests. Provided that immunization is provided in conjunction with an office visit
  covered under this Child Wellness Benefit, the Plan will also provide full coverage




                                        50
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 112 of 211




  for the following immunizations required to place an Eligible Dependent child in a
  child care facility, school or similar program: (1) Hepatitis B, (2) Diphtheria,
  Tetanus, Pertussis, (3) Haemophilus influenzae type b, (4) Inactivated Poliovirus,
  (5) Measles, Mumps, Rubella, (6) Varicella (chickenpox), and (7) Pneumococcal.
  For children ages 7 and older, the Plan will cover the Covered Charges for required
  immunizations, but not the office visit to get the immunization.

  The Plan will also pay 100% of the Covered Charge for the meningococcal disease
  vaccine (meningitis) for college-age Dependents if such vaccination is required for
  the Eligible Dependent's admission to an accredited junior college, college,
  university, vocational or trade school approved by the Department of Education of
  New York State.

  Maximum Well Child Benefit
  Eligible Dependent children age from birth to 1 year.              6 visits     per year
  Eligible Dependent children ages 1 to 2 years                       3 visits    per year
  Eligible Dependent children ages 3 to 1 8 years                    .. 1 visit   per year
  Eligible Dependent children over age 1 8                            0 visits    per year




                                        51
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 113 of 211




                   Section Five - Prescription Drug Benefit

With the Prescription Drug Benefit, eligible Employees and retirees will receive two
prescription drug cards. A card should be presented at a participating pharmacy with
each prescription drug purchase. The cards will permit eligible Employees and Retirees
and their dependents to purchase prescription drugs at a discounted price. You will only
pay the required Co-Payment when you make a purchase with the card. The Fund will
pay the remaining cost.

A.   Retail
     This Benefit includes both retail pharmacies and a mail order service.            A
     prescription filled at a retail pharmacy can provide medication for no more than 34
     days per Co-Payment. A prescription filled through the mail order service can
     provide your medication for 90 days per Co-Payment.


B.   First Dollar Coverage
     You do not have to satisfy the annual Deductible in order to have a prescription
     covered by the Fund. As long as you are eligible, the prescription drug that you are
     purchasing is covered by the Fund and you are making your purchase at a
     participating pharmacy, then your purchase will be covered.

C.   Co-Pavments
     There will be three levels of Co-Payments. What you pay will depend upon the type
     of prescription drug you are purchasing and how it is being purchased (retail or
     home delivery). The Co-Payment levels are:

         Formulary Level -                   Retail                 Home Delivery
              Drug Type              (up to 34-day supply)       (up to 90-day supply)
     Level 1 -                     Greater of $5 or
                                                                           $12
     Generic                       25% of cost of drug
     Level 2 -                     Greater of $25 or           Greater of $60 or
     Preferred Brand Name          25% of cost of drug            1 5% of cost of drug
     Level 3 -                     Greater of $40 or           Greater of $100 or
     Non-Preferred Brand Name      25% of cost of drug             1 5% of cost of drug


D.   Formulary Choice Guide
     Some brand name drugs are very expensive and are no more effective than other
     medications that have a lower price. Generic drugs are often available that are
     chemically equal to a brand name drug. In other situations, two brand name drugs
     are available that treat the same condition.     One may be significantly more
     expensive than the other. The Prescription Drug Benefit will not tell you which
     medication you should purchase. That is left to you and your Physician. The
     Benefit will hopefiilly encourage you to make the most cost effective purchase that
     is consistent with your medical needs.




                                           52
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 114 of 211




       You will receive a listing of the Preferred brand name drugs called a Formulary
       Choice Guide. You will find that most drugs require the Level 2 Co-Payment. If a
       brand name drug is not part of the formulary it will be considered a non-preferred
       brand name drug and will require a Level 3 Co-Payment.

       If you have any questions regarding the Prescription Drug Benefit or have any
       problems with a purchase at a participating pharmacy, please contact SAV-RX toll-
       free at (800) 228-3108.


E.     Covered Services
       In order for a prescription medication to be covered under the program, the
       medication must:

       1.    Be purchased at a participating pharmacy,

       2. Be prescribed by a Physician practicing within the scope of his or her license,

       3. Not be more than a 34 day supply for a retail pharmacy or more than a 90 day
          supply for home delivery, and

       4. Be a drug or device approved by the Food and Drug Administration (FDA), a
             legend medication.

       Additional covered medications include:

        1.   Insulin, and


       2.    Self-administered injectables.


F.     Medications Requiring Prior Authorization
       The following medications are covered, pending prior authorization, if Medically
       Necessary:


        1.   Retin-A for acne treatment,

        2.   Dexedrine, desoxyn and adderall for ADD and narcolepsy,

        3. Viagra, Cialas, Levitra and other medications for treating erectile dysfunction -
             8 pills per month, and

        4.   Oral contraceptives.

G.     Medications Not Covered

        1 . Contraceptives (oral contraceptives may be covered if Medically Necessary, as
            stated in Subsection F.),




                                               53
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 115 of 211




     2.   Infertility drugs,

     3. Appetite suppressants,

     4. General and fluoride vitamins,

     5.   Smoking cessation products,

     6. Immunizations (except where stated under Section Four Subsection W.),

     7.   Diabetic supplies,

     8. Prenatal and single entity vitamins,

     9.   Medications for cosmetic puiposes,

     10. Durable or disposable medical supplies,

     1 1 . Medications used for experimental       indications   and/or dosage   regimens
           determined to be experimental,

     12. Over-the-counter (OTC) medications that do not require a Physician's
         authorization by state or federal law and any prescription medicine that is
         available as an OTC medication,

     13. Prescription refills dispensed after one year from original date of dispensing,
          and

     14. Dietary supplements (dietary supplements for infants may be covered under the
          Plan)

H.   Payments for Which You are Responsible

     1 . The cost of all medications not covered under this Prescription Drug Benefit,

     2. The appropriate Co-Payment amount as described in Subsection C.,

     3. The cost of any quantity of drugs dispensed in excess of the allowed days
          supply,

     4. The full cost of medications purchased out-of-network, and

     5. The difference between the brand and generic cost, if you choose to receive a
        brand name drug not requested by your Physician when a generic one is
          available.




                                           54
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 116 of 211




                             Section Six - Vision Benefit

Plan payments will be made, up to the maximum amounts shown in the Schedule of
Benefits, for each person once during any two calendar-year period, for the expenses
incurred for the services rendered or supplies furnished, by an Optician, Optometrist or
Ophthalmologist.

Definitions
The following definitions apply to the Vision Benefit:

"Covered Charges" are:


    1.   Vision Screening (eye examination),

   2.    Visual Analysis,

   3.    Lenses when provided by an optometrist, Physician, or optician,

   4.    Frames when provided by an optometrist, Physician, or optician,

   5.    Contact Lenses when provided by an optometrist, Physician, or optician.

"Vision Screening" (eye examination) means a survey of the principal visual functions
in order to determine the condition of the vision. If the Vision Screening indicates a need
for further work, a Visual Analysis may be necessary.

"Visual Analysis" means and includes, but is not limited to, the following:

    1.   Case history,


    2.   Examination for pathology or anomalies,

    3.   Refraction,

    4.   Visual field charting, and

    5.   Prescription for proper lenses.

Covered Charges


Normal Vision Care
If any Covered Person desires to know the condition of their eyes and whether or not
further vision care is required, Benefits will be provided for the cost of normal vision aids
and services in connection with:

    1.   Vision Screening,



                                               55
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 117 of 211




   2.    Vision Analysis,

   3.    Lenses, including contact lenses, and

   4.    Frames.


Sub-Normal Vision Care
When the visual acuity of a Covered Person is not correctable to 20/40 in the better eye
by use of conventional lenses, the Plan will pay the expenses actually incurred for such
contact lenses, telescopic lenses or other subnormal vision aids, as well as professional
services required to fit, administer or otherwise prepare such sub-normal vision aids to
improve such person's visual acuity in the better eye up to 20/40.

Benefit Limitations

Normal Vision Care                                            $100 every two calendar years
Sub-Normal Vision Care                                        $300 every two calendar years

Benefit payment under the Vision Care Plan for any Expense Incurred for the following
will not be a Covered Expense:

    1 . Any medical or surgical treatment or supplies furnished for treatment of any eye
        injury or eye disease,

   2.    Sunglasses, plain or prescription, or safety lenses or goggles,

    3 . Vision training or aniseikonia, and

    4.   Services performed or supplies furnished by other than a licensed Optician,
         Optometrist or Ophthalmologist.


Extended Benefits
There is no coverage after termination of eligibility except for charges for optical devices
and the fitting thereof which were ordered while the Covered Person was eligible under
the Plan, but are finally installed or delivered to such Covered Person within 30 days after
the eligibility termination date.




                                              56
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 118 of 211




                            Section Seven - Dental Benefit

Dental Benefits are provided by the Plan through a contract with Delta Dental. You are
not required to use a Delta Dental Provider. However, choosing a Dentist that is within
the Delta Dental PPO network 0 saves money for both you and the Plan because Delta
Dental Providers have agreed to a fixed fee schedule. By choosing a Dentist who
participates in DeltaPreferred Network your savings may be greater than it would be if
the dentist only participates in the DeltaPremier Network. To find a Dentist within either
Delta Dental network, you may call the Delta Dental Customer Service Line toll-free at
(800) 932-0783 or visit their website at www.MidAtlanticDeltaDental.com.

Covered Dental Expenses incurred by active Employees and their Eligible Dependents
will be paid according to the Schedule of Benefits.

Definitions
The following definitions apply to the Dental Expense Benefit:

"Calendar Year" means January 1 through December 3 1 of each year.

"Dental Expense" means the part of a charge for dental services which meets all of the
following conditions:

    1 . Is covered under the Dental Expense Benefit, and

    2. Does not exceed the Prevailing Fee for the service, and

    3. Is incurred while the patient is eligible for the Dental Expense Benefit.

"Dental Hygienist" means a duly licensed dental hygienist who works under the
supervision of a Dentist.

"Dentist" means a duly licensed dentist or Physician who is operating within the scope
of a dentist's or Physician's license.

"Prevailing Fee" means a charge for Dental Expense which does not exceed the 90th
percentile of the Plan's prevailing health care data.

Covered Charges
Covered Dental Expenses include the charges of a Dentist which the patient is required to
pay. However, Benefit payment will not be more than the amount shown in the Schedule
of Benefits. When you visit a Delta Dental Provider, the Covered Person is responsible
for the difference between the Delta Dental Maximum Plan Allowance (the contracted
maximum amount payable for each service) and the Maximum Allowance listed in the
Schedule of Benefits. When you visit a Non-Participating Provider the Covered Person is
responsible for the difference between the amount billed and the Maximum Allowance
listed in the Schedule of Allowances. Please refer to the examples on page 113 for
further explanation.



                                              57
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 119 of 211




Diagnostic and Preventive Services
Covered Dental Expenses for Diagnostic and Preventive Services provided by a Delta
Dental PPO Provider will be covered at 100% of the Delta Dental Maximum Plan
Allowance. Covered Dental Expenses for Diagnostic and Preventive Services provided
by a non-participating Dentist will be covered at 80% of the Prevailing Fee. Choosing a
Delta Dental Provider will offer a smaller co-payment for the patient.

Non-Diagnostic and Preventive Services
Covered Dental Expenses for Services other than Diagnostic and Preventive Services will
be paid according to the Maximum Allowance shown in the Schedule of Benefits.
Remember, choosing a Delta Dental Provider will offer a smaller co-payment for the
patient.

If two or more dental services are rendered, payment will be made for each dental service
unless the Schedule of Benefits specifies a maximum amount for a particular combination
of dental services.

Extended Benefits
There is no Dental coverage after the termination of eligibility. However, Benefits will
be payable for charges for prosthetic devices (including bridges and crowns), and the
fitting thereof, which were ordered while the Covered Person was eligible under the Plan,
but are installed or delivered to such Covered Person within 30 days after the eligibility
termination date.


Benefit Limitations
Benefit payment will not be made for any expenses incurred for the following:

    1.     Charges for any dental procedures included as a covered medical expense,

    2.     Charges for treatment by other than a Dentist, excluding cleaning or scaling of
           teeth which may be performed by a Dental Hygienist,

    3.     Charges for any replacement of an existing partial or full removable denture or
           fixed bridgework, or the addition of teeth to an existing partial removable denture
           or to bridgework to replace extracted natural teeth, unless satisfactory evidence is
           presented that:

              a.   The replacement or addition of teeth is required to replace one or more
                   natural teeth extracted while eligible under the Plan, or

              b. The existing denture or bridgework was installed at least 48 months prior
                 to its replacement, or

              c.   The placing of an initial denture necessitates the replacing of an existing
                   opposing denture.




                                                58
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 120 of 211




 4. Charges for services and supplies that are partially or wholly cosmetic in nature
    including charges for personalization or characterization of dentures,

 5. Charges for the replacement of a lost or stolen prosthetic device,

 6.   Charges for any services or supplies which are for orthodontic treatment
      (including correction of malocclusion), except as provided for in the Schedule of
      Benefits.




                                          59
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 121 of 211




                       Section Eight - Hearing Aid Benefit

The Plan provides a Hearing Aid Benefit for eligible active Employees and their Eligible
Dependents, who are certified by a Physician or hearing specialist as being required to
use a hearing aid to maintain normal hearing. Plan payment will be made according to
the Schedule of Benefits, up to the Usual, Customary and Reasonable Charge for the
purchase price of the hearing unit, plus all repairs.

Benefit Limitations
Maximum Benefit Allowed (per 60 consecutive months)                               $300/unit

Extended Benefits
There is no coverage after termination of eligibility except for charges for hearing units,
and the fitting thereof, which were ordered while the Covered Person was eligible under
the Plan, but are finally installed or delivered to such Covered Person within 30 days after
the eligibility termination date.




                                             60
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 122 of 211




               Section Nine - Employee Life Insurance Benefit
                   Underwritten by Amalgamated Life Insurance Co.
                          Active Eligible Employees Only

In the event of the death of an active eligible Employee, Life Insurance, determined from
the Schedule of Benefits, will be paid to your Beneficiary.

Beneficiary
On or before the date you become eligible to participate in the Plan, the Fund Office will
furnish you with an Appointment of Beneficiary Statement. You are to complete this
Statement, including the name of the person you want listed as your Beneficiary. After
completing the Statement, you are to sign, date and return the Statement to the Fund
Office.

You may name anyone you wish as your Beneficiary and you may change your
Beneficiary designation at anytime by completing a new Appointment of Beneficiary
Statement. If the Beneficiary you name is not living when your Life Insurance becomes
payable, payment will be made according to the terms of the group insurance policy.

Total and Permanent Disability Feature
If, while an eligible Participant in the Plan and before your 60th birthday, you become
totally and permanently disabled by bodily injury or Illness, which completely prevents
you from engaging in any occupation or employment for wage or profit, and you show
evidence of an approved Social Security Disability Award, your Life Insurance coverage
will be continued until you attain age 65.



              IT IS YOUR PERSONAL RESPONSIBILITY TO SUBMIT
              EVIDENCE OF YOUR TOTAL DISABILITY TO THE
              FUND OFFICE ANNUALLY.


Conversion Privilege Feature
When your group Life Insurance terminates because your eligibility under the Insurance
Fund is terminated, you may convert it to an individual policy of Life Insurance without
medical examination provided you apply in writing for conversion within 3 1 days from
the date your eligibility under the Insurance Fund is terminated. Contact the Fund Office
for the necessary forms.




                                           61
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 123 of 211




        Section Ten - Accidental Death and Dismemberment Benefits
                                Active Eligible Employees Only

Accidental Death and Dismemberment Benefit
When bodily injury to an active Employee caused solely by an Accident shall result in
any of the following losses within 90 days after the date of the Accident, the Plan will
pay the Benefit stated in the Schedule of Benefits and in the table below:

       Loss                                                                        Amount

       Life                                                                         $9,000

       Both Hands or Both Feet.                                                     $9,000

       Entire Sight of Both Eyes                                                    $9,000

       One Hand and One Foot                                                        $9,000

       One Hand or One Foot and Entire Sight of One Eye                             $9,000

       One Hand or One Foot                                                         $4,500

       Entire Sight of One Eye                                                      $4,500

Definition
The following definition applies to the Accidental Death and Dismemberment Benefit:

"Loss" with reference to the hand or foot means complete severance through or above
wrist or ankle joint, and with reference to the eye means the irrevocable loss of the entire
sight thereof In the event of multiple losses, Benefits will be paid for the greatest loss
sustained as a result of any one Accident.

Benefit Limitations
Benefits will NOT be paid for any loss caused directly or indirectly, wholly or partially,
by:

1.     War or any act of war, whether declared or undeclared,

2.     Service in the Armed forces or units auxiliary thereto,

3.     Being intoxicated or under the influence of any narcotic unless administered on the
       advice of a physician,

4.     Intentionally self inflicted injury,

5.     Suicide or attempted suicide,




                                               62
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 124 of 211




6.    Injury sustained while engaged in or taking part in aeronautics and/or aviation of any
      description or resulting from being in an aircraft, other than as a fare-paying
      passenger on a scheduled or charter flight operated by a scheduled airline,

7.    Commission of or participation in a felony, a riot or an insurrection.




                                               63
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 125 of 211




             Section Eleven - Dependent Survivor Income Benefit
         Surviving Spouse or Dependent Children of Active Eligible Employee Only

The Plan provides this Benefit coverage to a surviving spouse of an eligible active
Employee in the event of his or her death from any cause.

A monthly Benefit, as stated in the Schedule of Benefits, will be paid to the lawful
surviving spouse, or equally to the guardians of any surviving dependent children if there
is no surviving spouse. The part of any Benefits payable for a dependent child who is no
longer under guardianship may be paid to the child.

Benefits will commence on the first day of the month following the death of the eligible
Employee and continues to be paid on the first day of each month until the earlier of:

    1.   A total of 60 monthly payments have been made, or

   2.    The Surviving spouse's remarriage, or

   3.    The Surviving spouse's death, or

   4.    The Surviving spouse's attainment of age 60.

The monthly income Benefit will continue for the unpaid balance of 60 payments in the
occurrence of 3. or 4. if there is an eligible surviving dependent child.

Subject to the conditions outlined above, the Survivor Income Benefit will be paid to:

    1.   Your lawful spouse under age 60, however,

             a.   If you become married after attaining eligibility, your spouse will be
                  considered a dependent for purposes of this Benefit only after you have
                  been married for one year, or

             b.   If you are separated from your spouse for one year or more, or if you are
                  legally separated by judicial order of legal separation from your spouse,
                  then your spouse will not be considered an Eligible Dependent for
                  purposes of this Benefit.

    2.   Your Eligible Dependent children, as defined in Section Nineteen, Subsection J.

This coverage terminates at the date the active Employee's eligibility terminates. There
is no extension of coverage after termination of eligibility.




                                              64
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 126 of 211




             Section Twelve - Employee Disability Income Benefits
                             Active Eligible Employees Only

If you become disabled as a result of an injuiy or Illness which prevents you from
working at your regular occupation and which requires regular care and treatment by a
Physician, Disability Income Benefits are payable at the Weekly Rate shown in the
Schedule of Benefits.

No Benefits will be made for any period of disability in which you are not under
treatment of a Physician.

Basic Disability Benefits
Basic Disability Benefits are temporary cash Benefits payable to an eligible active
Employee who is disabled by an off-the-job injury or Illness.


You are eligible to receive Basic Disability Benefits if at the date your disability begins,
you are an active Employee for Benefit coverage and you furnish proof that you are
receiving:


    1.   A weekly Benefit under New York State Disability Benefits, or

    2.   A weekly Benefit from an automobile accident covered by No-Fault Insurance, or

    3. A partial Workers' Compensation weekly Benefit for a disability arising from
       work in Covered Employment (subject to a maximum Benefit not to exceed the
       current New York State Disability maximum weekly amount).

Payment of Basic Disability Benefits begins with the eighth day of disability. The first
seven days of disability are a waiting period for which no Benefits are paid. Basic
Disability Benefits are paid at the Weekly Rate shown in the Schedule of Benefits.

For eligible active Employees who are receiving New York State Unemployment
Insurance Benefits, and registered with Iron Workers Local 12 as being ready, willing,
able and available for work in Covered Employment, Basic Disability Benefits are
payable from the first day of disability that disqualifies them from receiving
Unemployment Insurance Benefits.

If you receive Basic Disability Benefits for a maximum of 26 weeks of disability during
any period of 52 consecutive weeks, you will not be entitled to further Basic Disability
Benefits until you have been re-employed in Covered Employment for four consecutive
weeks.    The maximum Basic Disability Benefit is payable only once in any 52
consecutive week period.


Basic Disability Benefits are paid in addition to any weekly Benefits you may be entitled
to under New York State Disability Benefits, No-Fault Insurance, or Workers'
Compensation (partial benefit).



                                             65
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 127 of 211




If you are totally and continuously disabled at your eligibility termination date, Basic
Disability Benefits are payable for the specific injury or Illness that caused your disability
prior to your eligibility termination date. Basic Disability Benefits are payable up to 90
days from your eligibility termination date.

Supplemental Disability Benefits
Supplemental Disability Benefits are temporary cash Benefits payable to an eligible
active Employee who is disabled by an off-the-job injury, or an on-the-job (in Covered
Employment) injury.

You are eligible to receive Supplemental Disability Benefits, if, at the date your disability
begins, you are an active Employee eligible for Benefit coverage and you furnish proof
that you are receiving:

    1 . A weekly benefit under the New York State Disability Benefits, or

    2.   A weekly benefit from an automobile accident covered by No-Fault Insurance, or

    3. A Workers' Compensation benefit for a disability arising from work in Covered
         Employment.


Payment of Supplemental Disability Benefits begins with the first day of disability.
Supplemental Disability Benefits are paid at the Weekly Rate shown in the Schedule of
Benefits.

If you receive Supplemental Disability Benefit for a maximum of three weeks of
disability during a period of 52 consecutive weeks, you will not be entitled to further
Supplemental Disability until you have been re-employed in Covered Employment for
four consecutive weeks. The maximum Supplemental Disability Benefit is payable only
once in any 52 consecutive week period.

Supplemental Disability Benefits are paid in addition to any weekly benefits you may be
entitled to under Insurance Fund Disability Benefits, New York State Disability Benefits,
No-Fault Insurance, or Workers' Compensation.

Disability Income Claim Filing Instructions
If you become disabled you should file the proper claim form.

Claim forms are available at the Fund Office.       Before mailing your claim be sure that
you:



    1.   Complete in full and sign the Employee's Statement, and

    2.   Furnish proof that you are receiving New York State Disability Benefit, or No-
         Fault Insurance Benefits, or a Workers' Compensation Benefit.




                                              66
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 128 of 211




Payments may be delayed if you do not completely answer all questions on the claim
form, and if you do not provide proper proof of disability.

Is there a time limitforfiling a claim?
Yes. You must file your claim, using the proper form with proof of disability within 20
days from the date you become disabled. Claims filed more than 20 days from the date
of disability are not necessarily rejected but will not be paid for any disability period
more than two weeks before the claim is filed unless you can show that it was not
reasonably possible to file earlier, and that the claim was filed as soon as possible and
approved by New York State Disability Benefits, No-Fault Insurance or Workers'
Compensation.

Can you collect Unemployment Insurance and Disability Income Benefits for the same
period oftime?
No. You cannot receive Unemployment Insurance Benefits and Disability Benefits for
the same period of time.

Can you collect No-Fault Insurance Benefits and Disability Income Benefitsfor the same
period oftime?
Yes. Disability Income Benefits are in excess to the amount you are eligible to receive
under No-Fault Insurance.

Can you receive Retirement Benefits and Disability Income Benefits for the same period
oftime?
No. If you are entitled to a Retirement Benefit from Iron Workers Local 12 Pension
Fund, the fact that you are retired and no longer an active Employee makes you ineligible
for Disability Income Benefits.




                                           67
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 129 of 211




           Section Thirteen — Benefit Exclusions and Limitations

The Plan provides Benefits only for those Medically Necessary covered services and
charges expressly described in the Plan. Any omission of service or charge shall be
presumed to be an exclusion even though not expressly stated as such.



          IF YOU ARE UNSURE WHETHER A MEDICAL SERVICE
           OR PROCEDURE IS EXCLUDED, PLEASE CONTACT THE
           FUND OFFICE FOR CLARIFICATION.                   FAILURE TO DO
           SO COULD RESULT IN YOU BEING RESPONSIBLE FOR
           ANY NON-COVERED OR EXCLUDED CHARGES YOU
           INCUR.




Benefits WILL NOT be paid for or shall be limited as follows:


   1.   Loss caused by accidental bodily injury or Illness which arises out of or occurs in
        the course of any occupation or employment for wage or profit, or any accidental
        bodily injury or Illness for which the Covered Employee is entitled to any benefits
        under any Workers* Compensation or Occupational Disease Law. The Fund
        retains the option to withhold Benefits for any injury which may be questionable
        or compensable under a Workers' Compensation or Occupational Disease Law,
        until such time as the Covered Employee shows that such Employee has made
        reasonable efforts to exhaust a claim for benefits under a Workers' Compensation
        or Occupational Disease Law.

   2. Hospital, medical or surgical treatment provided because of loss suffered in war
      or while in Military Service.

   3.   Expenses Incurred for room and board, education and training in an institution
        which is primarily a school or other institution of training, a place of rest, a place
        for the aged, a nursing home, a convalescent home or any institution of like
        character or for convalescent or custodial services.


   4.   Routine foot care procedures except for as provided under the Major Medical
        Benefit on page 46.

   5.   Services or procedures which are not customary and generally accepted by the
        medical profession and services or procedures which are experimental or for the
        purpose of research.


   6.   Services or supplies related to sex transformations or sexual dysfunction,
        unrelated to organic disease.




                                             68
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 130 of 211




 7. Visual analysis, eye examination or the correction of vision, eyeglasses, therapy
    or training for muscular imbalance of the eye, or fitting of glasses or orthotics,
    except as stipulated under the Vision Benefit in the Plan.

 8. Services provided by an audiologist when not performed in connection with an
    Illness, hearing aids and other devices to improve hearing and their related
    fittings.

 9. Expenses related to treatment or services for Accident or Illness rendered after
    losing eligibility for Benefits, except as stated under specific provisions.

 1 0. Physical therapy for an Accident, unless performed by a licensed physiotherapist
      according to a complete plan of treatment provided to Blue Shield of Northeastern
      New York by the referring Physician.

 1 1 . Loss suffered for which a contributing cause was the Covered Person's
       commission of or attempt to commit a felony or the Covered Person's engaging in
       an illegal occupation because the loss would not meet the Plan's definition of
       Accident, as listed on page 104 of this booklet.

 12. Any Expense Incurred for obesity such as weight reduction programs, including
     drugs, surgical procedures, gastric bypass procedures, lipotomy, or any other such
     procedure, even if they are Physician supervised. Complications from any
     excluded expenses are also excluded.

 13. Treatment or services in connection with an elective abortion.

 14. Tooth extractions or other dental work or surgery that involves any tooth or tooth
     structure, alvaeolar process, abscess, periodontal disease or disease of the gingival
     tissue except as otherwise provided under the Dental Expense Benefit, or when
     treatment is provided within 120 days following an accidental injury to the jaw,
     sound natural teeth, mouth or face.

 15. Alternative Treatments as defined by the Office of Alternative Medicine of the
     National Institutes of Health. Examples of some treatments not covered are
     acupuncture, aromatherapy, hypnotism, massage therapy and rolfing.

 16. Charges for personal care items that are primarily for personal comfort or
     convenience, including, but not limited to, diapers, bathtub grabbers, handrails,
     lift chairs, over-bed tables, incontinence pads, ramps, snug seats, recreational
     items, home improvements and home appliances, spas, wigs and braces for sports.

 1 7. Charges for motor driven wheelchairs or scooters, implantable spinal column
      stimulator, ThAIRapy vests or non-standard equipment of any type.         Any
      equipment that does not meet the covered Durable Medical Equipment criteria on




                                          69
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 131 of 211




    page 41    is NOT a covered Benefit.         Any nondurable supplies related to
    equipment that is not covered will also not be a covered Benefit.


 18. Services for cosmetic and reconstructive surgery or treatment except: (a) to repair
     damage caused by or a result of an Accident that occurred while the Covered
     Person was eligible for Benefits, (b) as a result of a surgical procedure for which
     Benefits were paid under the Plan, (c) to repair a Medically Necessary congenital
     defect, (d) a disfiguring disease, or (e) for reconstruction of the non-diseased
     breast to produce a symmetrical appearance, or for coverage for prostheses and
     physical complications of all states of mastectomy (including lymphedemas) in a
     manner determined in consultation with the attending Physician and the patient.
     For this purpose cosmetic surgery or treatment includes any procedure that is
     directed at improving the patient's appearance and which does not meaningfully
     promote the proper function of the body or treatment of an Illness.

 1 9. Fertility treatments, artificial insemination, in vitro and vivo fertilization, gamete
      intrafallopian transfer (GIFT) procedures, zygote intrafallopian transfer (ZIFT)
      procedures, laparoscopy for ovum retrieval, penile prosthesis and any related
      prescription medication treatment.

 20. Genetic or chromosomal testing, counseling or therapy.

 21. Treatment of hair loss including wigs, toupees, hairpieces, hair implants or
     transplants and drugs to treat hair loss.

 22. Expenses Incurred for contraceptives and related supplies which are not deemed
     to be Medically Necessary.

 23. Enteral feedings and other nutritional and electrolyte supplements, including
     infant formula, donor breast milk, nutritional supplements, dietary supplements,
     electrolyte supplements, diets for weight control or treatment of obesity
     (including liquid diets or food), food of any kind (diabetic, low fat, cholesterol),
     oral vitamins, and oral minerals except when sole source of nutrition or except
     when a certain nutritional formula treats a specific inborn error of metabolism.

 24. Expense Incurred for recreational or leisure therapy (i.e. membership dues, costs,
     or any other expenses directly or indirectly related to a Physician's
    recommendation of activity or participation in a recreational or leisure activity).
    This also includes health and fitness clubs and physical conditioning programs
    such as athletic training, bodybuilding, exercise fitness, flexibility, and diversion
    or general motivation.

 25. Growth hormone medications and similar biopharmaceuticals.

 26. Services and supplies for which the individual is not legally required to pay or for
     which no charge would be made if this coverage did not exist.




                                           70
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 132 of 211




 27. Treatment pertaining to the periodontium, except as covered under the Dental
    Expense Benefit.


 28. Any dental treatment, except as covered under the Dental Expense Benefit.

 29. Any treatment, services or supplies not considered Medically Necessary or that is
     not ordered, recommended or approved by a Physician practicing within the scope
     of his or her license.

 30. Any Expense Incurred that results from accidental bodily injury caused by war or
     act of war, declared or undeclared, or act of terrorism or by participation in a riot
     or intentional self-inflicted act, unless such self-inflicted injury results from a
     medical condition.

 3 1 . Expenses Incurred for routine physicals and checkup exams for adults which are
       not specifically provided for by the Plan.

 32. For any service that is payable by Medicare or would be payable if the Covered
     Person were properly enrolled for both the Part A and Part B programs.


 33. Expenses Incurred for services not specifically listed as covered medical services
     under the Plan.

 34. Expenses Incurred that exceed the Usual, Customary and Reasonable Charges as
     determined by the Fund Office.

 35. Expenses Incurred for radial keratomy or any other surgical procedure to correct
     myopia (nearsightedness) or hyperpia (far sidedness).

 36. Charges for confinement or services in a Hospital or institution owned or operated
     by the federal government, except for Usual, Customary and Reasonable Charges
     to the Plan for services and supplies provided by a Veteran's Administration
     facility that are unrelated to Military Service.

 37. Charges for confinement or service in a Hospital or institution owned or operated
     by a state or municipal government unless a charge is made with an unconditional
     requirement to pay being made to an Employee.

 38. For well child services for a dependent child over the age of eighteen, such as
     preventative shots and medication, routine physicals and check-up visits unless
     specifically provided for by the Plan.

 39. Charges for which some other third party is responsible unless and until the Plan's
     proper subrogation documents are signed.




                                          71
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 133 of 211




 40. Charges for the donor, and organ procurement for organ and tissue transplants
     (unless the transplant is performed at a Center of Excellence), and patient and
     family transportation costs.

 41. Charges for telephone consultations or for completion of claim forms or other
    medical reports.

 42. Charges billed for services provided by an immediate family member of an
     Employee or Eligible Dependent.

 43. Expenses Incurred for Custodial Care as defined on page 105 of this booklet.

 44. Benefits that are payable or services provided by: any group insurance plan
     (whether insured or non-insured), any employer sponsored Blue Cross, Blue
     Shield or other prepayment coverage, any governmental plan or any mandatory
     automobile "no-fault" motor vehicle plan (See Coordination of Benefits
     beginning on page 85 of this booklet.

 45. Expenses Incurred for non-health related items such as use of a telephone and
     television while an In-Patient at a Hospital.

 46. For expenses or treatment in connection with orthomolecular therapy.

 47. Expenses Incurred for treatment of an Injury that results from a Covered Person
     consciously placing his or herself at risk by participation in a hazardous
     recreational activity such as parachuting, skydiving, hang gliding, drag racing,
     motorcycle racing, automobile racing, operation of an all terrain vehicle, scuba
     diving, bungee jumping, mountain climbing, rock climbing, etc.

 48. Charges made by a Hospital for non-emergency elective admission on a Friday,
     Saturday or Sunday except if surgery is scheduled for Monday, charges made for
     admission on the preceding Sunday will be covered.

 49. Expenses Incurred for treatment of an injury to a Covered Person resulting from
     or related to any Accident if the Covered Person is lawfully determined by either
     the police or qualified medical personnel to be legally intoxicated at the time of
     the Accident.

     For the purpose of this exclusion, legal intoxication is deemed to mean a level of
     blood alcohol content equaling or exceeding the level indicating legal intoxication
     established by the state in which the Accident occurs.

     This exclusion will also apply to Accidents in which the Covered Person is
     determined by qualified medical personnel to be under the influence of narcotics,
     hallucinogens or other illegal drugs which results in an impairment of the Covered
     Person's ability equivalent to the impairment attributable to legal intoxication.




                                         72
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 134 of 211




    The application of this exclusion will not be affected by the "No Fault"
    automobile insurance law of any state. In the event that a Covered Person who is
    denied Benefits due to this exclusion is subsequently exonerated due to legal
    process, Benefits will then be payable, upon furnishing of acceptable proof of
    legal exoneration.

 50. Expenses Incurred (including all Physician and Hospital charges) for voluntary
     sterilization.

 51. Expenses Incurred from a Hospital for confinement (per each 24 hour period)
     prior to surgery during which the Covered Person is simply waiting for the
     Physician or the operating room to be available.

 52. Expenses Incurred from a Hospital solely for admissions for diagnosis, physical
     therapy or Physician's services.

 53. Expenses Incurred for any nutritional or dietary counseling.




                                         73
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 135 of 211




  Section Fourteen - Claims and Appeal of Denied Claims Procedures

Receiving a claim form or submitting a claim is no guarantee that you are eligible for
Benefits or that you will receive Benefit payment.

The Board of Trustees has exclusive authority and discretion to make all determinations
concerning eligibility and the amount of any Benefits payable by this Plan.

The Trustees' determinations will be based solely on clearly defined and ascertainable
criteria contained in the Plan at the time a claim occurs. Their decision is final and
binding.


Claim Forms
The Fund's Third Party Administrator (TPA), Blue Shield of Northeastern New York,
and the Fund Office provide claim forms for you to use when submitting a claim for
payment of vision and out-of-network medical benefits. All of these claims must be filed
by using the proper claim envelope.

You can obtain claim forms by calling the TPA or the Fund Office.

All out-of-network medical claims as well as vision claims must be sent to the TPA. The
TPA's business hours are 8:00 a.m. through 7:00 p.m. Eastern Standard Time (EST),
Monday through Friday and 9:00 a.m. through 1 :00 p.m. EST, Saturday. The TPA can
be reached at the following address and telephone number:


                            Blue Shield ofNortheastern New York
                                        P.O. Box 80
                                     Buffalo, NY 14240
                                 Telephone: (888) 840-6322


A properly completed claim form, itemized bills and any other information required is
necessary to process your claim. No benefit payment will be made until the TPA
receives all required information.


Claim Filing Instructions

Vision and Out-of-Network Medical Benefits
A claim form is required for vision and out-of-network medical claims. No claim forms
are required for in-network benefits. Follow these steps to receive all the benefits to
which you are entitled:

Step 1.       Obtain a claim form from the TPA or Fund Office.
Step 2.       Complete your member portion of the claim form in full. (If all questions
              are not answered, it will be necessary to return the form, which will delay
              settlement of your claim).




                                            74
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 136 of 211




Step 3.          Enclose all related bills in the claim envelope. It is important that they
                 contain the right information. Related bills received late may be sent
                 separately.
Step 4.          Review all forms for completeness.       Make sure you sign the claim
                 envelope.
Step 5.          Mail the completed and signed claim form promptly to:

                             Blue Shield of Northeastern New York
                                          P.O. Box 80
                                      Buffalo, NY 14240


Claim Reminders


          The instructions on the claim form should be read and followed carefully.

          Claims should be filed as soon as you have incurred covered expenses and not
          more than 90 days after the date of service.

          If you sign the section of the claim form assigning and authorizing benefit
          payment directly to the Physician, be sure the Physician's tax identification
          number is included on the claim form or in a separate medical invoice.

          Be sure to sign the section of the claim form authorizing the release of
          information needed to process the claim.


Assignment of Benefits
The claim form contains an "Assignment of Benefits" whereby you (the Covered
Employee, not an Eligible Dependent) authorize the TPA or Fund Office to make
payment directly to the named Physician of the Benefits otherwise payable to you, but
not to exceed the charges made. Should you sign and authorize assignment of Benefits,
you are still financially responsible for the balance of the charges not paid by the TPA or
Fund Office.

Payment of Benefits
All Plan Benefits are payable to you, the Employee. However, at the option of the Plan
and with your consent, all or any part of them may be paid directly to the person or
institution on whose charge the claims are based.

If any person to whom Benefits are payable is a minor or, in the opinion of the Plan, is
not able to give a valid receipt for any payment due to him or her, such payment will be
made to his or her legal guardian. The Plan, at its option, may make payment to the
eligible member or institution.
Common Claim Delay Problems and Causes

Incomplete Employee and Dependent Information




                                              75
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 137 of 211




       Regarding whether you or your spouse has other insurance coverage, and if so,
       name of group, name of insurance company, address, policy number, etc.

       Regarding accidental injuries: how occurred, where, when, etc.

       Regarding dates of birth or age to determine whether you or your spouse has
       Medicare coverage.


       Regarding date of birth of Eligible Dependents.

What is Needed if You Have Other Insurance Coverage?


       Information on your claim form with name of other policyholder, name and
       address of insurance company, policy number and whether group or individual
       coverage.



       Copies of all bills (must be submitted to both plans).

       If lump sum receipts are submitted, these must be itemized.

How to File a Claim for Life Insurance Benefits
If an active, eligible Employee dies, send a certified copy of the death certificate to the
Fund Office with the Beneficiary's full name, Social Security number and correct
address.


Life Insurance Benefits will be paid only to the person's designated Beneficiary or
Beneficiaries according to the Beneficiary Statement filed with the Fund Office.

If you have no designated Beneficiary, make sure you complete a Beneficiary Statement
provided by the Fund Office. If you want to change your Beneficiary, request a Change-
of-Beneficiary Statement from the Fund Office.

Procedure for Initial Benefit Determinations, Notices of Denial of a Claim and How
to Appeal a Denial of a Claim for Benefits



         ALL PROCEDURES DESCRIBED IN THIS SECTION MUST BE
         FOLLOWED AND EXHAUSTED BEFORE A CLAIMANT MAY
         INITIATE ANY LEGAL ACTION. FAILURE TO FOLLOW
         AND EXHAUST ALL PROCEDURES MAY RESULT IN A
         NEGATIVE RULING AND MAY IMPAIR OR CAUSE THE
         LOSS OF THE RIGHT TO BRING ANY FURTHER LEGAL
         ACTION.


       a.   Time Frames




                                            76
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 138 of 211




       i.    Medical Benefits (including Vision and Dental Benefits)
             You will be notified of any adverse benefit determination within a
             reasonable period, but not later than 30 days after receipt of the claim.
             The 30-day period may be extended for up to 15 days for matters beyond
             the Plan's control if, before the end of the initial 30-day period, the Plan
             notifies you of the reasons for the extension and of the date by which the
             Plan expects to render a decision. If the extension is needed because
             you did not submit the information necessary to decide the claim, the
             notice of extension will describe the required information and give you
             at least 45 days from receipt of the notice to provide it.

       11.   Employee Disability Income Benefit
             If your claim for Employee Disability Income Benefits is denied in
             whole or in part for any reason, then within 45 days after the Plan
             receives your claim, the Plan will send you a written notice of its
             decision. This period may be extended for up to two 30-day periods due
             to matters beyond the control of the Plan.

             For any extensions, the Plan will provide advance written notice
             indicating the circumstances requiring the extension and the date by
             which the Plan expects to render a decision.    Any notice of extension
             shall specifically explain the standards on which entitlement to a benefit
             is based, the unresolved issues that prevent a decision on the claim, and
             the additional information needed to resolve those issues (if any), and
             you shall be afforded at least 45 days within which to provide specified
             information (if applicable).

      in.    Employee Life Insurance and Employee Accidental Death and
             Dismemberment Benefit
             If your claim for Employee Life Insurance or Employee Accidental
             Death and Dismemberment Benefit is denied in whole or in part for any
             reason, then within 90 days after the Carrier receives your claim, the
             Carrier will send you written notice of its decision, unless special
             circumstances require an extension, in which case the Carrier will send
             you written notice of the decision no later than 180 days after the Carrier
             receives your claim. If an extension is necessary, you will be given
             written notice of the extension circumstances requiring the extension of
             time and the date by which the Carrier expects to render the benefit
             determination.




                                         11
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 139 of 211




      b. Content of Notification of Initial Adverse Benefit Determination
         If an initial notification of adverse benefit determination is needed, the
         notification shall set forth:

             i.   The specific reasons for the adverse determination,

            ii.   Reference to the specific Plan provisions (including any internal rules,
                  guidelines, protocols, criteria, etc.) on which the determination is based,

           iii.   A description of any additional material or information necessary for
                  you to complete the claim and an explanation of why such material or
                  information is necessary,

           IV.    A description of the Plan's review procedures and the time limits
                  applicable to such procedures, including a statement of your right to
                  bring a civil action under Section 502(a) of ERISA following an adverse
                  benefit determination on review,

            v.    In the case of an adverse determination involving the claim for urgent
                  care, a description of the expedited review process applicable to such
                  claims,


           vi.    If an internal rule, guideline, protocol, or other similar criterion was
                  relied upon in making the adverse benefit determination, the notice will
                  provide either the specific rule, protocol, or other similar criterion that
                  was relied upon in making the adverse benefit determination and that a
                  copy of such rule, guideline, protocol, or other criterion will be provided
                  free of charge upon request, and

           VII.   If the adverse benefit determination is based on medical necessity or
                  experimental treatment, either an explanation of the scientific judgment
                  for the determination, applying the Plan's terms to your medical
                  circumstance, or a statement that such an explanation will be provided of
                  charge upon request.


 2.   Appeals of Adverse Benefit Determinations
      If you are not satisfied with the reason or reasons why your claim was denied,
      then you may appeal to the Board of Trustees.

      a.    Time Frames


             i.   Medical Claims
                  To appeal an adverse benefit determination of any benefit claim, you
                  must write to the Trustees within 180 days after you receive this Plan's
                  initial determination.




                                              78
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 140 of 211




             Disability Claims
             To appeal an adverse benefit determination of any benefit claim, you
             must write to the Trustees within 180 days after you receive this Plan's
             initial determination.


      iii.   Employee    Life      Insurance      and    Employee      Accidental      Death     and
             Dismemberment Benefit Claims
             To appeal an adverse benefit determination of any benefit claim, you
             must write to the Trustees within 60 days after you receive this Plan's
             initial determination.


       For appeals to the Board of Trustees, your correspondence (or your
       representative's correspondence) must include the following statement: "I
       AM WRITING IN ORDER TO APPEAL YOUR DECISION TO DENY ME
       BENEFITS.        YOUR       ADVERSE          BENEFIT       DETERMINATION                WAS
       DATED                                                    ,20       ." If this statement is
       not included, then the Trustees may not understand that you are making an
       appeal, as opposed to a general inquiry.


       If you have chosen someone to represent you in making your appeal, then
       your letter (or your representative's letter) must state that you have authorized
       him or her to represent you with respect to your appeal, and you must sign
       such statement. Otherwise, the Trustees may not be sure that you have
       actually authorized someone to represent you, and the Trustees do not want to
       communicate about your situation to someone unless they are sure he or she is
       your chosen representative.


       In an appeal from an adverse health insurance benefit expense involving
       urgent care, a health care professional with knowledge of your medical
       condition shall be permitted to act as your authorized representative.


       You shall have the opportunity to submit written documents, records and other
       information related to the claim for benefits. You shall also be provided, upon
       request and free of charge, reasonable access to, and copies of, all documents,
       records and other information relevant to your claim for benefits. The review
       will take into account all comments, documents, records and other information
       submitted by the claimant relating to the claim, without regard to whether
       such information      was      submitted     or   considered     in   the    initial   benefit
       determination.


       In addition, in regard to all appeals other than those involving Employee Life
       Insurance and Employee Accidental Death and Dismemberment Benefits: (1)
       the   review   will   not    afford   deference     to    the   initial     adverse    benefit
       determination and will be conducted by an appropriate named fiduciary of the
       Plan who is neither the individual who made the adverse benefit determination
       nor the subordinate of such individual, (2) insofar as the adverse benefit




                                             79
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 141 of 211




           determination is based on medical judgment, the Board will consult with a
           health care professional who has appropriate training and experience in the
           field of medicine involved in the medical judgment, (3) such health care
           professional shall not be the individual, if any, who was consulted in
           connection with the adverse benefit determination that is the subject of the
           appeal, nor the subordinate of such individual, and (4) medical or vocational
           experts whose advice was obtained on behalf of the Plan, without regard to
           whether the advice was relied upon in making the adverse benefit
           determination, will be identified.

           Special Rule Regarding Urgent Care Claims: For urgent care claims, you
           may request an expedited appeal, either orally or in writing, and all necessary
           information, including the Plan's benefit determination on review, shall be
           transmitted between you and the Plan by telephone, facsimile or other
           similarly expeditious method.

 3.   Determination on Appeal

      a.   Time Frames

           Medical Benefit Claims: You will be notified of the decision within a
           reasonable period of time appropriate to the medical circumstances, but not
           later than 30 days after receipt of the request for review.

           All Other Claims: The Trustees at their next regularly scheduled meeting will
           make a determination of the appeal. However, if the appeal is received less
           than 30 days before the meeting, the decision may be made at the second
           meeting following receipt of the request. If special circumstances require an
           extension of time for processing, then a decision may be made at the third
           meeting following the date the appeal is made. Before an extension of time
           commences, you will receive written notice of the extension, describing the
           special circumstances requiring the extension and the date by which the
           determination will be made.        The Plan will notify you of the benefit
           determination not later than five days after the determination is made.

      b.   Content of Adverse Benefit Determination on Review

           The Plan's written notice of the Board's decision will include the following:


            i.   The specific reasons for the adverse benefit determination,

           ii.   Reference to specific Plan provisions on which the determination is
                 based,




                                            80
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 142 of 211




      iii.   A statement that the claimant is entitled to receive, upon request and free
             of charge, reasonable access to, and copies of, all documents, records
             and other information relevant to your claim for benefits,

      IV.    A statement describing any voluntary appeal procedures offered by the
             Plan and a statement of your right to bring a civil action under Section
             502(a) of the Employee Retirement Income Security Act (ERISA),

       v.    If an internal rule, guideline, protocol or other similar criterion was
             relied upon in making the adverse benefit determination, the notice will
             provide either the specific rule, protocol, or other similar criterion relied
             upon in making the adverse benefit determination and that a copy of
             such rule, guideline, protocol or other similar criterion will be provided
             free of charge upon request, and

       VI.   If the adverse benefit determination is based on medical necessity or
             experimental treatment or similar exclusion or limit, the written notice
             shall contain an explanation of the scientific or clinical judgment for the
             determination, applying the terms of the Plan to the claimant's medical
             circumstances, or a statement that such explanation will be provided
             upon request.


    The Trustees' Decision is Final and Binding
    The Trustees' final decision with respect to their review of any appeal will be
    final and binding upon you because the Trustees have exclusive authority and
    discretion to determine all questions of eligibility and entitlement under the Plan.
    Any legal action against this Plan must be started within 90 days from the date the
    adverse benefit determination denying your appeal is deposited in the mail to your
    last known address.




                                         81
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 143 of 211




Section Fifteen - Privacy and Security of Protected Health Information

A.   This section of the Plan, effective April 14, 2003, is adopted to effect compliance
     with the Health Insurance Portability and Accountability Act of 1996 and the
     Regulations issued thereunder by the Secretary of Health & Human Services
     concerning the privacy of protected health information (together referred to herein
     as The Privacy Rule). The Privacy Rule is incorporated herein by reference.

B.   All capitalized terms have the meaning as stated in this combination Plan Document
     and Summary Plan Description or The Privacy Rule.

C.   This section establishes the required and permitted uses and disclosures of Protected
     Health Information (PHI) by the Plan Sponsor, which is the Board of Trustees. The
     Board of Trustees is the Plan Administrator under the Employee Retirement Income
     Security Act of 1974 (ERISA).

D.   PHI may be used by and disclosed to the Board of Trustees or individual Trustees
     for purposes of general administration of the Plan, as follows:

     1.    Underwriting and budgeting (but may not include the disclosure of PHI that is
           genetic information for underwriting purposes as this is prohibited by the
           Genetic Information Nondiscrimination Act (GINA)),


     2.    Claims review and processing,


     3.    Amending or modifying the Plan of Benefits (plan design,

     4.    Claims assistance,

     5.    Eligibility review,

     6.    Any and all general administration of the Plan.

E.   PHI may be disclosed to the Board of Trustees or to individual Trustees as
     authorized by an individual.


F.   The Iron Workers Local 12 Health Insurance Fund shall make reasonable efforts to
     limit disclosure and use of PHI to the Board of Trustees to the minimum necessary
     to accomplish the intended use or disclosure.

G.   The Board of Trustees:

      1.   Shall not use or further disclose PHI other than as permitted or required by
           this Plan Document or as required by law.


     2.    Shall comply with verification procedures of the group health plan.



                                           82
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 144 of 211




  3.      Shall ensure adequate separation between the group health plan and the Plan
          Sponsor as follows:


          a.   Describe those employees or classes of employees or other persons
               under the control of the plan sponsor to be given access to the PHI to be
               disclosed, provided that any employee or person who receives PHI
               relating to treatment, payment under, health care operations of, or other
               matters pertaining to the group health plan in the ordinary course of
               business must be included in such description,


          b.   Restrict the access to and use by such employees and other persons
               described in Subsection G., 3.a. of this Section to the Plan administration
               functions that the Plan Sponsor performs for the group health plan,and


          c.   Provide an effective mechanism for resolving any issues of
               noncompliance by persons described in Subsection G., 3.a. of this
               Section with the Plan Document provisions required by this paragraph.

  4.      Shall not use or disclose PHI for employment related decisions.


  5.      Ensure that any agents, including a subcontractor, to whom the Plan Sponsor
          provides PHI received from the Plan agree to the same restrictions and
          conditions that apply to the Plan Sponsor with respect to such information.

  6.      Not use or disclose the information in connection with any other benefit or
          employee benefit plan of the Plan Sponsor unless authorized by the individual
          or pursuant to a Business Associate contract.


  7.      Report to the Plan any use or disclosure of the information that is inconsistent
          with the allowed uses or disclosures of which it becomes aware.


  8.      Make PHI available to the Plan when the Plan is requested by an individual to
          gain access to PHI in accordance with the access requirements of HIPAA.

  9.      Make PHI available to the Plan when the Plan is requested by an individual
          for amendment and incoiporate any amendments to PHI in accordance with
          HIPAA.


   10.    Make available to the Plan the information required to provide an accounting
          of disclosures.

   1 1.   Make internal practices, books and records relating to the use and disclosure
          of PHI received from the group health Plan available to the Secretary of HHS
          for the purposes of determining compliance by the Plan with HIPAA, and




                                           83
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 145 of 211



       12.    Return or destroy all PHI received from the Plan that the Plan Sponsor
              maintains in any form and retain no copies of such information when no
              longer needed for the purpose for which disclosure was made. If return or
              destruction is not feasible, limit further uses and disclosures to those purposes
              that make the return or destruction infeasible.

H.     Each Trustee shall certify compliance with the Privacy Rule and the Privacy Policy
       of the Iron Workers Local 12 Health Insurance Fund.

I.     Effective April 20, 2006, the Board of Trustees shall:

         1.     Implement     administrative, physical, and technical safeguards that
                reasonably and appropriately protect the confidentiality, integrity, and
                availability of the electronic protected health information that it creates,
                receives, maintains, or transmits on behalf of the Plan,

         2.     Ensure that the adequate separation required by §164.504(f)(2)(iii) of the
                Privacy Rule is supported by reasonable and appropriate security measures,

         3.     Ensure that any agent, including a subcontractor, to whom it provides this
                information agrees to implement reasonable and appropriate security
                measures to protect the information,

         4.     Report to the Plan any security incident of which it becomes aware, and


         5.     If unsecured PHI is acquired, used or disclosed in a manner that is not
                permitted under the Privacy Rules and in a manner that poses a significant
                risk of financial, reputational, or other harm to the individuals whose PHI
                was acquired, used disclosed (referred to as a "Breach"), the Fund is
                required to provide appropriate Notice as defined by law without
                unreasonable delay and in no case later than 60 days after the discovery of
                the Breach by the Fund or the receipt of information of the Breach.




                                                84
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 146 of 211




                  Section Sixteen - Administrative Information

The following topics are discussed under this Section on Administrative Information:




A.     Coordination of Benefits                   K.   Plan Interpretations and
B.     Determination of Benefits                       Determinations
C.     Employer Rights to Contributions           L.   Important Notice
D.     Encumbrance of Benefits                    M.   Required Disclosures
E.     Facility of Payment                        N.   Modification of Benefits and
F.     Reciprocity and Portability                     Eligibility Rules for Retired
G.     Termination of Plan                             Employees and Their Eligible
H.     Right to Release or Request                     Dependents
       Information                                O.   Medicare Required Disclosures
I.     Subrogation of Benefits                    P.   Dependent Documentation
J.     Communications                             Q.   Fraudulent Claim Warning




A.     Coordination of Benefits
       Some individuals have coverage in addition to the Benefits provided by the Plan.
       When this happens, the amount of Benefits payable under this Plan will take into
       account any coverage you or a family member has under "other plans" so the
       combined benefits under this Plan and the "other plan" will not be more than the
       total expenses involved.    Information necessary to the administration of this
       Coordination of Benefits provision will be required at the time a claim is submitted.

       If you are a person with multiple benefit coverage, when filing a claim with this
       Plan you must make full disclosure. If you fail to disclose "other plan" information,
       this may be considered a fraudulent claim which may result in you being
       disqualified from receiving Benefits from this Plan.

       For coordinating benefits of multiple coverage, "Plan" means any of the following
       that provides benefits or services for, or because of, medical or dental care or
       treatment: Group insurance or group remittance subscriber contracts, whether
       insured or uninsured, Employer sponsored Blue Cross, Blue Shield or other
       prepayment coverage, Group contracts other than individual insurance issued on a
       franchise basis, Coverage under a governmental plan, Coverage required or
       provided by law, and Medical benefits coverage in group and individual mandatory
       automobile "no-fault" and traditional mandatory automobile "fault" contracts.

       "Plan" does not include: a state plan under Medicaid or Medicare, benefits under a
        law or plan when, by law, its benefits are excess to those of any private insurance
       plan, individual insurance for which the person is the policyholder and pays 100%
       of the premium.




                                             85
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 147 of 211




  This Plan will pay its regular benefits in full, or in a reduced amount which when
  added to the benefits provided by other plans, will equal 100% of the "allowable
  expenses" incurred. "Allowable expenses" means any necessary, reasonable and
  customary expenses incurred while eligible under this Plan, part or all of which
  would be covered under any other plans. Expenses with no coverage by this Plan or
  any other plan are not allowable expenses.

  In coordinating benefits for an individual having multiple coverage, the "primary"
  plan pays first and the "secondary" plan pays next. The total benefits paid by this
  Plan when it is "secondary", when added to the total benefits paid by another plan
  which is "primary", will not exceed 100% of the allowable expenses incurred. In
  addition, this Plan will not pay more benefits than it would normally provide
  without this special coordinating provision.

  When duplicate coverage arises, and both plans contain a Coordination of Benefits
  provision, the plan covering the person incurring the claim as an Employee is the
  primary plan. If an individual is covered under two plans through two jobs, the plan
  which the Employee is currently eligible to receive benefits and contributions are
  being made on his or her behalf in that plan will pay first (primary). When another
  plan does not contain a Coordination of Benefits provision, it will always be
  considered the primary plan. Payment under the secondary plan is made after the
  amount payable by the primary plan has been determined.


  The order of payment rules used when coordinating benefits of an Eligible
  Dependent child who is covered by both parents' group plans are as follows:

  1.   Under the "birth date" coordination rule, the plan which covers the parent
       whose date of birth, excluding year of birth, occurs earlier in a calendar year,
       will be the "primary" plan for the child. The plan which covers the parent
       whose date of birth, excluding year of birth, occurs later in a calendar year,
       will be the "secondary" plan for the child.


       A plan which does not have the "birth date" coordination rule but the
       "gender" coordination rule will always be considered the primary plan.

  2.   When the parents are divorced or legally separated (per a judgment of
       separation or a duly executed and acknowledged separation agreement), the
       order of payment is:


       a.    The plan of the parent with custody is "primary" for payment and the
             plan of the parent without custody is "secondary" for payment, and


       b.    If the parent with custody is remarried, the order of payment is:

             i.   The plan of the parent with custody,




                                         86
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 148 of 211




            ii.   The plan of the step-parent, and

           iii.   The plan of the parent without custody.


  3.   If there is a court decree stating that one of the parents is responsible for the
       child's health care expense, the plan of that parent will pay first. That order
       will supersede any other given in 1 . or 2.


  If a husband and wife are both covered as eligible Employees under this Plan,
  benefits will be provided for both persons and their Eligible Dependent children on
  the same coordinated basis as if two separate plans were involved.

  Whenever payments are made by another plan that were to be made by this Plan
  according to the Coordination of Benefit rules, this Plan will have the right to pay
  that plan to satisfy the intent of the Coordination of Benefits rules.


  Payments made and the amounts paid are exercisable alone by this Plan and in its
  sole discretion. They are considered as Benefits paid by this Plan and, to the extent
  of these payments, this Plan is fully discharged from liability.


  For Coordination of Benefits with HMOs and Other Managed Care Plans
  The Plan Manager will determine the order of payment ("primary vs. secondary")
  pursuant to the specific terms of the Plan Document.

  For those eligible members and their Eligible Dependents who have primary
  coverage as an employee or dependent in another plan, which is an HMO or a
  Managed Care Plan, "Allowable Expenses" will be based on the allowable expenses
  or covered expenses as determined by the primary plan and documented in the
  Explanation of Benefits (EOB). These "Allowable Expenses" will be the basis for
  benefit determination under this Plan.

  Under no circumstances will penalty deductibles or co-payments, which are
  imposed by the primary plan be recognized by this Plan as "Allowable Expenses".
  These amounts will be deducted from the "Allowable Expenses" before
  determination of regular benefits under this Plan are determined and any secondary
  benefits are paid.

  An HMO or Managed Care Plan will be defined as any plan of benefits requiring
  the use of a specified panel of providers, compliance with utilization review
  standards, prior authorization for access to providers or services, or any other
  program which the Plan Manager deems to be consistent with HMO/Managed Care
  operations.




                                         87
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 149 of 211




     Special "Benefits Deductible" Coordinating Provisions


     1.   Should a person who has primary coverage as an employee or dependent in
          another plan or is denied benefits under that plan because he or she elected not
          to comply with its rules, elect not to use the benefits available under that plan,
          then this Plan will apply a "benefits deductible" to such expenses incurred
          before any secondary benefits are paid by this Plan. The "benefits deductible"
          will be the equivalent of those benefits that would have been payable by the
          other plan.

     2.   Should a person who qualifies for benefit coverage as a dependent spouse
          under this Plan:

          a.   Also qualify for individual Employee non-contributory primary coverage
               under the plan of his or her Employer and "waive out" or "opt out" of such
               coverage under the Employer's plan, or

          b.   Also qualify for individual Employee contributory primary coverage under
               the primary plan of his or her Employer and "waive out" or "opt out" of
               such coverage under the Employer's plan and for such waiver of coverage
               receive a financial incentive from the Employer,

          Then this Plan will apply a "benefits deductible" to any expense incurred by
          such person before any secondary dependent benefits are payable by this Plan.
          The "benefits deductible" will be the equivalent of the individual Employee
          benefits that would have been payable by the other plan of his or her
          Employer.

     Coordination of Benefits Claim Filing Information
     Whether this Plan is primary or secondary, Blue Shield of Northeastern New York
     (the Plan's TPA) needs all necessary information about other coverage completed
     on your claim before payment will be made for any claim involving coordination of
     benefits.


     If this Plan is primary, send the TPA your original itemized bills along with your
     completed claim form.


     If this Plan is secondary, send your bills to your primary plan first. After you
     receive payment or rejection of your claim from the primary plan, send the TPA a
     copy of your bills, the payment or rejection statement from the primary plan, and
     your completed claim form.

B.   Determination of Benefits
     The Trustees have full authority and sole discretion to make determinations of
     entitlements to and amounts of Benefits.      Subject to the right of appeal, the
     determination shall be final and binding upon all parties claiming Benefits under the
     Plan.



                                            88
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 150 of 211




C.   Employer Rights to Contributions
     Except in the case of mistaken contributions, the Employers shall have no right, title
     or interest in the contributions made by them to the Fund and no part of the Fund
     shall revert to the Employers in the event of a termination of the Fund.


D.   Encumbrance of Benefits
     No monies, property or equity of any nature whatsoever in the Fund, policies,
     Benefits or monies payable therefrom, shall be subject in any manner by a Covered
     Person or person claiming through a Covered Person, to anticipation, alienation,
     sale, transfer, assignment, pledge, encumbrance, garnishment, mortgage, lien or
     charge and any attempt to cause any Benefit to be subject thereto shall be null and
     void; provided however, that Benefits may be assigned by the Covered Person or
     Beneficiary to the health care provider who furnished the services or supplies for
     which a Benefit is payable.

E.   Facility of Payment
     Whenever payments which should have been made under this Plan in accordance
     herewith have been made under any other plans, the Trustees have the right,
     exercisable alone and in their sole discretion, to pay to the other organization
     making such payments any amounts which they determine to be warranted in order
     to satisfy the intent of this provision. Any amounts paid shall be deemed to be
     Benefits paid under this Plan and the Trustees shall be fully discharged from any
     future liability.

F.   Reciprocity and Portability
     The Trustees may enter into or amend portability or reciprocity agreements with
     other welfare funds.


G.   Termination of Plan
     The Benefits provided under this Plan are NOT vested Benefits and the Trustees
     have the authority to terminate any Benefit, including Retiree Benefits, or the entire
     Plan, at any time.


     In the event of termination of the Plan, the Trustees shall apply the Fund to pay or
     provide the payment of any and all obligations of the Fund and shall distribute and
     apply any remaining surplus in such manner as will, in their opinion, best effectuate
     the purposes of the Fund. No part of the corpus or income of the Fund will be used
     for or diverted to puiposes other than for the expenses of the Fund or for other
     payments in accordance with the provisions of the Fund. Under no circumstances
     will any portion of the corpus or income of the Fund, directly or indirectly, revert to
     or accrue to the Benefit of the Employers, the Association or the Union.


     Upon final liquidation of the Plan, Participants and Beneficiaries will not have any
     further rights or vested interest in the Plan.




                                            89
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 151 of 211




H.     Rieht to Release or Request Information
       For the purpose of determining the applicability and implementing the Coordination
       of Benefits and/or Subrogation provisions or any similar provisions in other plans,
       to the extent allowed by law, the Trustees may, without the consent of or notice to
       any person, release to or obtain from any insurance company or other organization
       or person, any information with respect to any person which the Trustees deem
       necessary for such purposes. In so acting the Trustees shall be free from any
       liability that may arise in relation to such action. Any person claiming Benefits
       under this Plan must furnish such information as the Trustees may reasonably deem
       necessary in order to implement this provision.


                THE TRUSTEES WILL HAVE NO OBLIGATION TO
                FURNISH ANY BENEFIT UNDER THE PLAN UNTIL
                ALL ADDITIONAL INFORMATION REQUESTED HAS
                BEEN RECEIVED.


I.     Subrogation of Benefits
       For claims involving third party liability, this subrogation provision applies to all
       Employees (and Retirees) and Eligible Dependents, with respect to all of the
       Benefits provided under this Plan. For the purposes of this provision, the terms
       "you" and "your" refer to all Employees, Retirees and Eligible Dependents.

       General
       Occasionally, a third party may be liable for your medical expenses. This may
       occur when a third party is responsible for causing your Illness or Accident or is
       otherwise responsible for your medical bills. The rules in this Section govern how
       this Plan pays Benefits in such situations.

       These rules have two purposes. First, the rules ensure that your Benefits will be
       paid promptly. Often, where there is a question of third party liability, many
       months pass before the third party actually pays. These rules permit this Plan to
       pay your Covered Charges until your dispute with the third party is resolved.

       Second, the rules protect this Plan from bearing the full expense in situations where
       a third party is liable. Under these rules, once it is determined that a third party is
       liable in any way for the Accident or Illness giving rise to these expenses, this Plan
       shall have a lien for and must be reimbursed for the relevant Benefits it has
       advanced to you out of any recovery whatsoever that you receive that is in any way
       related to the event which caused you to incur the medical expenses.

       Rights of Subrogation and Lien
       If you incur Covered Charges for which a third party may be liable, you must
       contact the Fund office and provide full details. The Fund office will provide you
       with a copy of the Plan's subrogation and lien agreement.




                                              90
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 152 of 211




  Before any Benefits are paid, the Plan's subrogation and lien agreement requires
  you to agree to reimburse the Plan for any Benefit payments made on your behalf if
  recovery is obtained as the result of action taken against a third party. The Plan will
  also be subrogated to the rights against the third party, and shall have the right, but
  not the obligation, to proceed directly against the third party for recovery of
  expenses by the Plan.


  In addition to its subrogation rights, the Plan has the right to be reimbursed for
  payments made on your behalf under these circumstances. The Plan shall have a
  lien for and must be reimbursed from any settlement, judgment or other payment
  that you obtain from or on behalf of the liable third party, before any other
  expenses, including attorney's fees, are taken out of the payment. The Piatt's rights
  ofsubrogation and reimbursement will not be affected^ reduced or eliminated by
  the make-whole doctrine, comparativefault or the commonfund doctrine.


  You shall not settle any claim or case or sign any release in connection with the
  claim or case without the prior written approval of the Trustees. If you do, the
  Trustees have the right to deny you any further Benefits and to hold you personally
  responsible for reimbursement of any Benefits paid in connection with the third
  party claim or case.

  The Trustees reserve the right, in their sole and absolute discretion, to require the
  execution of this Plan's lien and subrogation form by you (or your authorized
  representative if you are a minor or if you cannot sign) before this Plan pays you
  any Benefits related to such expenses. If the Trustees have required execution of
  the Plan's subrogation and lien form, no Benefits will be provided unless you and
  your attorney (if any) sign the form. You must also notify the Plan before you
  retain another attorney or an additional attorney since that attorney must also
  execute the form. In no event shall the failure of the trustees to require execution of
  the lien forms diminish or be considered a waiver of the Plan's rights of subrogation
  and reimbursement.


  Assignment of Claim
  You may not assign any rights or causes of action that you may have against any
  third party tortfeasor without the express written consent of the Plan. The
  Trustees, in their sole discretion, may require you to assign your entire claim
  against the third party to this Plan. If this Plan recovers from the third party any
  amount in excess of the Benefits paid to you, plus the expenses incurred in making
  the recovery, then the excess will be paid to you.

  Credit Against Future Benefits
  The Plan's obligation to pay Benefits arising from the third party's conduct or
  culpability shall be reduced by the amount of the net proceeds recovered by you
  through settlement, judgment or otherwise as a result of your action against the
  third party. In addition to satisfaction of the existing lien from any recovery
  received by the Participant, spouse and/or dependent, the Plan is also entitled to a




                                         91
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 153 of 211




       future credit for future related plan expenses equal to the net monies received by the
       Participant, spouse and/or dependent.       As such, the Participant, spouse and/or
       dependent must spend the net recovery on related plan expenses until the amount of
       said net recovery is exhausted. It is only at that point that the Participant's,
       spouse's and/or dependent's further related plan benefits would again be the
       financial responsibility of the Plan. The Fund Office will determine the net monies
       available for a future credit.


       Failure to Disclose and/or Cooperate
       If you fail to tell this Plan that you have a claim against a third party, or if you fail
       to assign your claim against the third party to this Plan when required to do so (and
       to cooperate with the Plan's subsequent recovery efforts), or if you fail to require
       any attorney you subsequently retain to sign the Plan's subrogation and lien form,
       or if you and/or your attorneys fail to reimburse this Plan out of any payment you
       obtain from the third party, and/or if you fail to fully reimburse the Plan (out of any
       settlement you receive, or otherwise, even if this Plan reduces the amount of its lien
       or otherwise limits its rights), then you are personally liable to this Plan for the
       reimbursement to this Plan for the Benefits paid on your behalf. This Plan may
       offset the amount you owe from any future Benefits for claim submitted on behalf
       of you or your Eligible Dependents, whether or not such other claim is related to the
       Accident or Illness giving rise to the third party claim. You will also be personally
       liable to the Plan for the Plan's attorney's fees and costs incurred in recovering
       the reimbursement amount


J.     Communications
       If you have a question about any aspect of your participation in the Plan, you should
       write to the Fund Office. You will then receive a written reply which will provide
       you with a permanent reference.

       Contact the Fund Office if you have any questions about the terms of the Plan or
       payment of Benefits.

       This booklet and the personnel in the Fund Office are authorized sources for Plan
       information for you.

K.     Plan Interpretations and Determination
       As of the effective date, this Summary Plan Description supersedes and replaces all
       previous materials.

       The Board of Trustees is responsible for interpreting the Plan and for making
       determinations under the Plan. In order to carry out their responsibility the Trustees
       have exclusive authority and full discretion: to determine whether an individual is
       eligible for any Benefits under the Plan, to determine the amount of Benefits, if any,
       an individual is entitled to from the Plan, to determine or find facts that are relevant
       to any claim for Benefits from the Plan, to inteipret all of the Plan's provisions, to
       inteipret all the provisions of the Summary Plan Description, to interpret the




                                               92
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 154 of 211




     provisions of the Trust Agreement governing the operation of the Plan, to interpret
     any other document or instrument involving or having impact upon the Plan, and to
     interpret all of the terms used in the Plan, the Summary Plan Description and in all
     of the other previously mentioned agreements, documents and instruments.

     Because you receive services or submit a claim is not a guarantee that you are
     eligible for Benefits or that you will receive Benefit payment.

     This booklet describes the main features of our Plan. If there is a conflict between
     any provisions in this Summary Plan Description and the provisions of the Plan or
     any underlying insurance contract, the relevant provisions of the Plan or of the
     insurance contract shall control and be deemed the official governing language.

     All such interpretations and determinations made by the Trustees, or their designee,
     in good faith shall:   be final and binding upon any individual claiming Benefits
     under the Plan and upon all Employees, all Employers, the Union, and any party
     who has executed any agreement with the Trustees or the Union will; be given
     deference in all courts of law, to the greatest extent allowed by applicable law; and
     not be overturned or set aside by any court of law unless the court finds that the
     Trustees, or their designee, abused their discretion in making such determination or
     rendering such interpretation.

L.   Important Notice
     This Summary Plan Description (SPD) describes the provisions and components of
     the Health Insurance Fund, as it exists on the effective date of the document. From
      time to time these provisions may be amended. To the extent the provisions
      described in these pages are amended, you will receive updated information in a
      timely manner.


M.   Required Disclosures
     If at any time there is a material reduction in covered services under the Plan, you
     will be notified through a Summary of Material Modifications which will be issued
     within 60 days following the date that the modification is adopted. Alternatively,
     the Fund Office will notify you of any changes to the Plan.

N.   Modification of Benefits and Eligibility Rules for Retired Employees and their
     Eligible Dependents
     This Summary Plan Description includes information concerning the Benefits
     provided by the Trustees to retired Employees and their Eligible Dependents and
     the circumstances which may result in disqualification, ineligibility or denial of
     Benefits that a retired Employee or Eligible Dependent might otherwise reasonably
     expect the Plan to provide.

     The Benefits and eligibility rules applicable to retired Employees and their Eligible
     Dependents have been established by the Trustees as part of an overall Benefit
     program. The right to amend or modify the eligibility rules and plan of Benefits for




                                           93
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 155 of 211




     retired Employees and their Eligible Dependents is reserved by the Board of
     Trustees, in accordance with the rules of the Trust Agreement. The continuance of
     Benefits for retired Employees and their Eligible Dependents and the eligibility
     rules relating thereto are subject to modification and revision by the Board of
     Trustees in accordance with their responsibilities and authorities contained in the
     Trust Agreement.


     In accordance with the rules and regulations and the Trust Agreement, no person
     has a vested interest in the Benefits provided for retired Employees and their
     Eligible Dependents. In the event of termination of the Plan, as stated in Subsection
     G. of this Section, the Trustees reserve the right to terminate the program of
     Benefits for retired Employees and there shall not be any vested right by any retired
     Employee or Eligible Dependent or Beneficiary nor contractual rights after the
     disposition of all Plan assets and the termination of the Plan. Retired Employees
     and their Eligible Dependents will not have any priority with respect to the
     disposition of assets in connection with the termination of this Health Insurance
     Fund.

O.   Required Disclosures
     There are special rules for coverage of Covered Employees (and dependent spouses of
     Covered Employees) who are:


     1.   age 65 or over,


     2.   eligible for Medicare benefits, and

     3.   eligible for Fund coverage.

     If you are a person meeting these conditions:

     1. This Fund's benefit plan is your "primary" health insurance plan for hospital
        and doctor services. This means you continue to submit all your claims to the
          Fund Office and/or the TPA and receive the same benefit as any younger
          eligible Covered Employee or dependent spouse.

     2.   Medicare is your "secondary" health insurance plan for hospital and doctor
          services. After this Plan pays "primary" benefits, for any remaining expenses
          you should submit a claim to Medicare.


     This Plan ceases to be "primary" health insurance plan on the earlier of:

     1.   The date a Covered Employee age 65 and over retires, or

     2.   For a dependent spouse age 65 or over, the date the members' spouse retires.

     At the date of 1 or 2 above, Medicare becomes the "primary" health insurance plan
     for hospital services covered under Medicare Part A and for doctor's services



                                                94
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 156 of 211




       covered under Medicare Part B. You should submit your hospital and doctor claims
       to Medicare for payment of any "primary" benefits.

       Those receiving monthly Social Security Disability benefits will become eligible
       for Medicare benefits 24 months after the date of entitlement of their Social
       Security award.

       With respect to Covered Employees (and dependent spouses of Covered
       Employees) who qualify for Medicare benefits by reason of receiving hemodialysis
       care, Medicare is always their "primary" health insurance plan with this Plan being
       their "secondary" health insurance plan.

       Once you are retired and eligible for Medicare benefits, the Plan will not pay
       benefits that you could get from Medicare.     Once you are retired and your
       dependent spouse becomes eligible for Medicare, the Plan will not pay benefits
       your dependent spouse could receive from Medicare.

P.     Dependent Documentation

       Following are the items to be furnished to the Fund Office as proof and verification of
       eligibility for Dependents:

       For A Dependent Spouse
       Spouse's Social Security Number, a copy of Certificate of Marriage and a copy of the
       birth certificate.

       For the Employee's Dependent Child Under Age 19:

       1.   For a natural born child of an Employee:

            a.   Copy of the child's birth certificate, plus

            b.   Child's Social Security Number.

       2.   For an adopted child:

            a.   Copy of court order of adoption, plus

            b.   Copy of the child's birth certificate, plus

       3.   Child's Social Security Number.
       4.   For a non-adopted child acquired           through   marriage   to   a   previously
            divorced/widowed parent of such child:

            a.   Copy of the child's birth certificate, plus

            b.   Child's Social Security Number, plus




                                               95
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 157 of 211




          c.   Employee's notarized statement (in the form furnished by the Fund Office
               upon request): that the named child resides in the Employee's household,
               that there exists a true parent-child relationship, that the Employee accepts
               the responsibility for payment of the child's medical expenses, and that the
               Employee provides not less than 75% of the child's support and
               maintenance. In addition, legal documentation that the child's natural
               parent is not required to provide coverage for the child's medical expenses
               and that the Employee has accepted the responsibility for payment of the
               child's medical expenses.

     For the Employee's Dependent Child Ages 19 to 26:

     1 . Copy of child's birth certificate, plus

     2.   Child's Social Security Number, plus

     3.   Letter from the Registrar of the accredited school or college that the child is
          attending the institution on a continuous basis as a full-time student in a degree
          program of not less than 12 credit hours per semester, or is attending a qualified
          trade school (registered and certified by the Department of Education of New
          York State) on a continuous basis as a full-time student, plus

     4.   Dependent Child Enrollment Form for children who do not have other health
          care coverage available via their employment or their spouse's employment.

Dependent claims submitted without the proper documentation will be delayed for
payment until the Fund Office can determine whether dependent coverage is valid,

Q.   Fraudulent Claim Warning
     Any person who knowingly and with intent to defraud files a statement of claim or
     assists anyone else in filing such a statement of claim which contains any material
     with false information, or conceals for the purpose of misleading information
     concerning any fact material hereto, which is determined to be fraudulent commits a
     fraudulent act which is a crime. In the event that such a claim is submitted by a
     Participant or anyone else, the claim would be denied, the full sanctions under the
     law would be followed, and the eligibility of such person suspended for a minimum
     period of one year with reinstatement subject to review and approval by the Board
     of Trustees. In the event any claim is paid as the result of such a fraudulent
     statement or submission, which is determined as fraudulent, the frill penalty of the
     law will be applied, the amount of the claim paid will be recovered with interest and
     the Employee's eligibility for all benefits under the Fund would be indefinitely
     suspended.




                                             96
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 158 of 211




                 Section Seventeen - Your Rights Under Federal Law

READ THIS SECTION CAREFULLY. This is the only way to ensure that you have
the information you need to protect your rights and your best interests under this Plan.

Your ERISA Rights as a Participant
As a Participant of the Iron Workers Local 12 Health Insurance Fund you are entitled to
certain rights and protections under the Employee Retirement Income Security Act of
1 974 (ERISA). ERISA provides that all Plan Participants shall be entitled to:

A.     Receive Information About Your Plan and Benefits
       Examine, without charge, at the Plan administrator's office and at other specified
       locations, such as worksites and union halls, all documents governing the Plan,
       including insurance contracts and Collective Bargaining Agreements, and a copy of
       the latest annual report (Form 5500 Series) filed by the Plan with the U.S.
       Department of Labor and available at the Public Disclosure Room of the Employee
       Benefits Security Administration.

       Obtain, upon written request to the Plan administrator, copies of documents
       governing the operation of the Plan, including insurance contracts and Collective
       Bargaining Agreements, and copies of the latest annual report (Form 5500 Series)
       and updated Summary Plan Description. The administrator may make a reasonable
       charge for the copies.

       Receive a summary of the Plan's annual financial report. The Plan administrator is
       required by law to furnish each Participant with a copy of this summary annual
       report.


       Be informed that under the Health Insurance Portability and Accountability Act
       (HIPAA), the Plan must provide you with a "Certificate of Creditable Coverage" if
       you lose health care coverage under the Plan for any reason. This Certificate reports
       data on prior periods of health coverage under the Plan compiled in accordance with
       federal regulations.   Participants should retain this "Certificate of Creditable
       Coverage" and submit it to a new employer if the new employer maintains a group
       health care plan. The new employer may be required under federal law to credit
       such coverage toward any waiting period for coverage of pre-existing conditions
       under the new employer's plan.

       Be   informed that the    Plan   is   in   compliance   with   the   non-discrimination
       requirements set forth in Section 2590.701-2 of the DOL's HIPAA regulations.
       These regulations state that a group health care plan may NOT establish eligibility
       rules based on any of the following factors: (1) health status, (2) medical condition
       (including both physical Illness and Mental Disorder), (3) prior claims experience,
       (4) actual receipt of health care, (5) medical history, (6) genetic information, (7)
       evidence of insurability (including conditions arising out of domestic violence), or,
       (8) disability.



                                              97
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 159 of 211




     Be informed that under the Newborns* and Mothers' Health Protection Act, group
     health plans and health insurance issuers offering group health insurance coverage
     generally may NOT restrict benefits for any Hospital stay in connection with
     childbirth for the mother or newborn child to less than 48 hours following vaginal
     delivery, or less than 96 hours following a delivery by cesarean section. However,
     the plan, or issuer, may pay for a shorter stay if the attending provider (e.g., your
     Physician, nurse midwife, or Physician assistant), after consultation with the mother,
     discharges the mother or newborn earlier. Under federal law, plans and issuers may
     not set the level of benefits or out-of-pocket costs so that any later portion of the 48
     hour or 96 hour stay is treated in a manner less favorable to the mother or newborn
     than any earlier portion of the stay. In addition, a plan or issuer may not, under
     federal law, require that a Physician or other health care provider obtain
     authorization for prescribing a length of stay of up to 48 hours or 96 hours, as
     applicable. However, to use certain providers or facilities, or to reduce your out-of-
     pocket costs, you may be required to obtain pre-certification. For information on
     pre-certification, contact your Plan administrator.

     Be informed that under the Women's Health and Cancer Rights Act, group health
     plans and health insurance issuers offering group health insurance coverage that
     includes medical and surgical benefits with respect to mastectomies shall include
     medical and surgical benefits for breast reconstructive surgery as part of a
     mastectomy procedure. Breast reconstructive surgery benefits in connection with a
     mastectomy shall at a minimum provide coverage for: (1) reconstruction of the
     breast on which the mastectomy has been performed, (2) surgery and reconstruction
     of the other breast to produce a symmetrical appearance, (3) prostheses, and, (4)
     physical complications for all stages of mastectomy, including lymphedemas. Such
     surgery shall be in a maimer determined in consultation with the attending Physician
     and the patient. As part of the Plan's Schedule of Benefits, such Benefits are
     subject to the Plan's appropriate cost control provisions, such as Deductibles and
     coinsurance.

B.   Continued Group Health Plan Coverage
     Continued health care coverage for yourself, spouse or dependents if there is a loss
     of coverage under the Plan as a result of a qualifying event.        You or your
     dependents may have to pay for such coverage.        Review this Summary Plan
     Description and the documents governing the Plan on the rules governing your
     COBRA Continuation Coverage rights.

     Exclusionary periods of coverage for pre-existing conditions under the Plan may be
     reduced or eliminated if you have creditable coverage from another plan. You
     should be provided a Certificate of Creditable Coverage, free of charge, from this
     Plan (any other group health plan), or health insurance issuer when you lose
     coverage under the Plan, when you become entitled to elect COBRA Continuation
     Coverage, when your COBRA Continuation Coverage ceases, if you request it
     before losing coverage, or if you request it up to 24 months after losing coverage.
     Without evidence of creditable coverage, you may be subject to a pre-existing




                                             98
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 160 of 211




       condition exclusion for 12 months (18 months for late enrollees) after your
       enrollment date in your coverage.

C.     Prudent Actions bv Plan Fiduciaries
       In addition to creating rights for plan participants ERISA imposes duties upon the
       people who are responsible for the operation of the employee benefit plan. The
       people who operate your Plan, called "fiduciaries" of the Plan, have a duty to do so
       prudently and in the interest of you and other Plan Participants and Beneficiaries.
       No one, including your Employer, your Union, or any other person, may fire you or
       otherwise discriminate against you in any way to prevent you from obtaining a
       welfare benefit or exercising your rights under ERISA.


D.     Enforce Your Rights
       If your claim for a welfare benefit is denied or ignored, in whole or in part, you have
       a right to know why this was done, to obtain copies of documents relating to the
       decision without charge, and to appeal any denial, all within certain time schedules.

       Under ERISA, there are steps you can take to enforce the above rights. For
       instance, if you request a copy of Plan documents or the latest annual report from
       the Plan and do not receive them within 30 days, you may file suit in a Federal
       court. In such a case, the court may require the Plan administrator to provide the
       materials and pay you up to $1 10 a day until you receive the materials, unless the
       materials were not sent because of reasons beyond the control of the administrator.
       If you have a claim for Benefits which is denied or ignored, in whole or in part, you
       may file suit in a State or Federal court. In addition, if you disagree with the Plan's
       decision or lack thereof concerning the qualified status of a medical child support
       order, you may file suit in Federal court. If it should happen that Plan fiduciaries
       misuse the Plan's money, or if you are discriminated against for asserting your
       rights, you may seek assistance from the U.S. Department of Labor, or you may file
       suit in a Federal court. The court will decide who should pay court costs and legal
       fees. If you are successful the court may order the person you have sued to pay
       these costs and fees. If you lose, the court may order you to pay these costs and
       fees, for example, if it finds your claim is frivolous.

       However, all review and appeal procedures described in the Plan usually must be
       followed and exhausted before a claimant may institute any legal action including
       any action or proceedings before any court, administrative agency or arbitrator
       ("legal bodies"). Generally, such legal bodies require a claimant to follow and
       exhaust the Fund's review procedures before allowing a claimant's legal action to
       proceed. If a claimant files a legal action before following and exhausting the
       Fund's review procedures, this may result in a negative ruling by the relevant legal
       body and impair or cause the loss of the right to bring any further legal action.




                                              99
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 161 of 211




E.     Assistance with vour Questions
       If you have any questions about your Plan, you should contact the Plan
       administrator. If you have any questions about this statement or about your rights
       under ERISA, or if you need assistance in obtaining documents from the Plan
       administrator, you should contact the nearest office of the Employee Benefits
       Security Administration, U.S. Department of Labor, listed in your telephone
       directory or the Division of Technical Assistance and Inquiries, Employee Benefits
       Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
       Washington, D.C. 20210. You may also obtain certain publications about your
       rights and responsibilities under ERISA by calling the publications hotline of the
       Employee Benefits Security Administration.




                                            100
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 162 of 211




              Section Eighteen - Other Important Information

One of the main goals of the Employee Retirement Income Security Act of 1974
(ERISA) is expanded reporting and disclosure of benefit plan operations and provisions,
that is, reporting to the Department of Labor, Internal Revenue Service and to the Plan
Participants and Beneficiaries.

It is the intention of the Trustees to comply with all aspects of ERISA. Thus the required
information in this Section has been reported to the appropriate federal agencies and is
hereby "disclosed" to you.

A.   Administration of Plan
     The Plan Sponsor and Plan Administrator is the Joint Board of Trustees, one-half of
     whom are appointed by the Union and one-half of whom are appointed by the
     Association. The names and addresses of the Trustees are listed on page 1 . The
     Board, together with such persons or firms to whom authority for administering the
     Plan has been delegated, is responsible for managing the Plan and interpreting its
     provisions. You may contact the Fund Office at:

                      Iron Workers Local No. 12 Health Insurance Fund
                      890 Third Street
                      Albany, NY 12206
                      Telephone:  (518)434-1206
                      Fax:        (518) 434-3466


     The Trustees have hired an Administrative Manager to perform the day-to-day
     operations of the Plan, such as maintaining records, making Benefit payments and
     handling general administrative matters. You may contact the Administrative
     Manager at the address and telephone numbers above.

B.   Employer Identification Number
     The Employer Identification Number assigned to the Plan by the Internal Revenue
     Service is XX-XXXXXXX.


C.   Funding Medium for the Accumulation of Plan Assets
     All contributions and investment earnings of the Plan are accumulated in a Trust
     Fund which is utilized to pay Benefits to eligible individuals and to defray
     reasonable costs of administration.


D.   Method of Funding Benefits
     The Medical, Dental, Vision and Prescription Drug Benefits are provided on a self-
     insured basis.  The Employee Life Insurance and Accidental Death and
     Dismemberment Benefits are provided under a group contract issued by
     Amalgamated Life Insurance Company.




                                           101
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 163 of 211




E.     Name of Plan
       The full legal name of the Plan is the Iron Workers Local 12 Health Insurance
       Fund.

F.     Plan Advisors

       Fund Attorney (Person to Receive Service ofLegal Process)
       Blitman & King, LLP
       Franklin Center, Suite 300
       443 North Franklin Street
       Syracuse, NY 13204


       Service may also be made on any Plan Trustee or Plan Administrator

       Plan Consultant and Plan Actuary
       United Actuarial Services, Inc.
       1 1590 North Meridian Street, Suite 610
       Carmel, IN 46032-4529


G.     Plan Year
       July 1 of each year and ends on June 30 of the following year


H.     Plan Number
       The Plan Number is 501


I.     Sources of Contributions
       This Plan is funded through contributions by the Employers on behalf of their
       Employees, under the terms of a Collective Bargaining Agreement or other
       participation agreement, and by investment income earned on a portion of the
       Fund's assets. In some cases, a Covered Person will be entitled to make self-
       payments in order to maintain eligibility for Benefits.


J.     Tvoe of Plan
       This Plan provides hospitalization, medical, vision, supplemental weekly disability,
       death Benefits, maternity, dental and other related health care Benefits to active and
       retired Employees and their Eligible Dependents. It is maintained pursuant to a
       Collective Bargaining Agreement between the Union and the Association which is
       available for examination at the Fund Office. A copy of the agreement may be
       obtained upon written request to the Fund Office. Upon request, the Fund Office
       will also inform you if a particular employer or union participates in the Plan and, if
       so, the address of that employer or union.

       This Plan believes this is a "grandfathered health plan" under the Patient Protection
       and Affordable Care Act (the Affordable Care Act). As permitted by the Affordable
       Care Act, a grandfathered health plan can preserve certain basic health coverage
       that was already in effect when that law was enacted. Being a grandfathered health




                                             102
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 164 of 211




       plan means that your Plan may not include certain consumer protections of the
       Affordable Care Act that apply to other plans, for example, the requirement for the
       provision of preventive health services without any cost sharing. However,
       grandfathered health plans must comply with certain other consumer protections in
       the Affordable Care Act, for example, the elimination of lifetime limits on benefits.

       Questions regarding which protections apply and which protections do not apply to
       a grandfathered health plan and what might cause a plan to change from
       grandfathered health plan status can be directed to the Plan administrator at the
       Fund Office.

       You may also contact the Employee Benefits Security Administration, U.S.
       Department of Labor at (866) 444-3272 or www.dol.gov/ebsa/healthreform. This
       website has a table summarizing which protections do and do not apply to
       grandfathered health plans.

K.     Amendment
       The Trustees reserve the right to amend, modify or terminate this Plan as
       circumstances dictate.


L.     Circumstances Which Mav Affect Benefits
       Circumstances that may result in disqualification, ineligibility, denial, loss,
       forfeiture or suspension of any Benefits are:

           1 . The Employee's failure to work the hours required to maintain eligibility.

           2.   In the case of persons who are Eligible Dependents, they may become
                ineligible if they no longer meet the Plan's definition of Eligible Dependent.

           3. The Employee or Eligible Dependent files a claim for services not covered
              under the Plan.

           4. The failure of the Employee or Eligible Dependent to file a claim within 90
              days of the date he or she incurred the expense for which Benefits are
                payable.


           5.   The failure of the Employee or Eligible Dependent to file a complete and
                truthful claim.


           6.   Where the Employee or Eligible Dependent has other group insurance
                coverage, it is possible that Benefits payable under this Plan may be reduced
                or denied due to "Coordination of Benefits" between the two plans.




                                              103
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 165 of 211




                            Section Nineteen - Definitions


          THE    FOLLOWING WORDS HAVE SPECIFIC                           MEANINGS
          WHEN       USED   IN   THE     PLAN.         IT
                                                      TO     IS   IMPORTANT
          UNDERSTAND THE MEANINGS OF THESE DEFINED TERMS
          WHILE USING THIS BOOKLET.




A.     Accident                                   S.        In-Patient
B.     Beneficiary                                T.        Medically Necessary
C.     Benefits                                   U.        Mental Disorder
D.     COBRA Continuation Coverage                V.        No-Fault Motor Vehicle Plan
E.     Collective Bargaining Agreement            W.        Out-Patient
F.     Covered Charges                            X.        Participant
G.     Covered Employee                           Y.        Physician
H.     Covered Person                             Z.        Plan
I.     Custodial Care                             AA.       Retiree
J.     Eligible Dependent                         BB.       Skilled Nursing Facility
K.     Employee                                   CC.       Temporary Disability or
L.     Employer                                             Temporarily Disabled
M.     ERISA                                      DD.       Trust Agreement
N.     Expense Incurred                           EE.       Trust Fund
O.     Hospice                                    FF.       Trustees
P.     Hospital                                   GG.       Union
Q.     Illness                                    HH.       Usual, Customary and Reasonable
R.     In-Network                                           Charge (UCR Charge)




A.     Accident
       The term "Accident" means a physical injury, such as a cut, break, sprain or bruise,
       occurring from an unexpected, undesirable and unavoidable act. This does NOT
       include overuse of muscles resulting in strains or aching arms and legs or
       employment-related injuries. Intentionally inflicted injuries are excluded, unless
       such intentionally inflicted injury is the result of a medical condition.


B.     Beneficiary
       The term "Beneficiary" means a person designated by an Employee or by the terms
       of the Plan of Benefits established pursuant to the Trust Agreement who is, or who
       may become, entitled to receive any type of Benefit from the Fund. When a Benefit
       is payable to a Beneficiary, it will be paid to the Employee-designated Beneficiary
       on file at the Fund Office.        In the event the Employee fails to designate a
       Beneficiary or if the designated Beneficiary dies before the Employee, the Benefit
       shall be payable to the first of the following, if living:




                                            104
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 166 of 211




       1.   To the legal spouse, or


       2.   If no legal spouse is living, to the living children in equal shares, or

       3.   If none of the above are living, to the Employee's estate.

       The Employee may designate a new Beneficiary at any time by filing a written
       request with the Fund Office.


C.     Benefits
       The term "Benefits" means the health insurance benefits to be provided pursuant to
       the Plan together with any amendments, modifications or interpretations adopted by
       the Board of Trustees.


D.     COBRA Continuation Coverage
       The term "COBRA Continuation Coverage" means the Consolidated Omnibus
       Budget Reconciliation Act of 1985, and any amendments thereto and any
       governmental regulations, guidance or interpretations issued thereto, requiring that
       health and welfare plans offer Employees and their families the opportunity for a
       temporary extension of health coverage.


E.     Collective Bargaining Agreement
       The term "Collective Bargaining Agreement" means the labor agreement between
       the Union and the Association and any other employer, group of employers or
       association of employers.


F.     Covered Charges
       The term "Covered Charges" means the reasonable and customary charges for
       services and treatments which are: covered under this Plan, for medical conditions
       covered under this Plan, and based on valid medical need according to accepted
       standards of medical practice.


G.     Covered Employee
       The term "Covered Employee" means an Employee for whom Payments are made
       to the Fund as provided by a Collective Bargaining Agreement or other written
       agreement approved by the Trustees and who is covered according to the provisions
       set forth under the Eligibility Rules.


H.     Covered Person
       The term "Covered Person" means either the Covered Employee or Retiree and
       their Eligible Dependent.


I.     Custodial Care
       The term "Custodial Care" means treatment, services or confinement, regardless
       of who recommends, prescribes or performs them, or where they are provided,
       which could be rendered safely and reasonably by a person not medically skilled,




                                              105

                                                                                              i
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 167 of 211




       and are designed mainly to help the patient with daily living activities. Custodial
       Care includes personal care such as help in: walking, getting in and out of bed,
       bathing, eating (including tube or gastrostomy), exercising, dressing, using the
       restroom or administration of an enema, homemaking such as preparing meals or
       special diets; moving the patient, acting as companion or sitter, and supervising
       medication which can usually be self-administered.

       The determination of Custodial Care in no way implies that the care being rendered
       is not required by the patient, it only means that it is the kind of care that is not
       covered under the Plan.


J.     Eligible Dependent


       The term "Eligible Dependent" means any of the following:

       1.   The lawful spouse of the Covered Employee or Retiree.

       2.   Child or children, including stepchildren and legally adopted children,
            including children placed for adoption, from the date of birth to the end of the
            26th year, unless the child has employer-sponsored health care coverage
            available through his or her employer or, if married, through his or her
            spouse's employer, in which case coverage shall run through the end of the
             19th year.

       3.   The Covered Employee's or Retiree's unmarried children between 19 and 26
            years of age if enrolled as a full-time student in an accredited junior college,
            college, university or a vocational school of not less than 12 credit hours per
            semester, or trade school approved by the Department of Education of New
            York State, depends upon the Employee for at least 60% of his or her support
            and maintenance, and has a legal domicile at the Employee's household, even
            if the child has employer-sponsored health care coverage available through his
            or her employer or, if married, through his or her spouse's employer.

            A student who satisfies these qualifications will be an Eligible Dependent
            until the earlier of: the date the child ceases to be a full-time undergraduate
            student, the date the child attains age 26, the date the Employee provides less
            than 60% of the child's support and maintenance, or the date the child no
            longer has legal domicile in the Employee's household.

       4.    The Covered Employee's or Retiree's unmarried child over 26 years of age
             who would otherwise qualify as an Eligible Dependent per number 2. above
             and who receives no government support (Medicaid, Social Security Income,
             etc.) and who is physically handicapped or mentally retarded and incapable of
             self-sustaining employment because of mental retardation or physical
             handicap, became so incapable before attaining age 26, and the Employee
             furnished proof of such incapacity at no expense to the Fund within 3 1 days of



                                             106
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 168 of 211




          the date such child's coverage would ordinarily terminate due to attainment of
          age 26. Such Eligible Dependent's coverage shall be continued as long as the
          Employee remains eligible under the Fund and such Eligible Dependent
          remains in such condition.


     5.   A child for whom coverage must be provided because of a Qualified Medical
          Child Support Order ("QMCSO"). A QMCSO is a court order, administrative
          order pursuant to state law or court decree relating to child support under the
          Plan. To be qualified, the QMCSO must be approved by the Board of
          Trustees. A copy of the Plan's QMCSO qualification procedures is available
          from the Fund Office upon request, free of charge.

     6.   For dependents working full-time under the age of 19, living at home and
          having their own health care coverage who receive at least 50% of their
          support from the Employee, this Plan will coordinate and be the secondary
          payer.



     7.   In the event that two Employees are married to each other, Benefits will be
          paid at the rate of 80% as an Employee and an additional 20% as an Eligible
          Dependent.

K.   Employee
     The term "Employee" means:


     1.   Any person who is employed by an Employer, as that term is defined in the
          Plan, and for whom the Employer is required to make contributions into the
          Trust Fund:

     2.   Any full time Employee of the Union or of a participating union,

     3.   Any full time Employee of the Association,

     4.   Any full time Employee of the Board of Trustees, and

     5.   Any other Employee of any Employer who has been accepted as such by the
          parties to the Trust Agreement.

L.   Employer
     The term "Employer" means:

     1.   Any member of the Association who is a party to, or otherwise bound by a
          Collective Bargaining Agreement with the Union requiring Payments to the
          Trust Fund with respect to Employees represented by the Union.

     2.   Any other employer, association of employers or group of employers who
          have been accepted and approved by the Board of Trustees.




                                          107
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 169 of 211




     3.   The Trustees as to its Employees, the participating unions as to Employees of
          participating unions, the Association as to Employees of the Association, and
          related funds as to the Employees of the related funds. Such status of the
          Union, participating unions, the Trustees and related funds shall be solely for
          the purpose of making the required contributions to the Trust Fund.

M.   ERISA
     The term "ERISA" means the Employee Retirement Income Security Act of 1974,
     any amendments as may from time to time be made, and any regulations
     promulgated pursuant to the provisions of said Act.

N.   Expense Incurred
     The term "Expense Incurred" includes only those charges made for services and
     supplies which are reasonably priced and are appropriate and consistent with the
     diagnosis according to accepted standards of community practice, and could not
     have been omitted without adversely affecting the person's condition or the quality
     of medical care. All expenses incurred will be considered on a Usual, Customary
     and Reasonable Charge basis in the given geographical area which shall be no
     higher than the 90lh percentile of prevailing health care charges data.

O.   Hospice
     The term "Hospice" means a licensed agency that provides counseling and medical
     services to the terminally ill and which meets all of the following tests:

     1.    Has obtained certification pursuant to Article 40 of the New York Public
           Health Law, or if located outside New York State, under a similar certification
           process required by the state in which the organization is located,

     2.    Provides services on a 24 hour, 7 day a week basis,

     3.    Is under the direct supervision of a Physician,

     4.    Has a nurse coordinator who is a Registered Nurse (R.N.),

     5.    Has a social service coordinator who is licensed,


     6.    Is an agency that has as its primary purpose the provision of Hospice services,

     7.    Has a full time administrator,


     8.    Maintains written records of services provided to the patients, and

     9.    Is licensed in the jurisdiction in which it is located, if licensing is required.




                                              108
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 170 of 211




P.     Hospital
       The term "Hospital" means only a facility which meets all of the following criteria:

       1.    Is licensed as a hospital by the state, county or municipality where it is
             located,

       2.    Operates primarily for the active care of the sick and injured and not for
             Custodial Care or educational service,

       3.    Provides 24 hour a day, on the premises, nursing services by registered nurses
             (R.N.),

       4.    Has a staff of one or more Physicians available at all times,

       5.    Provides organized facilities for diagnosis and surgery on its premises,

       6.    Is not primarily a clinic, nursing, rest or convalescent home or extended care
             facility, and is not a place for substance abuse treatment including but not
             limited to drug addiction, alcoholism, etc.,

       7.    Maintains permanent and full time facilities for bed care of 50 or more
             resident patients.

       8.    For purposes of Alcohol and Drug Treatment Benefits and Mental Health
             Benefits, Hospital means: (a) facilities or institutions as defined in Subsection
             1, above, or (b) a facility licensed by the appropriate state governmental
             authority and certified under Medicare as a participating hospital for the
             treatment of mental and nervous disorders or alcohol or substance abuse
             disorders. The facility described in (b) shall be located within the State of
             New York if a duly accredited facility exists therein, or otherwise shall be
             approved as a qualified facility by the Trustees prior to treatment.

Q.     Illness
       The term "Illness" means a non-employment-related Illness, disorder or disease of
       the Covered Person. Pregnancy is treated in the same manner as an Illness under
       this Plan.


R.     In-Network
       "In-Network" means that the medical service sought by the Covered Employee or
       Eligible Dependent is provided by a medical care provider or entity that is part of
       the PPO network that the Plan contracts with to provide medical care at a discount
       or the services rendered were in a geographical jurisdiction inside of the Plan's PPO
       network coverage area.


       Notwithstanding the foregoing, if an In-Network facility or provider sub-contracts
       services to an Out-of-Network facility or provider and the Covered Employee or




                                              109
     Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 171 of 211




       Eligible Dependent had no choice in the provider of such medical service, the
       medical service shall be considered to be In-Network for purposes of the benefit
       payment level.

S.     In-Patient
        The term "In-Patient" means a person who is a resident patient using and being
        charged for the room and board facilities of a Hospital.


T.     Medically Necessary
       The term "Medically Necessary" means only those services, treatments or supplies
       provided by a Hospital, a Physician, or other qualified provider of medical services
       or supplies that are required, in the judgment of the Trustees based upon the opinion
       of a qualified medical professional, to identify or treat a Covered Person's Accident
       or Illness and which:


       1.    Are consistent with the symptoms or diagnosis and treatment of the eligible
             individual's condition, disease, ailment, or injury,

       2.    Are appropriate according to standards of good medical practice,


       3.    Are not solely for the convenience of the Covered Person, Physician or
             Hospital,


       4.    Are the most appropriate which can be safely provided to the Covered Person,

       5.    Are not deemed to be Experimental or Investigative, and

       6.    Are not furnished in connection with medical or other research.

       For purposes of this Plan, the use of any treatment (which includes use of any
       treatment, procedure, facility, drug equipment, device, or supply) is considered to
       be "Experimental" or "Investigative" if the use is not yet generally recognized as
       accepted medical practice, or if the use of any such item requires federal or other
       governmental agency approval which has not been granted at the time the service or
       supply is provided, or if the service, supply or procedure is not supported by
       Reliable Evidence which shows that, as applied to a particular condition, it:

        1.   Is generally recognized as a safe and effective treatment of the condition by
             those practicing the appropriate medical specialty,

       2.    Has a definite positive effect on health outcome,


       3.    Over time leads to improvement in health outcomes under standard means of
             treatment under standard conditions of medical practice outside clinical
             investigatory settings (i.e. the beneficial effects outweigh the harmful effects),
             and




                                              110
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 172 of 211




     4.   Is at least as effective as standard means of treatment in improving health
          outcomes, or is usable in appropriate clinical contexts in which standard
          treatment is not employable.

     "Reliable Evidence" includes only the following:


     1.   Published reports and articles in authoritative medical and scientific literature,

     2.   The written investigational or research protocols and/or written informed
          consent used by the treating facility or another facility which is studying the
          same service, supply or procedure, and

     3.   Compilations, conclusions, and other information which is available and may
          be drawn or inferred from 1 . or 2. above.

     Consideration may be given to any or all of the following factors:

     1.    If the drug or device cannot be lawfully marketed without approval of the U.S.
           Food and Drug Administration and approval for marketing has not been given
           at the time the drug or device is furnished, and

     2.    If Reliable Evidence shows that the treatment is the subject of ongoing Phase
           I, II or III clinical trials to determine its maximum tolerated dosage, its
           toxicity, its safety, its effectiveness, or its effectiveness as compared with
           standard means of treatment or diagnosis, or

     3.    If Reliable Evidence shows that consensus among experts regarding the
           treatment is that further studies or clinical trials are necessary to determine
           tolerated doses, its toxicity, its safety, its effectiveness, or its effectiveness as
           compared with standard means of treatment or diagnosis.

     4.    Final determination of whether the use of a treatment is Experimental or
           Investigative shall rest solely in the discretion of the Trustees.


U.   Mental Disorder
     The term "Mental Disorder" means any disease or condition, regardless of whether
     the cause is organic, that is classified as a Mental Disorder in the current edition of
     International Classification of Diseases, published by the U.S. Department of Health
     and Human Services or is listed in the current edition of Diagnostic and Statistical
     Manual of Mental Disorders, published by the American Psychiatric Association.

V.   No-Fault Motor Vehicle Plan
     The term "No-Fault Motor Vehicle Plan" means a motor vehicle plan required by
     law that provides medical or dental care payments that are made, in whole or in




                                             111
 Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 173 of 211




     part, without regard to fault. A person subject to but not complying with a No-Fault
     law will be deemed as having received the benefits required by the law.

     With respect to the Plan's benefit position for claims normally covered by No-Fault
     Insurance but which are initially rejected by the No-Fault carrier, claims rejected by
     a No-Fault Insurance carrier will be accepted for possible Plan consideration only
     if, and after, the individual submits evidence that he or she has exhausted all the
     appeal remedies of the No-Fault Insurance Law and the Claimant signs the Plan's
     subrogation agreement.


W.   Out-Patient
     The term "Out-Patient" means a person who receives services and treatments in a
     Hospital (provided that there is no charge for room and board), ambulatory clinic,
     free-standing surgical unit, or Physician's office.


X.   Participant
     The term "Participant" means an Employee or former Employee of an Employer
     who is, or may become, eligible to receive any type of Benefit from this Fund or
     whose Beneficiaries may become eligible to receive any such Benefit.

Y.   Physician
     The term "Physician" means medical doctors, osteopaths, surgeons, dentists,
     podiatrists, chiropractors, psychologists with a Ph.D., psychologists, certified social
     workers and other mental health counselors, when practicing within the scope of
     their license.

Z.   Plan
     The term "Plan" means the Schedule of Benefits and the rules and regulations of
     the Iron Workers Local 12 Health Insurance Fund and the Trust Fund as established
     heretofore, or as shall be established from time to time by amendments,
     modifications or interpretations by the Trustees for the administration of the Trust
     Fund and Plan.


     The Plan was established as of May 1970, in accordance with the provisions of the
     Trust Agreement.


AA. Retiree

     The term "Retiree" means a Covered Employee who has retired from active
     employment and who meets the eligibility requirements for Retirees as explained in
     Section One, Subsection D.

BB. Skilled Nursing Facility
    The term "Skilled Nursing Facility" means a certified skilled nursing home or
    convalescent wing of a Hospital which provides:

      1.   Semi-private room and board,



                                            112
  Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 174 of 211




      2.   General nursing care,

      3.   Physical, occupational and speech therapy furnished directly by the facility or
           by others where arrangements for payment are made through the facility,

      4.   Drugs ordinarily furnished by such a facility, and

      5.   Medical supplies.

CO. Temporary Disability or Temporarily Disabled
    The term "Temporary Disability" or "Temporarily Disabled" unless otherwise
    specifically defined, refers to a disability resulting solely from an Illness or
    Accident which prevents the Covered Employee from performing the Ironworkers*
    Trade work as defined in the work jurisdiction definition of the Collective
    Bargaining Agreement. The Covered Employee must be under the regular care and
    actual attendance of a Physician.

DD. Trust Agreement
      The term "Trust Agreement" means the amended Agreement and Declaration of
      Trust effective July 1987, including the original Trust Agreement.

EE. Trust Fund
    The term "Trust Fund" means the Trust Fund created pursuant to the Trust
    Agreement and generally the monies or other things of value which comprise the
    corpus and additions to the Trust Fund.

FF.   Trustees
    The term "Trustees" means the persons designated in the Trust Agreement, their
    predecessors or their successors designated and appointed in accordance with the
    terms of the Trust Agreement. The Trustees shall constitute the "Administrator",
    the "Plan Sponsor" and the "Named Fiduciaries" of the Trust Fund and of the Plan
    established and maintained under the authority of the Trust Agreement.
GG. Union
    The term "Union" means Local 12 of the Ironworkers Unions and other Unions
    which may become parties to the Trust.

HH. Usual. Customary and Reasonable Charge CUCR Charged
    The term "Usual, Customary and Reasonable Charge (UCR Charge)" means
    that the charge by any provider for a service must be similar to all other like
    providers of the same service in that geographical area. The "geographical area'*
    reference is the zip code for the general level of charges being made by a Physician
    of similar training and experience.




                                            113
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 175 of 211


                            Iron Workers Local No. 12 Health Insurance Fund


                 Restated Plan Document and Summary Plan Description, 201 1 Edition


                                              Amendment 1


In accordance with Article X, Section 10.01 of the Restated Agreement and Declaration of Trust of the
Iron Workers Local No. 12 Health Insurance Fund, the Iron Workers Local No. 12 Health Insurance
Fund Restated Plan Document and Summary Plan Description, 2011 Edition, is hereby amended,
effective July 1, 201 1 as follows:

                                      Section Four - Medical Benefits
Section Four shall be amended at subsection W. Wellness Benefit under the section on the Child
Wellness Benefit by adding the following paragraph as paragraph four before the section on Maximum
Well Child Benefit.


       The Plan will also pay 100% of the Covered Charge for immunizations for Dependent children
       ages 19 through 26 that are required for admission to an accredited junior college, college,
       university, vocational or trade school. The office visit to obtain the immunization is not payable
       under the terms of the Plan.



This is to certify that the above Amendment to the Restated Plan Document and Summary Plan
Description, 201 1 Edition, of the Iron Workers Local No. 12 Health Insurance Fund is duly adopted by
the Board of Trustees on this 19th day of January, 2012.



  5 li poid,                                                              A
Date                                           Union Trustee         //

   611                  -
Date                                           Empltwer Tn/stee




                                                     1
               Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 176 of 211

                              Iron Workers Local No. 12 Health Insurance Fund


(                     Restated Plan Document and Summary Plan Description, 2011 Edition

                                                 Amendment 2


     In accordance with Article X, Section 10.01 of the Restated Agreement and Declaration of Trust of the
     Iron Workers Local No, 12 Health Insurance Fund, the Iron Workers Local No. 12 Health Insurance
     Fund Restated Plan Document and Summary Plan Description, 2011 Edition, is hereby amended,
     effective November 1, 2013 as follows:

                                   Section Five - Prescription Drug Benefit
     Section Five shall be amended at subsection G. "Medications Not Covered" by deleting the exclusion
     for smoking cessation products at subsection 5 and replacing with the following language:

     5.   Over the counter smoking cessation products.


     Section Five shall be amended at subsection E. "Covered Services" by adding the following language
     under "Additional covered medications include:":

     3.   Smoking cessation products by written prescription only.

     This is to certify that the above Amendment to the Restated Plan Document and Summary Plan
     Description, 201 1 Edition, of the Iron Workers Local No. 12 Health Insurance Fund is duly adopted by
     the Board of Trustees on this 1 1th day of July, 201 3.



             lb-lh-13
                                                              7
     Date                                         Unio:       tee



              lO-fb- 13
     Date                                         Employer Trust!




ii




                                                          1
      Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 177 of 211



                     Iron Workers Local No. 12 Health Insurance Fund


             Restated Plan Document and Summary Plan Description, 20J 1 Edition


                                         Amendment 3


In accordance with Article X, Section 10.01 of the Restated Agreement and Declaration of Trust
of the Iron Workers Local No. 12 Health Insurance Fund, the Iron Workers Local No. 12 Health
Insurance Fund Restated Plan Document and Summary Plan Description, 201 1 Edition, is hereby
amended, effective March 1, 2014 as follows:


                     SECTION THREE - SCHEDULES OF BENEFITS
The Plan shall be amended at the Section Three at the Schedule ofBenefits Active Employees and
Eligible Dependents, by adding the following sentence to the end of the Prescription Drug
Benefit schedule:


All benefits under the Prescription Drug Benefit are subject to the SAV-Rx Step Therapy
Program effective March 1, 2014. If, as of March 1, 2014, a Participant is taking a prescription
drug contained in the medication classes outlined in the Step Therapy Program, the Participant
will not be mandated to participate in this program for that specific prescription.      Any new
prescription will be subject to the Step Therapy Program.



                    SECTION FIVE - PRESCRIPTION DRUG BENEFIT
Section Five shall be amended by adding the following sentence to the end of paragraph one:


Notwithstanding the foregoing, all benefits under the Prescription Drug Benefit shown below in
Subsections A-H are subject to the SAV-Rx Step Therapy Program in Subsection I. effective
March 1, 2014.     However, if a Participant is taking a prescription drug contained in the
medication classes outlined in the Step Therapy Program, the Participant will not be mandated to
participate in this program for that specific prescription. Any new prescription will be subject to
the Step Therapy Program.


Section Five shall be amended by adding the following Subsection I:


I.     Prescription Drug Card Benefit - Step Therapy


       The Plan has elected to implement the SAV-Rx Step Therapy Program in an effort to
       maintain and preserve a high quality and cost-effective program for you. This program is
       mandatory for certain medication classes. The Step Therapy Program through SAV-Rx
       is designed to ensure you take the most cost-effective medications to treat certain
       conditions. The program promotes the use of generic medications because they are
       proven to be as safe and effective as brand name medications for most patients, but cost
       much less.
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 178 of 211




           The Step Therapy Program groups certain medications into "steps",                  Generic
           medications, which are the most cost effective, fall into the "first-step" category,
           preferred brand-name medications fall within the "second-step" category and non-
           preferred brand-name medications, which are the least cost effective, fall into the "third-
           step" category. The Step Therapy Program steers members to take first-step medications
           prior to coverage of a second step medication and to take a second step medication prior
           to coverage of a third step medication.

           The medication classes which qualify for the Step Therapy Program include but are not
           limited   to:   Proton    Pump   Inhibitors,   ARB    antihypertensives,   oral   osteoporosis
           medications, cholesterol-lowering statins, sleep aids, SSRI/SNRI antidepressants,
           overactive bladder medications, Cox 2 and NSAID Anti-Inflammatories, migraine
           medications and steroid nasal sprays. A full list of medications subject to the Step
           Therapy Program can be obtained by calling SAV-Rx.



           You will be required to use the following procedures if you begin taking any newly
           prescribed "second-step" or "third-step" prescriptions of the above medication classes on
           or after March 1, 2014:


           1.   Contact your physician and share the step therapy information contained in your
                letter. Your physician can decide which first-step medication is right for you.


O          2.   If you have already tried one of the first-step medications and your physician has
                determined that you require a different medication for medical reasons, then your
                physician can call SAV-Rx at 1-800-228-3108 to request a prior authorization for you
                to continue taking the medication. The SAV-Rx Clinical Department can advise your
                physician if a second-step medication is required. Just remember that you pay a
                higher co-pay for brand medications.


           3. You have the option to take any medication that your physician prescribes, however it
              may not be covered under the benefit plan if the proper steps are not taken first.



    This is to certify that the above Amendment to the Restated Plan Document and Summary Plan
    Description, 2011 Edition, of the Iron Workers Local No. 12 Health Insurance Fund is duly
    adopted by the Board of Trustees on this      day of                  .,2014.




    Date                                          Uni       rustee "




    Date                                             Employer Tjustee


O
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 179 of 211




o
                            Iron Workers Local No. 12 Health Insurance Fund


                Restated Plan Document and Summary Plan Description, 2011 Edition

                                             Amendment 4


    In accordance with Article X, Section 10.01 of the Restated Agreement and Declaration of Trust
    of the Iron Workers Local No. 12 Health Insurance Fund, the Iron Workers Local No. 12 Health
    Insurance Fund Restated Plan Document and Summary Plan Description, 201 1 Edition, is hereby
    amended, effective July I, 2014, unless stated otherwise as follows:

                                  Section Three - Schedules Of Benefits
    The Plan shall be amended at the Section Three at the Schedule ofBenefits Active Employees and
    Eligible Dependents, by deleting the current Calendar Year Maximum text box and replacing it
    with the following sentence:

                "The Plan has no calendar year maximums on essential health benefits."


    and by deleting the following sentence on the same page:

          "The Plan has a $200,000 calendar year maximum Benefit per person, for active
          Eligible Employees and their Eligible Dependents."

                                  Section Three - Schedules Of Benefits
    The Plan shall be amended at the Section Three at the Schedule of Benefits Active Employees and
    Eligible Dependents, by deleting the current Vision Benefit schedule and replacing it with the
    following schedule:


          Vision Benefit
          Maximum Benefit (Normal)                                $200 every two calendar years
          Maximum Benefit (Sub-Normal)                            $300 every two calendar years


          A transitional provision allows an individual who has reached the prior $ 1 00 vision
          benefit limit as of May 1, 2014 to be eligible to receive an additional $100 in normal
          vision benefits over the remainder of the individual's applicable two-year vision
          benefit period.


          The above maximums do not apply to pediatric vision benefits, as listed below.

          Pediatric Vision Benefit (ages 5-18)
          Pediatric Eye Exams                                 one routine eye exam per plan year
          Pediatric Eyeglass Lenses                      one pair of eyeglass lenses per plan year


            Plan Allowance: You are responsible for charges billed over the amounts shown.




                                                     1
         Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 180 of 211




o                               Services/Materials

                                        Exam
                                                               Plan Pays

                                                               Up to $50

                                Single Vision Lenses           Up to $72

                                   Bifocal Lenses             Up to $109

                                   Trifocal Lenses            Up to $136

                                  Lenticular Lenses           Up to $136

                                   Contact Lenses             Up to $130

                                Medically Necessary           Up to $600
                                   Contact Lenses

                                        Frames                Up to $130


                                  Section Three - Schedules Of Benefits
    The Plan shall be amended at the Section Three at the Schedule ofBenefits Active Employees and
    Eligible Dependents, under the Wellness Benefit by deleting the schedules for the Routine
    Physical Exam and Other Covered Exams and replacing with the following schedules:

         Wellness Benefit (Adult & Child)
         Maximum Benefit (Calendar Year) Routine Physical Exam           $300 per person*
         (* This benefit is paid at 100% up to $300 (after $20 copay) and any charges over
         $300 are paid at 90%)

         Maximum Benefit (Calendar Year) Other Covered Exams                $200 per person*
         (for services other than annual routine mammographic screening)
         (* This benefit is paid at 100% up to $200 (after $20 copay) and any charges over
          $200 are paid at 90%)

                                        Section Six - Vision Benefit
    Section Six shall be amended effective May 1, 2014 at Benefit Limitations by deleting the
    current Benefit Limitations section and replacing it with the following:

          Benefit Limitations


          Normal Vision Care                                    $200 every two calendar years
          Sub-Normal Vision Care                                $300 every two calendar years


          Benefit payment under the Vision Care Plan for any Expense Incurred for the
          following will not be a Covered Expense:


          1. Any medical or surgical treatment or supplies furnished for treatment of any eye
               injury or eye disease,

          2.   Vision training or aniseikonia, and

                                                       2
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 181 of 211




o        3.    Services performed or supplies furnished by other than a licensed Optician,
               Optometrist or Ophthalmologist.


         A transitional provision allows an individual who has reached the prior $100 vision
         benefit limit as of May 1, 2014 to be eligible to receive an additional $100 in vision
         benefits over the remainder of the individual's applicable two-year vision benefit
         period.


         The dollar benefit limitations do not apply to pediatric vision benefits (ages 5-18).
         Pediatric vision benefits are paid according to the fee schedule under the Schedule of
         Benefits.


                                      Section Nineteen - Definitions
    Section Nineteen shall be amended at subsection J. by replacing the current definition of
    Eligible Dependent with the following:

    J.   Eligible Dependent


         The term "Eligible Dependent" means any of the following:

         1.     The lawful spouse of the Covered Employee or Retiree.

                Child or children, including stepchildren and legally adopted children, including
o
         2.
                children placed for adoption, from the date of birth to the end of the 26th year.

         3.     The Covered Employee's or Retiree's unmarried child over 26 years of age who
                would otherwise qualify as an Eligible Dependent per number 2. above and who
                receives no government support (Medicaid, Social Security Income, etc.) and who is
                physically handicapped or mentally retarded and incapable of self-sustaining
                employment because of mental retardation or physical handicap, became so incapable
                before attaining age 26, and the Employee furnished proof of such incapacity at no
                expense to the Fund within 31 days of the date such child's coverage would ordinarily
                terminate due to attainment of age 26. Such Eligible Dependent's coverage shall be
                continued as long as the Employee remains eligible under the Fund and such Eligible
                Dependent remains in such condition.


         4.      A child for whom coverage must be provided because of a Qualified Medical Child
                 Support Order ("QMCSO"). A QMCSO is a court order, administrative order
                 pursuant to state law or court decree relating to child support under the Plan. To be
                 qualified, the QMCSO must be approved by the Board of Trustees. A copy of the
                 Plan's QMCSO qualification procedures is available from the Fund Office upon
                 request, free of charge.

          5.     For dependents working full-time under the age of 19, living at home and having their
                 own health care coverage who receive at least 50% of their support from the
                 Employee, this Plan will coordinate and be the secondary payer.


                                                     3
            Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 182 of 211




           6.   In the event that two Employees are married to each other, Benefits will be paid at the
                rate of 80% as an Employee and an additional 20% as an Eligible Dependent.


    This is to certify that the above Amendment to the Restated Plan Document and Summary Plan
    Description, 2011 Edition, of the Iron Workers Local No. 12 Health Insurance Fund is duly
    adopted by the Board of Trustees on this At/^day of                        , 2014.


                                                                          s,
    Date                                          UnirfrTTrustee   //



    Date
                l\n\iA                            Employer T
                                                            V——
                                                           Trustee




(
                                                     4
       Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 183 of 211




o                            Iron Workers Local No. 12 Health Insurance Fund
                    Restated Plan Document and Summary Plan Description, 2011 Edition

                                                 Amendment 5
    In accordance with Article X, Section 10.01 of the Restated Agreement and Declaration of Trust
    of the Iron Workers Local No. 12 Health Insurance Fund, the Iron Workers Local No. 12 Health
    Insurance Fund Restated Plan Document and Summary Plan Description, 201 1 Edition, is hereby
    amended, effective January 1, 2016, unless otherwise stated:

                                  Section Five - Prescription Drug Benefit
    Section Five shall be amended effective December 15, 2015 at subsection E. Covered Service by
    replacing item 4 with the following item 4:


            4.   Be a drug or device approved by the Food and Drug Administration (FDA), a legend
                 medication, including FDA approved prescription contraceptive drugs or devices.


                                   Section Five - Prescription Drug Benefit
    Section Five shall be amended effective December 15, 2015 at subsection F. Medications
    Requiring Prior Authorization by deleting item 4. Oral contraceptives.


    Section Five shall be further amended effective December 15, 2015 at subsection G. Medications
    Not Covered by deleting item          1   "Contraceptives (oral contraceptives may be covered        if
    Medically Necessary, as stated in Subsection F.)"


                           Section Thirteen - Benefit Exclusions and Limitations
    Section Thirteen shall be amended effective December 15, 2015 by deleting exclusion 22
    "Expenses Incurred for contraceptives and related supplies which are not deemed to be
    Medically Necessary."


                                        Section Nineteen - Definitions
    Section Nineteen shall be amended at subsection J. by deleting the current paragraph 2 and
    replacing it with the following:


       2.        Child or children, including stepchildren and legally adopted children, including
                 children placed for adoption, from the date of birth to the end of the month in which
                 they turn age 26.


    This is to certify that the above Amendment to the Restated Plan Document and Summary Plan
    Description, 2011 Edition, of the Iron Workers Local No. 12 Health Insurance Fund is duly
    adopted by the Board of Trustees on this 15th day of December 2015.

        wur/zr
    Date                                            UnioaTrugfee SS
                           r
    Date                                            Employer Trust



                                                        1
     *
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 184 of 211
+*




o                           Iron Workers Local No. 12 Health Insurance Fund
                   Restated Plan Document and Summary Plan Description, 2011 Edition



                                            Amendment 6
     In accordance with Article X, Section 10.01 of the Restated Agreement and Declaration of Trust
     of the Iron Workers Local No. 12 Health Insurance Fund, the Iron Workers Local No. 12 Health
     Insurance Fund Restated Plan Document and Summary Plan Description, 201 1 Edition, is hereby
     amended, effective October 13, 2016, unless otherwise stated:



                               Section Three — Schedules Of Benefits
     Section Three shall be amended at the Schedule of Benefits Active Employees and Eligible
     Dependents - Prescription Drug Benefit by adding the following as the last comment under the
     heading, just above "Retail Co-Payment (Covered Person Pays)


     See Section Five, subsection Jfor information on the High Impact Advocacy Program which may
     assist with EpiPens.




                              Section Five — Prescription Drug Benefit
     Section Five shall be amended by adding a subsection "J. High Impact Advocacy Program"" as

O
     follows:


              J   High Impact Advocacy Program
                  The Plan has programs in place that may require participation in the High Impact
                  Advocacy Program (HIAP).        This program manages the use of selected specialty
                  medications to reduce or eliminate your out of pocket expense, as well as reducing
                  the cost to the Plan Sponsor.   In order to continue receiving your medication at the
                  most affordable cost, your prescription will be filled at the Sav-Rx Specialty
                  Pharmacy.   Sav-Rx will facilitate your enrollment into a manufacturer sponsored
                  coupon program. If for any reason the manufacturer sponsored coupon program is no
                  longer available, the Co-Payment amounts as listed in the Schedule of Benefits will
                  apply.


     Yes, absolutely! If, for any reason the coupon is no longer eligible we will revert the benefit
     back to the SPD and reach out to the member to help them anticipate their next copay. The plan
     copay.



                  Under the High Impact Advocacy Program, the EpiPen is available with a $10 copay.




                                                       1
             Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 185 of 211



    This is to certify that the above Amendment to the Restated Plan Document and Summary Plan
    Description, 2011 Edition, of the Iron Workers Local No. 12 Health Insurance Fund is duly
    adopted by the Board of Trustees on this 15th day of December 2016.

      tCA,

    Date                                       Union trust



    Date                                       Employer Trustee




O




o
                                                  2
Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 186 of 211




                                C
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 187 of 211


    1




                                  ADMINISTRATIVE SERVICES AGREEMENT

o
             THIS AGREEMENT ("Agreement") entered the 1st day of January, 2009 by and between Iron Workers
    Local No. 12 Health Insurance Fund (the "Fund") and BlueShield of Northeastern New York ("BSNENY")1:

            WHEREAS, the Fund has arranged to provide certain health care benefits for certain employees and
    former employees of the Fund and of companies affiliated with the Fund ("Affiliated Funds") on a self-funded
    basis under the Fund's and/or Affiliated Fund's Health Care Plan ("Plan"); and

            WHEREAS, BSNENY has expertise in various aspects of health plan administration and claims
    adjudication; and

            WHEREAS, it is desired by the Fund and BSNENY ("Parties") that BSNENY provide certain services
    with respect to the Plan in accordance with the terms and conditions hereinafter set forth:

            NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein,
    Parties hereto agree as follows:

                                                    SECTION 1
                                                    DEFINITIONS

            For purposes of this Agreement, the following terms have the meanings set forth below unless the
    context or use clearly indicates another meaning or intent. Other terms are defined where they first
    appear in the Agreement.

    1.1       "Affiliate " means any entity that controls, is controlled by, or is under common control with
              BSNENY.


    1.2       "BlueCard Program" means the Blue Cross and Blue Shield Association ("BCBSA")- administered
              program under which BSNENY may process claims for services received by Participants outside of
              BSNENY's service area while accessing the reimbursement arrangement between a provider and
              another Blue Cross and/or Blue Shield Plan.

    1.3       "COBRA" means the continuation of coverage provisions of Title X of the Consolidated Omnibus
              Budget Reconciliation Act of 1985, as amended, and regulations promulgated thereunder

    1.4       "Effective Date" means the date described in the first paragraph of this Agreement.

    1.5       "ERISA" means the Employee Retirement Income Security Act of 1974, as amended, and
              regulations promulgated thereunder.


    1.6       "Host Plan" means a Blue Cross and/or Blue Shield Plan participating in the BlueCard Program
              whose contracting providers render care to customers of BSNENY.

    1.7       "Plan Document" means the plan document, summary plan description or other wntten description
              of the Plan that the Fund provides to BSNENY and designates as the controlling document for
              purposes of claim adjudications under the Plan, including any amendments thereto




      BlueShield of Northeastern New York is an assumed name of HealthNow New York Inc.. an independent licensee
o   of the BlueCross BlueShield Association
    Legal #74245v6
    Matter #08-07552
    Contract #
                                                        1
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 188 of 211


     f




o
                                                            SECTION 2
                                                RESPONSIBILITIES OF THE FUND

    2.1       Enrollment Data.


             A.        The Fund shall provide to BSNENY enrollment data for each Participant who becomes
                       covered under the Plan as of or after the effective date of this Agreement.             "Participant"
                       means: (i) any employee or farmer employee of the Fund or an Affiliated Fund who is covered
                       under the Plan; (ii) any individual who is covered under the Plan as a "qualified beneficiary"
                       pursuant to COBRA; and (iii) any individual who is covered under the Plan as the spouse,
                       child, or qualified domestic partner of an individual who is a Participant under (i) or (ii). A list of
                       Affiliated Funds is set forth in Exhibit A. "Enrollment data" means, for each Participant:

                       1.     full name and address;

                       2.     marital status;


                       3.     date of birth;

                       4.     effective date of coverage;

                       5.     names and birth dates of dependents to be covered;

                       6.     date of employment;


                       7.     Social Security number;

                       8.     information regarding the coverage of the Participant and any covered dependents under
                              any other group health plan other than the Plan;

                       9.     Primary Care Physician (PCP) information, if any; and

                       1 0.   Participant gender.

              B.       "Enrollment data" shall include all information required by the Health Insurance Portability and
                       Accountability Act of 1996 and the regulations promulgated thereunder. "Enrollment data"
                       shall also include such information regarding a Participant's coverage under the Plan prior to
                       the Effective Date as is needed by BSNENY in order to process claims for benefits under the
                       Plan, including, but not limited to, the Participant's claims history, preexisting conditions,
                       satisfaction of deductible and co-payment limits, and status with respect to benefit limitations
                       under the Plan. Enrollment data shall be in a form acceptable to BSNENY. BSNENY reserves
                       the right to, in its sole discretion, modify, expand or restrict the definition of "Enrollment Data."

              C.       Enrollment data with respect to an individual who will be a Participant as of the Effective Date
                       shall be provided to BSNENY not later than ten (10) business days prior to such Effective
                       Date. Enrollment data with respect to an individual who first becomes a Participant after the
                       Effective Date shall be provided to BSNENY not later than five (5) business days after the date
                       said individual becomes a Participant. Notwithstanding the foregoing, the Fund may provide
                       enrollment data via BSNENY's on-line portal at any time during the month as long as the
                       effective date of the Participant is the 1 day of the following calendar month.

              D.       The Fund shall provide BSNENY with notice of any change to the enrollment data with respect
                       to a Participant not later than five (5) business days after the Fund is aware of such change.



o   Legal #74245v6
    Matter #08-07552
    Contract #
                                                               2
        Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 189 of 211




                 E.    The Fund shall provide BSNENY with notice of a Participant's ineligibility for coverage under


o
                       the Plan not less than seven (7) days prior to the date of such ineligibility. The Fund may
                       provide ineligibility information via BSNENY's on-line portal at any time during the month. The
                       Fund agrees that, in the event BSNENY is not provided with such prior notice of a Participant's
                       ineligibility, the Fund will fund benefit claims of such individuals which are incurred by the
                       individual and authorized by BSNENY under the Plan after the date of such ineligibility and
                       until seven {7) days after the date BSNENY receives notice of the individual's ineligibility. Upon
                       proper notification by the Fund of a Participant's ineligibility, the Administrative Fee defined in
                       Exhibit C shall be adjusted effective the month following notification of the Participant's
                       ineligibility. The Administrative Fee shall not be adjusted retroactively due to the ineligibility of
                       a Participant.

                 F.    BSNENY shall rely upon such information in processing claims for benefits under the Plan and
                       in making certain filings with New York State on behalf of the Fund in accordance with Section
                       3.7 of this Agreement. To the extent that the Fund has failed to provide Enrollment Data to
                       BSNENY, BSNENY shall not be liable for any action it has taken or failed to take on behalf of
                       the Fund or any Participant if its receipt of information would have caused a different action by
                       BSNENY.

    2.2          Other Data. The Fund shall provide BSNENY with all other materials, documents and information
                 relating to the Plan and its Participants needed by BSNENY to perform the benefit payment function
                 and other services in accordance with this Agreement, including, but not limited to, the Plan
                 Document and other communications to Participants regarding the Plan. The Plan Document shall
                 be attached hereto as Exhibit B and shall be the basis on which BSNENY processes benefit claims
                 under the Plan.


     2.3         Establishment of Bank Account



                 A.    On the first business day of each week, BSNENY shall notify the Fund of the amount of funds
                       necessary to pay benefit claims which were processed by BSNENY during the previous week,
                       and the Fund shall transfer via ACH such amount to BSNENY by Friday. Additionally, at the
                       end of each month, BSNENY shall notify the Fund of the amount of the surcharge and
                       covered lives assessment payable by the Plan for such month under sections 2807-j and
                       2807-s of the New York Public Health Law, in accordance with Section 3.7 of this Agreement.
                       If the Fund fails to make any payment within five (5) days of its receipt of initial notification
                       from BSNENY, BSNENY shall provide the Fund with a second notice of the amount due. The
                       second notice shall include a late fee of 2% of the amount due as set forth on Exhibit C. If the
                       Fund fails to make any payment, including any applicable late fees, within two (2) days of
                       receipt of the second notice, BSNENY may cease payment of Participant claims, may cease
                       processing Participant claims, and shall have the right to terminate this Agreement as
                       provided in Section Six. In no event shall BSNENY be responsible for payment of Participant
                       claims for benefits or other authorized expenses of the Plan in excess of the amount of funds
                       provided to BSNENY by the Fund. If BSNENY does make payment of Participant claims for
                       benefits or other authorized expenses for which the Fund has failed to transfer Funds to
                       BSNENY, BSNENY shall be entitled to full reimbursement by the Fund and said payment by
                       BSNENY shall not constitute a waiver or prejudice of its right to full reimbursement. Funds
                       transferred to BSNENY by the Fund shall be used for the following in the order indicated:

                       1.    disbursement of benefit payments to providers and Participants in accordance with the
                             terms of the Plan; and

                       2.    payment of all other authorized expenses of the Plan.

                 B.    The Fund shall designate employees to serve as authorized contacts for BSNENY regarding
                       transfers, transactions or other issues under this Section 2.3.
    Legal #74245v6
    Mailer #06-07552
    Contract #
                                                              3
       Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 190 of 211




o
    2.4      Benefit Claim Forms. The Fund will maintain a supply of benefit claim forms supplied by BSNENY
             in accordance with Section 3.3 of this Agreement. The Fund will distribute or otherwise make claim
             forms available to Participants.


    2.5       Compliance with ERISA. If the Plan is subject to ERISA, the Fund shall be solely responsible for
             ensuring that the Plan satisfies the applicable requirements of ERISA. The Fund, not BSNENY, shall
             be the administrator of the Plan as that term is defined in ERISA. The Fund shall be responsible for
             determining whether the Plan is subject to ERISA and shall provide written notice of its determination
             to BSNENY.

    2.6       Compliance with Internal Revenue Code.          The Fund shall be solely responsible for the Plan's
             compliance with any applicable requirements of the Internal Revenue Code.


    2.7      Reporting and Disclosure.       The Fund is responsible for any and all reporting and disclosure
             requirements imposed on the Plan pursuant to federal law, which may include, but is not limited to,
             the annual preparation of Internal Revenue Service ("IRS") Form 5500 and related schedules.
             BSNENY may, at the request of the Fund and for an additional fee as agreed by the Parties, assist
             the Fund in compliance with applicable reporting and disclosure requirements.

    2.8      Participant Contributions. The Fund shall collect any contributions required by the Plan from the
             Participants. If required by law, the Fund shall establish and maintain a trust to which Participant
             contributions shall be deposited in accordance with applicable laws and regulations and the Fund
             shall hold BSNENY harmless from any failure by the Fund to do so.

    2.9       Stop-Loss Insurance. The Fund, not BSNENY, shall be responsible for securing stop-loss
              insurance if such coverage is desired by the Fund. The Fund shall be responsible for providing the
              stop-loss insurance carrier(s) with accurate information required or necessary for the underwriting of

o             any insurance issued to the Fund. BSNENY, in its sole discretion, may provide data and reports
              regarding the Fund's Participants' claims to the Fund's stop-loss carrier subject to die provisions of
              Section    4.7.   BSNENY may require the Fund's stop-loss carrier to execute a
              Confidentiality/Indemnification Agreement.     If mutually agreed to by the Parties, BSNENY shall
              provide Stop Loss coverage under a Stop Loss Policy.

    2.10      Liability. The Fund shall be responsible for any delay in the performance of the administrative and
              claims service caused by the failure of the Fund to promptly furnish any required information or claim
              funds to BSNENY.

     2.11     Fees. The Fund shall pay fees to BSNENY as set forth in Section 7 of this Agreement.

     2.12     Plan Document. The Fund shall be responsible for preparing the Plan Document and for ensuring
              that the Plan Document complies with applicable laws and regulations. If the Fund amends the Plan
              Document to change the benefits provided under the Plan, it must provide BSNENY with written
              notice of such change not less than 90 days prior to the effective date of such change, and the Fund
              shall be responsible for notifying Participants of any change in benefits, the Fund may not amend
              the Plan in a way that would require BSNENY to process claims in a manner that would violate
              applicable law. If BSNENY reasonably determines that a Plan amendment would modify the Fund's
              anticipated claims or administration expenses, BSNENY may modify the fees described in Exhibit C.

    2.13      Electronic Transactions. If BSNENY and the Fund conduct an electronic transaction that is a
              Standard Transaction as defined in 45 C.F.R. 162.103, the parties agree that the transaction will be
              conducted in accordance with the applicable requirements of ASC X12N ("Transaction Standards").
              The parties agree to cooperate in testing their respective operating systems to ensure compliance
              with such requirements, the Fund further agrees that it will not: (i) change the definition, data
              condition or use of a data element or standard in the Transaction Standards; (ii) add any data

o             elements or segments to the maximum defined data set forth in the Transaction Standards; (iii) use
    Legal #74245v6
    Matter #08-07552
    Contract #
                                                         4
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 191 of 211




             any code or data elements that are either marked "not used" in the Transaction Standards; or
             (iv) change the meaning or intent of the Transaction Standards.
o   2.14     Security Standards for Electronic Protected Health Information. The parties shall comply with
             the requirements for the protection of electronic protected health information set forth in 45 C.F.R.
             Part 164 ("Security Standards") on or before the required compliance date for the Security
             Standards.


                                                       SECTION 3
                                             ADMINISTRATIVE SERVICES

    3.1      Identification Cards.       8SNENY will prepare and distribute a Plan identification card to each
             Participant.

    3.2      Data Base.         BSNENY shall maintain appropriate records on each Participant for the proper
             administration of the Plan.     The records maintained on each Participant shall include, but not be
              limited to:


             A.        full name and last known mailing address;

              B.       marital status;


              C.       date of birth;

              D.       effective date of coverage;


              E.       election of dependent coverage, names and birth dates of dependents covered by the Plan,

              F.       date of employment;


              G.       Social Security number; and

              H.       information regarding the coverage of the Participant and any covered dependents under any
                       other group health plan other than the Plan.

    3.3       Forms and Administrative Documents. BSNENY will prepare and provide to the Fund pertinent
              paperwork for the administration of the Plan, including benefit claim and enrollment forms.

    3.4       Providers. BSNENY will, to the extent possible, establish and maintain for the Plan the network of
              providers available under the BSNENY insured product(s) listed in Exhibit C.               The Fund
              acknowledges and agrees that BSNENY's network of Participating Providers will change from time to
              time. BSNENY reserves the right to, consistent with applicable laws and regulations, add and/or
              remove providers from its network of Participating Providers at its discretion and to determine which
              coverage plans and/or products a particular participating provider is eligible to provide services for.
              The Fund agrees to pay any applicable network access fees as set forth in Exhibit C.

    3.5       Retention of Participants' Records.         Participants' records maintained by BSNENY shall be
              available for inspection by the Fund during normal business hours subject to the Confidentiality
              Provisions in Section 4.7.


    3.6       Compliance with New York State Health Care Reform Act. If the Fund so elects, BSNENY shall
              make a filing with the New York State Department of Health ("DOH") on behalf of the Fund to elect
              for the Plan to make direct payments to the DOH of the Plan's obligations under sections 2807-j and
              2807-s of the New York Public Health Law. For each month in which the Plan's direct payment
              election is in effect with the DOH, BSNENY shall notify the Fund of the amount of the required

o             surcharge and covered lives assessment for such month and shall file appropriate reports with the
    Legal #74245v6
    Matter #08-07552
    Contract #
                                                           5
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 192 of 211




              DOH and make the required payments to the DOH in accordance with the procedure under Section
              2.3 of this Agreement.       For purposes of Section 2.3, such surcharges and covered lives
o             assessments shall be considered authorized expenses of the Plan. BSNENY shall not be liable for
              any surcharge or covered lives assessment payable by the Plan under section 2807-j or 2807-s of
              the New York Public Health Law and shall not be liable for any interest or penalties assessed against
              the Plan or the Fund as a result of late or insufficient payment of such surcharges and assessments.

    3.7       Other Taxes or Assessments, or Charges to the Plan, In the event that a State or jurisdiction
              imposes upon BSNENY the duty to act as agent for the collection of any tax, payment, surcharge or
              assessment imposed on the Plan, the Fund or an Affiliated the Fund in connection with the Plan or
              this Agreement, the Fund will pay over such amount to BSNENY when requested to do so. In the
              event BSNENY incurs any charge, expense or assessment in connection with any third party
              agreement including, but not limited to. Coordination of Benefits or Subrogation Vendor Agreements,
              which apply to claims processed by BSNENY for Participants under the Plan, the Fund agrees said
              amounts are authorized expenses of the Plan and shall, to the extent required, pay over such
              amount to BSNENY when requested to do so

    3.8       Certificates of Creditable Coverage. If directed by the Fund in writing, BSNENY shall furnish
              certificates of creditable coverage with respect to Participants in the Plan in accordance with Internal
              Revenue Code section 9801, ERISA section 701, and Public Health Service Act section 2701(e) and
              regulations promulgated thereunder; provided, such certificates shall report only a Participant's
              period of coverage under the Plan during the period in which this Agreement is in effect and shall not
              report on a Participant's coverage under the Plan prior to the Effective Date or under any other
              coverage option offered under the Plan,


    3.9       Compliance with Prompt Payment Law. To the extent required by New York State Insurance Law
              or as required by BSNENY's Agreements with Participating Providers, BSNENY shall pay interest on
              benefit claims processed under this Agreement in accordance with §3224-a of the Insurance Law.


o
              Any interest paid pursuant to this Section 3.9 shall be considered authorized expenses of the Plan.

    3.10      Relationship with Other Service Providers. BSNENY shall not be responsible for furnishing
              Participant data or other information regarding the Plan to any other individual or entity that provides
              services with respect to the Plan.

    3.11      COBRA Compliance. BSNENY is not responsible for the Plan's compliance with COBRA. If
              directed by the Fund in writing, BSNENY shall accept COBRA payments made by or on behalf of
              qualified beneficiaries and shall remit such payments to the Fund or apply them as a credit against
              the fees payable to BSNENY by the Fund under Section 7.


              In the event that the Fund has directed to have BSNENY accept COBRA payments, if a qualified
              beneficiary (or other person on behalf of a qualified beneficiary) does not remit a COBRA payment
              by the due date (including any applicable grace period for payment) or remits less than the required
              payment amount, BSNENY shall notify the Fund. The Fund, in its sole discretion, shall determine
              whether a qualified beneficiary's continuation coverage shall terminate due to failure to timely make
              a COBRA payment or payment of less than the required amount, and shall notify BSNENY of any
              such termination in accordance with Section 2.1 . BSNENY shall not be required to attempt to collect
              unpaid COBRA payments from any qualified beneficiary and shall not be required to notify the
              qualified beneficiary that his coverage has terminated.

    3.12      Participant Disclosure, BSNENY is required by the Blue Cross and Blue Shield Association to
              disseminate to the Fund a Participant Disclosure Statement ("Disclosure Statement"). The Fund
              agrees to disseminate the Disclosure Statement to Participants after receipt of the Disclosure
              Statement set forth in Exhibit G. The Fund may incorporate the terms of the Disclosure Statement in
              another document, provided that such other document is provided to Participants.



o   Legal #74245v6
    Matter #08-07552
    Contract #
                                                          6
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 193 of 211




                                                   SECTION 4
                                         CLAIMS PROCESSING AND PAYMENT
o   4.1       Eligibility to Participate.      The Fund, in its sole discretion, shall determine the eligibility of
              employees and dependents to participate in the Plan in accordance with the terms thereof.


    4.2       Initial Benefit Claim Determinations. BSNENY shall make the initial determination as to whether
              benefit claims submitted by Participants qualify for payment under the Plan and shall determine the
              amount of benefits due and payable pursuant to the terms of the Plan.             In making initial
              determinations as to whether benefit claims qualify for payment under the Plan, BSNENY shall follow
              its standard claim processing procedures and protocols, including, but not limited to, utilization
              management. If BSNENY determines that a claim is payable under the terms of the Plan, BSNENY
              shall issue a check for payment or otherwise credit the appropriate party with the amount of the
              benefit payable. Benefit claims shall be funded in accordance with Section 2.3 of this Agreement. If
              BSNENY determines that a benefit claim is not payable under the terms of the Plan, BSNENY shall
              notify the claimant of the denial and of the claimant's right to appeal the denial. If the Plan is subject
              to ERISA, BSNENY shall comply with the applicable claim procedure rules promulgated at 29 C.F.R
              section 2560.503-1 ("ERISA Claim Regulation") in making initial benefit claim determinations.

    4.3       Contested Claims.        Fund shall receive and review appeals of denied benefit claims under the Plan
              in accordance with the procedure set forth in the Plan, and shall make final decisions with respect to
              all appeals of denied benefit claims..


    4.4       Record Retention. BSNENY will maintain current, accurate, and complete records and files of all
              claim submissions and payments on each Participant for a period of at least six years after the claim
              was submitted.

    4.5       Coordination of Benefits. In processing claims for benefits, BSNENY shall apply the coordination

o             of benefit provisions set forth in the Plan Document and shall forward to the Fund any funds which
              BSNENY recovers through coordination of benefits. Any funds recovered by BSNENY pursuant to
              the Plan's Coordination of Benefits provisions shall be subject to any reduction required in
              BSNENY's Agreement with any Third Party retained by BSNENY to conduct Coordination of
              Benefits.


    4.6       Subrogation. The Fund may have certain rights of subrogation against Participants or third parties
              to pay for services already paid by the Plan. Nothing in this Agreement shall require BSNENY to
              engage in the practice of law or to take any legal action to enforce any subrogation rights which the
              Fund may have. Upon BSNENY's knowledge of any subrogation issues, BSNENY shall promptly
              notify the Fund. BSNENY may pursue the Fund's subrogation rights as provided in the Plan upon
              separate written agreement by the Parties and upon an adjustment of the Administrative Fees
              referenced in Section 7 and Exhibit C.


    4.7       Confidentiality.


              A.       General. Each Party shall maintain the confidentiality of information in its possession or
                       contained in the records of Participants in accordance with applicable state and federal laws,
                       regulations and rulings, and shall not release such information, either to each other or to any
                       other person or entity, except as permitted by law. All files, data and other information relating
                       to the business of either Party in the possession of the other Party will be deemed confidential
                       and will not be disclosed except upon (i) lawful order of a court or public authority, which order
                       compels obedience under penalty of contempt, fine, or impairment or loss of the right to do
                       business; or (ii) as may otherwise be required under applicable law. In the event of such
                       disclosure, the disclosing Party shall immediately notify the other Party in writing detailing the
                       circumstances and extent of such disclosure.



    Legal #74245v6
    Matter #08-07552
    Contract #
                                                             7
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 194 of 211




              B.       Protected Health Information. Notwithstanding the foregoing, the Fund recognizes and
                       acknowledges that the Plan is a "covered entity" and BSNENY is a "business associate" of the
o                      Plan pursuant to the Health Insurance Portability and Accountability Act of 1996 and the
                       regulations promulgated thereunder. BSNENY has entered or will enter into an agreement
                       with the Plan (the "Business Associate Agreement") which limits the information and data
                       which BSNENY may provide to the Fund. BSNENY will disclose "protected health information"
                       (as such term is defined in 45 C.F.R. 160.103) to the Fund only to the extent such disclosure
                       is allowed under the terms of the Business Associate Agreement.

    4.8       Overpayments. If BSNENY determines that a benefit payment has been made to or on behalf of an
              ineligible individual or that a benefit payment exceeded the amount payable under the Plan,
              BSNENY will make reasonable efforts to recover any such overpayment on behalf of the Fund, in
              accordance with BSNENY's policies and procedures; provided, however, that BSNENY shall not be
              required to initiate any legal or arbitration proceeding for the recovery of any such overpayment.
              BSNENY shall not be financially responsible for any overpayment under the Plan.

    4.9       Fiduciary Responsibilities. The Fund delegates to BSNENY the discretionary authority to make
              initial benefit claim determinations under the Plan, including, but not limited to, the authority to
              interpret the terms of the Plan Document, to make factual findings and to determine what constitutes
              a reasonable and customary charge for benefits covered under the Plan. If the Fund has elected
              under Section 4.3 to delegate to BSNENY the authority to make final determinations on appeals of
              denied benefit claims, BSNENY shall have full discretionary authority to make such determinations,
              including, but not limited to, the authority to interpret the terms of the Plan Document, to make
              factual findings and to determine what constitutes a reasonable and customary charge for benefits
              covered under the Plan. BSNENY shall have the right to rely upon the Plan Document in the
              performance of its duties hereunder. The Fund acknowledges that BSNENY shall not consider the
              payment or adjudication of any claim for benefits on an extra-contractual basis. BSNENY's
              decisions shall be conclusive and binding and not subject to further review.


o             Notwithstanding the foregoing, to the extent that with respect to a particular claim or appeal, any of
              the duties delegated to BSNENY are otherwise assumed or acted upon by the Fund or any agent of
              the Fund or other third party including any vendor, or if not delegated to BSNENY are otherwise to be
              assumed or acted upon by the Fund or such agent or third party, then in any such event, BSNENY
              shall not have any fiduciary duties or discretionary authority under the Plan or this Agreement with
              respect to such claim or appeal, and the Fund or such other party, as the case may be, shall be
              deemed to have such fiduciary duties and discretionary authority regarding such claim or appeal.


              It is acknowledged and agreed that any services provided by BSNENY under the Plan or this
              Agreement shall not affect the Fund's acknowledged status plan administrator of the Plan (if the Plan
              is subject to ERISA) and that the Fund shall retain sole fiduciary duties and discretionary authority in
              connection with its role and duties as plan administrator. The Fund shall also retain sole fiduciary
              duties and discretionary authority with respect to those duties not delegated to BSNENY hereunder
              or otherwise assumed by BSNENY.

              BSNENY shall have no fiduciary duties under the Plan or this Agreement other than those it has
              explicitly agreed to assume herein.


    4.10     Benefit Payments Directed By The Fund. Notwithstanding anything herein to the contrary, the
             Fund may direct BSNENY to approve for payment any benefit claim with respect to which BSNENY
             has made a decision to deny payment pursuant to the provisions of Section 4.2 or Section 4.3.
             BSNENY shall not be required to notify the Fund prior to communicating an initial or final denial to a
             Participant under Section 4.2 or Section 4.3. Any direction from the Fund to pay benefit claims under
             this Section 4.10 shall be in writing. Benefit payments processed by BSNENY at the Fund's direction
             under this Section 4.10 shall not be subject to the fiduciary standards of this Section 4, and, as
             specified in Section 8.3A, the Fund shall indemnify and hold harmless BSNENY and its affiliates from

o
             any and all liability and loss that arise out of or in connection with benefit payments made at the
    Legal #74245v6
    Mailer #08-07552
    Contract #
                                                           8
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 195 of 211




             Fund's direction. Payments made pursuant to this Section 4.10 shall be subject to the fees set forth
             in Exhibit C.
o   4.11     Modification or Suspension of BSNENY Policies and Procedures.                  Notwithstanding anything
             herein to the contrary, the Fund may direct BSNENY to modify or suspend its policies, procedures
             and routine edits regarding, but not limited to, utilization management, prescription drugs, claims
             processing, enrollment and eligibility and general operations. Any direction from the Fund under this
             Section 4.11 shall be in writing. Benefit claims processed by BSNENY in accordance with any
             modification or suspension of policies, procedures or edits shall not be subject to the fiduciary
             standards of this Section 4 and, as specified in Section 8.3A, the Fund shall indemnify and hold
             harmless BSNENY and its affiliates from any and all liability or loss that arises out of or in connection
             with modification or suspension of BSNENY policies, procedures or edits. Payments made pursuant
             to this Section 4.1 1 shall be subject to the fees set forth in Exhibit C.

    4.12     Disclosure Provisions. Exhibit F specifies the additional/alternative provisions that apply to the
             Fund with respect to claims that are processed under the BlueCard Program. Exhibit G contains
             language that must be included in the Fund's Summary Plan Description so that Participants are
             made aware of the additional/alternative provisions that apply to them with respect to claims that are
             processed under the BlueCard Program.

    4.13     Rebates and Settlements.

             A.      BSNENY or its vendors may have reimbursement contracts with certain providers for the
                     provision of and payment for health care services and supplies administered for, among others,
                     Participants pursuant to this Agreement. Under some of these contracts there may be
                     settlements which require BSNENY to pay the providers or vendors additional money (which
                     may or may not be solely funded by BSNENY) or which require the providers or vendors to
                     return a portion of volume discounts, rebates, or excess money paid. Such providers or

o
                     vendors may include entities affiliated with BSNENY. In addition to such settlements, additional
                     amounts may be payable to providers or vendors as a result of claim adjustments made after
                     initial claim payments have been made. Any additional amounts payable to providers or
                     vendors, whether as a result of settlements or claim adjustments, that are attributable to benefit
                     claims properly payable pursuant to the Plan during the term of this Agreement or any
                     temporary service period under Section 6.7 shall be considered authorized expenses of the
                     Plan and shall be paid by the Fund, whether such amounts are payable during or after the term
                     of this Agreement. This provision shall survive the termination of this Agreement. Unless the
                     parties otherwise agree in writing, the Fund shall have no right to any discounts, rebates, or
                     excess money received from vendors.


             B.      Under the BlueCard Program, the amounts that the Fund and Participant pay is a final price
                     and will not be affected by any future adjustments resulting from any of the non-BlueCard
                     rebates or settlements described in Section 4.13(A), above.

                                                        SECTION 5
                                               MANAGEMENT REPORTS


    5.1       Monthly Claims Report. BSNENY will provide the Fund, upon request, a monthly claims report of
              all claims processed during that month. Such report will list:
              A.      the amounts paid; and

              B.       any additional classification that is reasonably required or requested by the Fund, subject to
                       Section 4.7 and 5.4.


              This report will be mailed to the Fund within thirty (30) days following the close of the period covered
              by the report.


    Legal #74245v6
    Matter #08-07552
    Contract #
                                                            g
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 196 of 211




    5.2      Quarterly Report. BSNENY will provide, upon request, at the close of each quarter of the Plan, an
             analysis of the claims processed during that period.
o            Such report will be furnished within thirty (30) days following the close of the period covered and will
             include an analysis of claims paid subject to Section 4.7.

    5.3      Annual Report. BSNENY will provide, upon request, at the close of each plan year of the Plan, an
             analysis of the claims processed during that period subject to Section 4.7. Such report will be
             furnished within thirty (30) days following the close of the period covered and will include


             A.        an analysis of claims paid by:
                       1.   type of service,
                       2.   medical provider, and

             B.        amounts not covered by the Plan, including coordination of benefits savings.


    5.4      Standard Reports. The Standard Reports which shall be provided by BSNENY at no added cost are
             listed on Exhibit D. All such Reports are subject to Section 4.7.

    5.5      Additional Reports. At the request of the Fund, BSNENY may provide additional claim data or
             reports, in a format or time frame other than that described in Sections 5.1, 5.2, 5.3 or 5.4. If
             additional reports are requested, additional fees may be required.

                                                        SECTION 6
                                 COMMENCEMENT, DURATION AND TERMINATION


    6.1      Effective Date. The Effective Date shall be the date described in the first paragraph of this
             Agreement and shall continue for a period of twelve (12) calendar months ("Initial Term") unless

o            terminated earlier in accordance with Section 6.3.

    6.2      Automatic Renewal. Unless terminated earlier in accordance with Section 6.3, this Agreement
             shall be automatically renewed for successive twelve (12) calendar month periods ("Succeeding
             Terms") at the expiration of the Initial Term or any Succeeding Term; provided, that either party may
             terminate the Agreement on the last day of the Initial Term or any Succeeding Term by giving at
             least 45 days prior written notice by registered mail to that effect to the other party.

    6.3       Early Termination. Except as otherwise provided below, this Agreement shall immediately
              terminate at the earliest time specified below:

             A.        Upon the Fund's failure to pay the fees provided in Exhibit C within ten (10) days of their due
                       date, provided BSNENY gives the Fund notice required under Section 7.4;

              B.       Upon bankruptcy or insolvency of the Fund;

              C.       Upon failure of the Fund to deliver to BSNENY within thirty (30) days of any written request by
                       BSNENY any required data necessary for the proper performance of BSNENY's duties unless
                       the Fund's failure to deliver such data is due to matters reasonably beyond the control of the
                       Fund;

              D.       Upon a merger, sale or consolidation of the Fund, unless the successor to the Fund as a
                       result of the transaction assumes this Agreement;

              E.       Upon the Fund's failure to fund benefit claims pursuant to Section 2.3 within two (2) days of
                       BSNENY's second request;


o   Legal #74245v6
    Matter #08-07552
    Contract #
                                                            10
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 197 of 211




              F.       Upon the enactment of any law or regulation which makes the continuance of this Agreement
                       illegal;
o            G.        At BSNENY's option, upon twenty (20) days prior written notice to the Fund.

              H.       By agreement of the Parties.

              I.       At the Fund's option, upon thirty (30) days prior written notice to BSNENY.

    6.4      Change in the Fund Condition. If BSNENY reasonably determines that there has been any
             change in the condition (financial or otherwise) of the Fund that, in the reasonable opinion of
             BSNENY, has a material adverse effect upon the validity, performance, or enforceability of this
             Agreement, on the financial condition or business operation of the Fund, or on the ability of the Fund
             to fulfill its obligations under this Agreement, then BSNENY shall have the right to require the Fund to
             provide adequate assurance of future performance. Such assurance may, at BSNENY's sole option,
             include payment of a deposit. Examples of such a change include but are not limited to: voluntary
             or involuntary insolvency proceedings under Title 1 1 of the United States Code, the sale of all or
              substantially all of the Fund's assets, or a change in control of the Fund's management or
             operations.


              In the event such further assurance is required by BSNENY as provided herein, BSNENY may, at
              any time after the date of notice to the Fund of such requirement, suspend its performance of its
              obligations under this Agreement until the date of receipt by BSNENY of such adequate assurance
             without being liable to the Fund or to any Participant for such suspension. In the event such
             adequate assurance is not received within a reasonable period of time as determined by BSNENY,
             BSNENY may terminate this Agreement immediately upon written notice to the Fund.

    6.5       Limited Discontinuance. In the event that either Party reasonably believes that any State or other


o
             jurisdiction will penalize it for proceeding with its performance under this Agreement, the Party may
              immediately discontinue the application of the Agreement in such State or jurisdiction by providing
              written notice to that effect to the other Party, tn such a case, the Agreement shall continue in force
              in all other States and jurisdictions.

    6.6       BSNENY Responsibilities Upon Termination. Except as provided in Sections 6.6 and 6.7 hereof,
              all obligations of BSNENY under this Agreement, including the processing of claims and
              disbursement of benefit amounts, will be terminated and extinguished on the effective date of
              termination of this Agreement. Claims for Plan benefits for expenses incurred by Participants prior to
              such termination date shall be processed only for the period up to such termination date and shall be
              paid only to the extent that the Fund provides BSNENY with the required funds in accordance with
              Section 2.3 of this Agreement. Any such claims which remain unprocessed or unpaid as of such
              termination date shall be surrendered to the Fund.

    6.7       Temporary Provision of Services. In the event this Agreement is terminated, the Fund may
              arrange for BSNENY to continue to provide services covered by this Agreement for a period not to
              exceed one (1) year beyond such termination, (unless the Parties agree to a longer period), provided
              that:

              A.       BSNENY agrees in writing with the Fund to such continued provision of services; and

              B.       charges shall be payable to BSNENY in accordance with Exhibit C or as otherwise agreed to
                       in writing by the Parties.

    6.8       Final Accounting and Report. BSNENY shall, upon request, within ninety (90) days of the
              termination of this Agreement, deliver to the Fund a final accounting and report of the financial status
              of the Plan.

o   Legal #74245v6
    Matter #06-07552
    Contract#
                                                           11
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 198 of 211




                                                        SECTION 7


o
                                                          FEES

    7.1       Implementation and Administration of Fees. The Fund agrees to pay BSNENY the fees set forth
              in Exhibit C including all applicable Access Fees and late fees.        Access Fees are charged by a
              BlueCard Host Plan/Par licensee for delivering the benefits of its provider contracts or networks to
              BSNENY. Such fees shall be due and payable to BSNENY on the last day of each month, or as
              otherwise specified in Exhibit C.


    7.2      Modification to Fee Schedule. BSNENY1 reserves the right to change the required payments set
             forth in Exhibit C under this Agreement:

             A.        as of the first day of any Succeeding Term with at least thirty (30) days prior written notice to
                       the Fund; or

              B.       as of the date of any benefit change or other material change requested by the Fund or
                       required by law which significantly alters any obligation of BSNENY under this Agreement.

    7.3       Automatic Adjustment. If during the term of this Agreement, any tax (other than local, state or
              federal income taxes) or any other assessment, premium charge, penalty or fine shall be assessed
              against BSNENY, directly arising under and to the extent attributable to this Agreement, BSNENY
              shall report the payment to the Fund and the Fund shall reimburse BSNENY for the same unless
              said tax (other than local, state or federal income taxes) or any other assessment, premium charge,
              penalty or fine was assessed against BSNENY because of its misconduct. BSNENY shall have sole
              discretion in determining whether any such tax or assessment shall be paid, compromised, litigated
              or appealed and as to all matters or procedure, compromise, defense or appeal of any such tax or
              assessment concerning its liability.



o
    7.4       Failure to Perform. If the Fund, for any reason whatsoever, fails to make a required payment on a
              timely basis, BSNENY may suspend the performance of its services until such time as the Fund
              makes the proper remittance and may charge a late fee as set forth on Exhibit C. BSNENY shall
              provide the Fund with notice of its intent to take such action.

    7.5       Additional Services. Nothing in this Section 7 or Exhibit C shall prohibit BSNENY from performing
              any service not enumerated in this Agreement for a reasonable fee. Any such services will require
              the prior approval of the Fund. Any such service and corresponding fee will be paid by the Fund
              upon request by BSNENY.


                                                         SECTION 8
                                                     MISCELLANEOUS


    8.1       Tax and ERISA. The legal and tax status of the Plan under applicable law is a matter for
              determination by the Fund and not by BSNENY, which is not responsible therefore.

    8.2       BSNENY Does Not Insure the Plan. BSNENY provides Administrative Services and network
              access only and does not insure or underwrite the liability of the Fund under the Plan, does not
              assume any financial risk or obligation with respect to claims and shall not advance its own funds for
              the payment of any claims or expenses under the Plan. The Fund retains the ultimate responsibility
              for the payment of benefit claims made under the Plan and all authorized expenses incident to the
              Plan including responsibility for payment of claims to any BSNENY Participating Providers or any
              other provider.

    8.3       Liability and Indemnification.

              A.       The Fund agrees to indemnify and hold harmless BSNENY and its affiliates from any and alt

o   Legal #74245v6
                       liability, loss, damages, fines, penalties and costs, including but not limited to, expenses and

    Mailer #06-07552
    Contract #
                                                             12
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 199 of 211




                       reasonable attorneys' fees, which BSNENY or its affiliates shall sustain arising out of or in
                       connection with any function of BSNENY under this Agreement, including, but not limited to,
o                      any legal action by or on behalf of a Participant, unless it is determined by a court or regulatory
                       agency having jurisdiction of the matter that the liability therefore was the direct consequence
                       of criminal conduct or fraud on the part of BSNENY or of BSNENY's material breach of its
                       obligations under this Agreement. Notwithstanding the above, the Fund agrees to indemnify
                       and hold harmless BSNENY and its affiliates from any and all liability, loss, damages, fines,
                       penalties and costs, including, but not limited to, expenses and reasonable attorneys' fees,
                       which BSNENY or its affiliates shall sustain arising out of or in connection with any payment
                       made by BSNENY at the direction of the Fund pursuant to Section 4.10 or Section 4.11.

                 B.    BSNENY and the Fund shall advise each other as to matters which come to their respective
                       attentions involving potential legal actions or regulatory enforcement activity which involve the
                       Plan or are related to the activities of either Party with respect to the Plan or this Agreement
                       and shall advise each other of legal actions or administrative proceedings which have actually
                       commenced. Notice of legal actions or other administrative proceedings which have actually
                       commenced shall be provided not later than five (5) days after a Party has knowledge of such
                       commencement.


                 c.    In the event that a lawsuit or administrative proceeding is brought against the Fund or the Plan
                       but not BSNENY, the defense and associated costs of such action or proceeding shall be the
                       responsibility of the Fund. BSNENY shall cooperate fully with the Fund in the defense of any
                       such action or proceeding arising out of matters related to this Agreement. The Fund agrees
                       not to oppose any attempt made by BSNENY to intervene in such action or proceeding.


                 D.    In the event that a lawsuit or administrative proceeding is brought against BSNENY arising out
                       of the performance of its duties under this Agreement, the defense and any associated costs
                       of such action or proceeding shall be the responsibility of BSNENY, provided that the costs,


o
                       including attorneys' fees, of such defense shall be reimbursed to BSNENY by the Fund to the
                       extent BSNENY is entitled to indemnification by the Fund under subsection A of this Section
                       8.3. The Fund shall cooperate fully with BSNENY in the defense of any such action or
                       proceeding arising out of matters related to this Agreement. BSNENY agrees not to oppose
                       any attempt made by the Fund to intervene in such action or proceeding. If the Fund or the
                       Plan is also named as a party in such action or proceeding, the Fund may request that the
                       counsel engaged by BSNENY also provide for the defense of the Fund and/or the Plan. If
                       there is no conflict of interest, BSNENY shall take all reasonable measures to comply with the
                       Fund's request. If such counsel does not provide for the Fund's or Plan's defense, then the
                       Fund and Plan shall be responsible for the defense and associated costs as provided in
                       subsection C of this Section.

                 E.    Notwithstanding the foregoing, in no event, shall BSNENY be liable to the Fund for indirect,
                       consequential or special damages of any nature, lost profits or savings, punitive damages,
                       injury to reputation or loss of business.

                 F.    The provisions of this Section 8.3 shall survive termination or discontinuance of this
                       Agreement.


    8.4          Modification and Amendment No alteration or modification of the terms and conditions of this
                 Agreement shall be valid or of any force or effect unless it is expressed in a written memorandum
                 executed for Parties by persons duly authorized to do so. Notwithstanding the foregoing, this
                 Agreement may be amended automatically upon written notice to the Fund if necessary in order to
                 comply with applicable federal or state laws, regulations and other authority including, but not limited
                 to. those issued by the U.S. Department of Labor.

    8.5          Entire Agreement This Agreement constitutes the entire contract between the Parties relative to

o                the administration of the Plan and cancels, replaces and supersedes any and all previous
    Legal #74245v6
    Matter #08-07552
    Contract #
                                                             13
          Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 200 of 211




                 agreements relating to such administration.        Notwithstanding the foregoing, the Parties have
                 executed or will execute a Business Associate Agreement relative to the administration of the Plan,
o                which is not canceled, replaced, or superseded by this Agreement.


    8.6          Assignment The Fund may assign this Agreement or any of its rights or obligations hereunder to
                 any successor through merger, sale or consolidation with prior written notice to and approval of
                 BSNENY, BSNENY may assign this Agreement or any of its rights or obligations hereunderwith prior
                 written notice to and approval of the Fund, which approval shall not be unreasonably withheld.

    8.7          Plan to Control Benefits. Unless otherwise required by law, BSNENY shall have no power to add
                 to, subtract from or modify any terms of the Plan, or to change or add any benefit provided under the
                 Plan or to waive or fail to apply any requirements for eligibility for a benefit under the Plan except
                 pursuant to a formal written amendment of the Plan by the Fund which has been provided to
                 BSNENY.


    8.8          Right to Audit.

                 A.    Subject to the provisions of this Section 8.8, the Fund may audit BSNENY's compliance with
                       its obligations under this Agreement and BSNENY shall supply the Fund with access to
                       information acquired or maintained by BSNENY in performing services under this Agreement
                       subject to the provisions of Section 4.7. BSNENY shall be required to supply only such
                       information which is in its possession and which is reasonably necessary for the Fund to audit
                       the Plan, provided that such disclosure is not prohibited by any third-party contracts to which
                       BSNENY is a signatory or any requirements of law.

                 B.    The Fund shall give BSNENY ninety (90) days prior written notice of its intent to perform such
                       an audit and its need for such information and shall represent to BSNENY that the information
                       which will be disclosed therein is reasonably necessary for the administration of the Plan All

o
                       audits and information disclosures shall occur at a reasonable time and place and at the
                       Fund's expense. The Fund agrees to execute any reasonable audit agreement presented by
                       BSNENY prior to performing any audit under this Section. Unless otherwise agreed to by the
                       Parties, the Fund shall be limited to one audit per year.


                 C.    The Fund may designate a representative to conduct or participate in the audit, or to receive
                       access to such information, provided that the Fund and the representative enter into a written
                       agreement with BSNENY under which the representative agrees to use any disclosed
                       information solely for purposes of administering the Plan, to keep such information confidential
                       and not to disclose the information to any other entity or person.

                 D.    Any reports, information or documentation provided, made available, or learned by either of
                       the parties to this Agreement which contains personally identifiable or health information about
                       any Participant or health care provider or which contain information about either party's
                       business or operations which is not available to the public, or which contain information which
                       has been designated as proprietary or confidential by either party shall be held in the strictest
                       confidence, used solely to perform obligations under this Agreement or to administer the Plan,
                       not be disclosed to any other entity or person, and maintained in accordance with the
                        requirements of all applicable laws.

    8.9          Rights Upon State or Federal Audit. In the event the Fund or the Plan is investigated or audited by
                 any state or federal governmental agency, BSNENY shall supply to the Fund any information which
                 the Fund shall require or request in connection with such investigation or audit.

    8.10         ERISA Audit. In the event that an examination of the Plan by an independent qualified public
                 accountant is required under section 1 03 of ERISA, the cost of such examination shall be borne by
                 the Fund.

o   Legal #7424 5v6
    Matter #08-07552
    Contract #
                                                               14
           Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 201 of 211




     8.11      Claims Disputes. The expense of and defense of any legal action against the Fund involving a
               claim dispute under the Plan shall not be the obligation or responsibility of BSNENY,
o    8.12      Proprietary Rights. The Fund acknowledges that BSNENY has developed, and may develop in
               connection with this Agreement, certain symbols, trademarks, service marks, designs, data,
               processes, systems, computer software, manuals, lists, programs, plans, procedures and
               information, all of which are proprietary information and trade secrets of BSNENY (collectively
               "Materials"). Such Materials are the property of BSNENY during the term hereof and thereafter. The
               Fund shall not use the Materials, except as expressly contemplated by this Agreement, without the
               prior written consent of BSNENY, and shall cease any and all usage of the Materials immediately
               upon the termination of this Agreement. In addition, BSNENY shall have the right to safeguard the
               secrecy of its systems and programs, and shall not be required to make such proprietary information
               available to the Fund or anyone else. Unless otherwise agreed to in writing by both parties, pursuant
               to the Business Associate Agreement, BSNENY shall in no case be required to provide information
               to the Fund or any Participant which is provider-specific or which discloses or leads to the disclosure
               of the specific amount of a negotiated fee with any provider.

    8.13       Relationship of the Parties. In the performance of the work, duties and obligations of the Parties
               pursuant to this Agreement, BSNENY shall at all times be acting and performing as an independent
               contractor. No relationship of employer and employee, or partners or joint venturers between
               BSNENY and the Fund is created by this Agreement, and neither Party may therefore make any
              claim against the other Party for social security benefits, workers' compensation benefits,
              unemployment insurance benefits, vacation pay, sick leave or any other employee benefit of any
              kind. In addition, neither Party shall have any power or authority to act for or on behalf of, or to bind,
              the other except as herein expressly granted, and no other or greater power or authority shall be
              implied by the grant or denial of power or authority specifically mentioned herein.

    8.14      Headings. The headings of the various sections of this Agreement are inserted merely for the


o
              purpose of convenience and do not expressly or by implication limit, define or extend the specific
              terms of the section so designated.

    8.15      Names, Symbols, Trademarks. The Fund hereby consents to lawful references to the Fund in any
              marketing, advertising or solicitation campaigns initiated by BSNENY or any third party on behalf of
              BSNENY, and to references to the Fund by BSNENY in informing contracting physicians and other
              health professionals regarding the organizations, employers, funds, and plans with whom BSNENY
              has agreements. The Fund shall not use BSNENY's name, symbols, trademarks or service marks in
              advertising or promotional materials or otherwise, without the prior written consent of BSNENY, and
              shall cease any such usage immediately upon written notice of BSNENY or on termination of this
              Agreement, whichever is sooner.

    8.16      Counterpart Copies. This Agreement may be executed in two counterparts, each of which shall be
              an original, but such counterparts shall constitute one and the same instrument.

    8.17      Force Majeure. In the event the operations of BSNENY's facilities or any substantial portion thereof,
              are interrupted by war, fire, explosion, insurrection, labor troubles, riots, government requirement,
              civil or military authority, flood, the elements, earthquakes, acts of God, act or omission
                                                                                                          of
              transportation companies, or other similar causes beyond its control, the provisions of this
              Agreement (or such portions hereof as BSNENY is thereby rendered incapable of performing) shall
              be suspended for the duration of such interruption.

    8.18      Exhibits. The exhibits attached to this Agreement are an integral part of this Agreement and are
              incorporated herein by reference.

    8.19      No Third Party Beneficiary. This Agreement is entered into by and between the Fund and
              BSNENY and for their benefit. There is no intent by either party to create or establish third party

o             beneficiary status or rights or their equivalent in any person covered by the Plan, subcontractor, or
    Legal #74245v6
    Matter #0B-07552
    Contract #
                                                          15
       Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 202 of 211




              other third party to this Agreement, and no such third party shall have any right to enforce any right or
              enjoy any benefit created or established under this Agreement.

O   8.20      Effect on Other Parties. Nothing in this Agreement or in the Plan shall be construed to affect any
              right that a provider of services to a Participant may have to take legal action against the Fund or the
              Participant for payment for such services,

    8.21      Enforceability. Failure of either Party hereto to insist upon compliance with any provision of this
              Agreement at any given time or under any given set of circumstances shall not operate to waive or
              modify such provision or in any manner render it unenforceable, as to any other time or as to any
              other occurrence, whether the circumstances are, or are not the same; and no waiver of any of the
              terms or conditions of this Agreement shall be valid or of any force or effect unless contained in a
              written memorandum specifically expressing such waiver and signed by a person duly authorized to
              sign such waiver.

    8.22      Severability. In the event that any portion of this Agreement is found to be void or illegal, the validity
              or enforceability of any other portion shall not be affected.


    8.23      Governing Law. To the extent not superseded by Federal law, the rights and obligations of the
              Parties hereto under this Agreement shall be governed by the laws of the State of New York.

    8.24      Jurisdiction. Except for actions over which the district courts of the United States have jurisdiction,
              the courts of the State of New York shall have exclusive jurisdiction over any and all matters or
              disputes arising from this Agreement.


    8.25      Arbitration. Upon the written mutual agreement of the Parties, any claim or controversy arising out
              of or relating to this Agreement or the breach of this Agreement shall be settled by arbitration in
              accordance with the Commercial Arbitration Rules of the American Arbitration Association ("AAA")

o
              using one arbitrator selected by mutual agreement of the Parties. The Parties agree to divide equally
              the AAA's administrative fee as well as the arbitrator's fee, if any, unless otherwise assessed by the
              arbitrator.   The administrative fee shall be advanced by the initiating party subject to final
              apportionment by the arbitrator in his/her award. The arbitrator's award may be enforced in any
              court having jurisdiction thereof by the filing of a petition to enforce said award. The cost of filing
              may be recovered by the party which initiates such action to have an award enforced. Arbitration
              shall take place in Erie County, New York. The parties shall have the rights to discovery provided by
              the laws of the State of New York. Nothing contained in this Agreement shall require mandatory
              arbitration by the parties and any arbitration must be agreed to in writing by both parties.

    8.26      Notice. Notices under this Agreement shall be in writing and sent via postage-paid Certified Mail,
              Return Receipt Requested to the following addresses, or to any other address specified in writing by
              a Party:


              If to the Fund:

              Iron Workers Local No. 12 Health Insurance Fund
              890 Third Street
              Albany, New York 12206
              Attention:    Barbara Warn


              If to BlueShield of Northeastern New York:

              257 West Genesee Street
              Buffalo, New York 14202-2657
              Attention: General Counsel's Office

O   Legal #74245v6
    Matter #08-07552
    Contract # _
                                                           16
        Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 203 of 211




o                                              SECTION 9
                                        ACCEPTANCE OF AGREEMENT

    Notwithstanding the failure of either or both Parties to sign this Agreement, all the terms, covenants and
    conditions contained herein shall be valid and binding on both parties upon BSNENY processing a claim for
    benefits of a Participant under the Plan for which the Fund is liable on a self-funded basis,


                 IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement.



    IRON WORKERS LOCAL NO. 12
    HEALTH INSURANCE FUND                                  HEALTHNOW NEW YORK INC.


                                7
                                                           By:                JkdhjUsai'
    Title    FUND TRUSTEE                                  Title:   cSi,      /)$D
    Dated        12/17/2008                                Dated      n L?/o x



o




    Legal #74245v6
    Matter #06-07552
    Contract #
                                                      17
       Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 204 of 211




                                       EXHIBIT A
o
                       AFFILIATED FUNDS PARTICIPATING IN THE PLAN




o




    Legal #74245v6
    Matter #08-07552
    Contract #
                                          18
                Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 205 of 211

    r   *




                                               EXHIBIT B


o
                                            [PLAN DOCUMENT]




o




o           Legal #74245v6
            Mailer #08-07552
            Contract #
                                                 19
               Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 206 of 211

    4 l




                                                           EXHIBIT C


o                                            PROVIDER NETWORKS AND FEES


          1.   NETWORK MAINTENANCE:
               Pursuant to Section 3.4, BSNENY will, to the extent possible, establish and maintain for the Plan the
               network of providers available under BSNENY's insured Preferred Provider Organization ("PPO").

          2.   FEES:


               A. ADMINISTRATIVE FEES (INCLUDES
                 VENDOR MANAGEMENT
                 FEES AND ADMINISTRATION FEES FOR
                 MEDICAL AND RX:                                      $32.50 per month for each employee, former
                                                                     employee, or COBRA qualified employee under
                                                                     the Plan during any part of the month (includes all
                                                                     BlueCard-related fees, except far Access Fees
                                                                     and AEA fees as set forth below).

               B. BLUE CARD FEES*:


                             NATIONAL ACCESS FEES                    7.16% of the discounted savings, not to exceed
                                                                     $2000 per claim (maximum) under the BlueCard
                                                                     Program

                             ADMINISTRATIVE EXPENSES                 $11.00 per facility claim
                             ALLOWANCE FEES                          $5.00 per professional claim

o
               C. LATE FEES:                                         If Fund fails to make payment on a timely basis
                                                                     as indicated in Sections 2.3 and 7 of the
                                                                     Agreement, Fund shall be responsible for a late
                                                                     fee of 2% of the amount due.



               D. ONE-TIME SET UP FEE:                                $5,000.00




          * Subject to change as required by the BlueCross BlueShield Association.




O         Legal #74245
          Matter #08-07552
          Contract #
                                                              -20-
       Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 207 of 211



                                      EXHIBIT D


o                                 STANDARD REPORTS



    REPORTS AS AGREED UPON BETWEEN THE FUND AND BSNENY




o




o   Legal #74245
    Matter #08-07552
    Contract #
                                        -21 -
                Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 208 of 211

    i   %




                                                      EXHIBIT E


o
                                              AUTHORIZED CONTACTS




            For BSNENY the following employees are authorized to make transfers pursuant to Section 2.3:



            Jonathan Huber                                        Senior Accountant, Corporate Treasury
                                                                  (716) 887-6956


            Ginger Kolesar                                        Senior Accountant, Financial Services
                                                                  (716) 887-7511




            The Fund Authorized Contacts:




            [                                                                                              ]
                               Barbara Warn                   FUND MANAGER (518)434-1206
                               Bernice McCullough             FUND REPRESENTATIVE (518)434-1206




o




o           Legal #74245
            Matter #08-07552
            Contract #
                                                         - 22 -
             Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 209 of 211

    \




                                                             EXHIBIT F
o
                                             BLUECARD PROGRAM PROVISIONS


        The following provisions are applicable when a claim is processed under the BlueCard Program:


        PPO/Traditional Disclosure Requirement
        Self-Funded Plans


        BlueCard
        Like all Blue Cross and Blue Shield Licensees, HealthNow New York Inc. d/b/a BlueCross BlueShield of
        Western New York and BlueShield of Northeastern New York ("HealthNow") participates in a program called
        "BlueCard." Whenever Participants access health care services outside the geographic area HealthNow
        serves, the claim for those services may be processed through BlueCard and presented to HealthNow for
        payment in conformity with network access rules of the BlueCard Policies then in effect ("Policies"). Under
        BlueCard, when Participants receive covered health care services within the geographic area served by an om-
        site Blue Cross and/or Blue Shield Licensee ("Host Blue"), HealthNow will remain responsible to Fund for
        fulfilling HealthNow's contract obligations. However, the Host Blue will only be responsible, in accordance wfih
        applicable BlueCard Policies, if any, for providing such services as contracting with its participating providerrs
        and handling all interaction with its participating providers. The financial terms of BlueCard are described
        generally below.

        Liability Calculation Method Per Claim
        The calculation of Participants' liability on claims for covered health care services incurred outside the
        geographic area HealthNow serves and processed through BlueCard will be based on the lower of the
        provider's billed charges or the negotiated price HealthNow pays the Host Blue.

o       The calculation of Fund's liability on claims for covered health care services incurred outside the geographic
        area HealthNow serves and processed through BlueCard will be based on the negotiated price HealthNow
        pays the Host Blue.

        The methods employed by a Host Blue to determine a negotiated price will vary among Host Blues based on
        the terms of each Host Blue's provider contracts. The negotiated price paid to a Host Blue by HealthNow ore a
        claim for health care services processed through BlueCard may represent:

                 (i)       the actual price paid on the claim by the Host Blue to the health care provider ("Actual Price1"),
        or


                (ii)     an estimated price, determined by the Host Blue in accordance with BlueCard Policies, based
        on the Actual Price increased or reduced to reflect aggregate payments expected to result from settlements,
        withholds, any other contingent payment arrangements and non-claims transactions with all of the Host Blue's
        health care providers or one or more particular providers ("Estimated Price"), or

                 (iii)    an average price, determined by the Host Blue in accordance with BlueCard Policies, based
        on a billed charges discount representing the Host Blue's average savings expected after settlements,
        withholds, any other contingent payment arrangements and non-claims transactions for all of its providers or
        for a specified group of providers ("Average Price"). An Average Price may result in greater variation to the
        Participant and Fund from the Actual Price than would an Estimated Price.

        Host Blues using either the Estimated Price or Average Price will, in accordance with BlueCard Policies,
        prospectively increase or reduce the Estimated Price or Average Price to correct for over- or underestimation
        of past prices. However, the amount paid by the Participant and Fund is a final price and will not be affected
        by such prospective adjustment. In addition, the use of a liability calculation method of Estimated Price or

o       Average Price may result in some portion of the amount paid by Fund being held in a variance account by tlhe
        Legal #74245
        Mailer #06-07552
        Contract #
                                                                -23-
                Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 210 of 211

    i   I




            Host Blue, pending settlement with its participating providers. Because all amounts paid are final, the funds
            held in a variance account, if any, do not belong to Fund and are eventually exhausted by provider settlements
o           and through prospective adjustment to the negotiated prices.

            Statutes in a small number of states may require a Host Blue either (1) to use a basis for calculating
            Participant liability for covered health care services that does not reflect the entire savings realized, or
            expected to be realized, on a particular claim or (2) to add a surcharge. Should any state statutes mandate
            liability calculation methods that differ from the negotiated price methodology or require a surcharge, the Host
            Blue would then calculate Participant liability and Fund's liability for any covered health care services
            consistent with the applicable state statute in effect at the time the Participant received those services.

            Return of Overpayments
            Under BlueCard, recoveries from a Host Blue or from participating providers of a Host Blue can arise in
            several ways including, but not limited to, anti-fraud and abuse audits, provider/hospital audits, credit balance
            audits, utilization review refunds, and unsolicited refunds. In some cases, the Host Blue will engage third
            parties to assist in discovery or collection of recovery amounts. The fees of such a third party are netted
            against the recovery. Recovery amounts, net of fees, if any, will be applied in accordance with applicable
            BlueCard Policies, which generally require correction on a claim-by-claim or prospective basis.

            BlueCard Fees and Compensation
            Fund understands and agrees (1) to pay certain fees and compensation to HealthNow which we are obligated
            under BlueCard to pay to the Host Blue, to the BlueCross and BlueShield Association, or to the BlueCard
            vendors, unless our contract obligations to Fund require those fees and compensation to be paid only by
            HealthNow and (2) that fees and compensation under BlueCard may be revised from time to time without
            Fund's prior approval in accordance with the standard procedures for revising fees and compensation under
            BlueCard. Some of these fees and compensation are charged each time a claim is processed through
            BlueCard and include, but are not limited to, access fees, administrative expense allowance fees, Central
            Financial Agency Fees, and ITS Transaction Fees. Also, some of these claim-based fees, such as the access


o
            fee and the administrative expense allowance fee, may be passed on to Fund as an additional claim liability
            Other fees include, but are not limited to, an 800 number fee and a fee for providing PPO provider directories.
             If you do not have a complete listing, or want an updated listing, of these types of fees or the amount of these
            fees paid directly by Fund, you should contact your Marketing Department account representative.




o           Legal #74245
            Matter #08 07552
            Contract #
                                                                 -24-
             Case 1:19-cv-00407-FJS-CFH Document 1 Filed 04/04/19 Page 211 of 211

J   •'   4



                                                            EXHIBIT G


o                                                PARTICIPANT DISCLOSURE

                                          PPO/Traditional Disclosure Requirement

                      Model Member Benefit Booklet Language/Summary Plan Description Language

         When you obtain health care services through BlueCard outside the geographic area BSNENY serves, the
         amount you pay for covered services is calculated on the lower of:


         •    The billed charges for your covered services, or

         •    The negotiated price that the on-site Blue Cross and/or Blue Shield Licensee ("Host Blue") passes on to
              us.


         Often, this "negotiated price" will consist of a simple discount which reflects the actual price paid by the Host
         Blue But sometimes it is an estimated price that factors into the actual price expected settlements, withholds,
         any other contingent payment arrangements and non-claims transactions with your health care provider or
         with a specified group of providers The negotiated price may also be billed charges reduced to reflect an
         average expected savings with your health care provider or with a specified group of providers. The price that
         reflects average savings may result in greater variation (more or less) from the actual price paid than will the
         estimated price. The negotiated price will also be adjusted in the future to correct for over- or underestimation
         of past prices. However, the amount you pay is considered a final price.


         Statutes in a small number of states may require the Host Blue to use a basis for calculating Participant
         liability for covered services that does not reflect the entire savings realized, or expected to be realized, on a
         particular claim or to add a surcharge. Should any state statutes mandate Participant liability calculation
         methods that differ from the usual BlueCard method noted above in paragraph one of this Exhibit or require a
         surcharge, BSNENY would then calculate your liability for any covered health care services in accordance with
         the applicable state statute in effect at the time you received your care




         Legal #74245
         Matter #08-07552
         Contract #
                                                               -25-
